   

Exhibit 10.1

   

Execution Version

   

****************************************

   

TERM LOAN AGREEMENT

     

Dated as of February 2, 2018

     

by and among

     

STANDARD DIVERSIFIED OPPORTUNITIES INC.,

   

THE OTHER PERSONS PARTY HERETO THAT ARE

 

DESIGNATED AS BORROWERS,

   

THE FINANCIAL INSTITUTIONS PARTY HERETO,

 

as Term Lenders,

 

and

 

CRYSTAL FINANCIAL LLC,

   

as Term Agent

 

****************************************

 

   

 

  

TABLE OF CONTENTS

 

ARTICLE I. THE TERM LOAN 1 1.1 Amount of the Term Loan; Protective Overadvances
1 1.2 Evidence of Term Loan; Term Notes 3 1.3 Interest 4 1.4 Loan Accounts 4 1.5
Optional Prepayments of the Term Loan 5 1.6 Mandatory Repayments and Prepayments
of the Term Loan 5 1.7 Fees 6 1.8 Payments by the Borrowers 8 1.9 Return of
Payments; Procedures 9     ARTICLE II. CONDITIONS PRECEDENT 10     ARTICLE III.
REPRESENTATIONS AND WARRANTIES 14 3.1 Corporate Existence and Power 14 3.2
Corporate Authorization; No Contravention 14 3.3 Governmental and Third Party
Authorization 15 3.4 Binding Effect 15 3.5 Litigation 15 3.6 No Default 15 3.7
ERISA Compliance and Foreign Benefit Plans 16 3.8 Use of Proceeds; Margin
Regulations 16 3.9 Ownership of Property; Liens 16 3.10 Taxes 17 3.11 Financial
Condition 17 3.12 Environmental Matters 18 3.13 Regulated Entities 19 3.14
Solvency 19 3.15 Labor Relations 19 3.16 Intellectual Property 19 3.17 Brokers’
Fees; Transaction Fees 19 3.18 Insurance 19 3.19 Ventures, Subsidiaries and
Affiliates; Outstanding Stock 20 3.20 Jurisdiction of Organization; Chief
Executive Office 20 3.21 Locations of Inventory, Equipment and Books and Records
20 3.22 Deposit Accounts and Other Accounts 20 3.23 Government Contracts and
Material Contracts 20 3.24 Customer Relations 20 3.25 Bonding 21 3.26 Full
Disclosure 21 3.27 Foreign Assets Control Regulations and Anti-Money Laundering
21 3.28 Patriot Act 21 3.29 Collateral Documents, Etc. 21 3.30 Quality
Acquisition 22     ARTICLE IV. AFFIRMATIVE COVENANTS 23 4.1 Financial Statements
23 4.2 Certificates; Other Information 24

 

 i 

 

  

4.3 Notices 25 4.4 Preservation of Corporate Existence, Etc. 27 4.5 Maintenance
of Property 27 4.6 Insurance 27 4.7 Performance of Obligations 28 4.8 Compliance
with Laws 29 4.9 Inspection of Property and Books and Records; Field Exams 29
4.10 Use of Proceeds 29 4.11 Cash Management Systems 30 4.12 Landlord and Bailee
Agreements 30 4.13 Further Assurances 30 4.14 Environmental Matters 31 4.15
Leases 32 4.16 Senior Ranking 32 4.17 Foreign Pension Plans and Benefit Plans 32
    ARTICLE V. NEGATIVE COVENANTS 32 5.1 Limitation on Liens 32 5.2 Disposition
of Assets 33 5.3 Consolidations and Mergers 34 5.4 Acquisitions; Loans and
Investments 34 5.5 Limitation on Indebtedness 35 5.6 Employee Loans and
Transactions with Affiliates 36 5.7 Margin Stock; Use of Proceeds 37 5.8
Contingent Obligations 37 5.9 Compliance with ERISA 37 5.10 Restricted Payments
38 5.11 Change in Business 38 5.12 Change in Structure; Foreign Subsidiaries 39
5.13 Changes in Accounting, Name or Jurisdiction of Organization 39 5.14
Amendments to Certain Indebtedness Documents 39 5.15 No Burdensome Agreements 39
5.16 OFAC; Patriot Act 39 5.17 Sale-Leasebacks 40 5.18 Hazardous Materials 40
5.19 Guaranty Under Material Indebtedness Agreement 40 5.20 TPB MNPI 40 5.21
Loan to Value Covenant 40 5.22 Financial Covenants. 40 5.23 WT Securities
Account 41     ARTICLE VI. EVENTS OF DEFAULT 41 6.1 Events of Default 41 6.2
Remedies 44 6.3 Rights Not Exclusive 44     ARTICLE VII. TERM AGENT 44 7.1
Appointment and Duties 44 7.2 Binding Effect 45 7.3 Use of Discretion 46

 

 ii 

 

  

7.4 Delegation of Rights and Duties 46 7.5 Reliance and Liability 46 7.6 Term
Agent Individually 48 7.7 Term Lender Credit Decision 48 7.8 Expenses;
Indemnities; Withholding 49 7.9 Resignation 50 7.10 Release of Collateral or
Borrowers 50     ARTICLE VIII. MISCELLANEOUS 51 8.1 Amendments and Waivers 51
8.2 Notices 53 8.3 Electronic Transmissions 53 8.4 No Waiver; Cumulative
Remedies 54 8.5 Costs and Expenses 55 8.6 Indemnity 55 8.7 Marshaling; Payments
Set Aside 56 8.8 Successors and Assigns 56 8.9 Assignments and Participations;
Binding Effect 56 8.10 Non-Public Information; Confidentiality 59 8.11 Set-off;
Sharing of Payments 61 8.12 Counterparts; Facsimile Signature 61 8.13
Severability 61 8.14 Captions 61 8.15 Independence of Provisions 61 8.16
Interpretation 62 8.17 No Third Parties Benefited 62 8.18 Governing Law and
Jurisdiction 62 8.19 Waiver of Jury Trial 63 8.20 Entire Agreement; Release;
Survival 63 8.21 Patriot Act 64 8.22 Additional Waivers 64 8.23 Creditor-Debtor
Relationship 65 8.24 Actions in Concert 66 8.25 Agency of the Designated
Borrower for Each Other Borrower 66 8.26 Acknowledgment and Consent to Bail-In
of EEA Financial Institutions 66     ARTICLE IX. TAXES, YIELD PROTECTION AND
ILLEGALITY 67 9.1 Taxes 67 9.2 Increased Costs and Reduction of Return 69 9.3
Certificates of Term Lenders 70 9.4 Illegality; Inability to Determine Rates;
Amendment to LIBOR, Etc. 70     ARTICLE X. DEFINITIONS; OTHER INTERPRETIVE
PROVISIONS 71 10.1 Defined Terms 71 10.2 Other Interpretive Provisions 98 10.3
Accounting Terms and Principles 99 10.4 Payments 99

  

 iii 

 

  

EXHIBITS

 

Exhibit 4.2(b) Form of Compliance Certificate Exhibit 10.1(a) Form of Assignment
Exhibit 10.1(b) Form of Initial Term Note Exhibit 10.1(c) Form of Delayed Draw
Term Note Exhibit 10.1(d) Form of Delayed Draw Term Loan Borrowing Request

 

SCHEDULES

 

Schedule 1.1 Term Loan Commitments Schedule 3.5 Litigation Schedule 3.7 Benefit
Plans Schedule 3.9 Ownership of Property; Liens Schedule 3.15 Labor Relations
Schedule 3.16 Intellectual Property Schedule 3.17 Brokers’ Fees; Transaction
Fees Schedule 3.18 Insurance Schedule 3.19 Ventures, Subsidiaries and
Affiliates; Outstanding Stock Schedule 3.20 Jurisdiction of Organization; Chief
Executive Office Schedule 3.21 Locations of Inventory, Equipment and Books and
Records Schedule 3.22 Deposit Accounts and Other Accounts Schedule 3.23
Government Contracts and Material Contracts Schedule 3.24 Customer and Trade
Relations Schedule 3.25 Bonding Schedule 5.1 Liens Schedule 5.4 Investments
Schedule 5.5 Indebtedness Schedule 5.8 Contingent Obligations Schedule 8.2
Addresses for Notices

  

 iv 

 

 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (including all exhibits hereto, as the same may be
amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of February 2, 2018, by and among STANDARD DIVERSIFIED
OPPORTUNITIES INC., a Delaware corporation (“SDOI”), STANDARD OUTDOOR LLC, a
Delaware limited liability company (“Standard Outdoor”), STANDARD OUTDOOR
SOUTHWEST LLC, a Delaware limited liability company (“Standard Outdoor SW”),
STANDARD OUTDOOR SOUTHEAST I LLC, a Delaware limited liability company
(“Standard Outdoor SEI”), STANDARD OUTDOOR SOUTHEAST II LLC, a Delaware limited
liability company (“Standard Outdoor SEII”), the other Persons party hereto that
are designated as “Borrowers” (collectively with SDOI, Standard Outdoor,
Standard Outdoor SW, Standard Outdoor SEI and Standard Outdoor SEII, the
“Borrowers” and each a “Borrower”), CRYSTAL FINANCIAL LLC, a Delaware limited
liability company (in its individual capacity, “Crystal”), as administrative
agent and collateral agent (in such capacities, the “Term Agent”) for the
financial institutions from time to time party to this Agreement (collectively,
the “Term Lenders” and individually each a “Term Lender”) and for itself, and
the Term Lenders.

 

WITNESSETH:

 

WHEREAS, the Borrowers have requested, and the Term Lenders have agreed to make
available to the Borrowers, certain Term Loan facilities to (a) finance portions
of the Outdoor Acquisitions (as defined herein), (b) finance future Permitted
Acquisitions (as defined herein), (c) fund certain fees and expenses, and (d)
provide working capital for the Borrowers, in each case, as provided herein; and

 

WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to the Term Agent, for the benefit of the Secured Parties,
a security interest in and Lien upon substantially all of their Property;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I.
THE TERM LOAN

 

1.1           Amount of the Term Loan; Protective Overadvances.

 

(a)          Initial Term Loan. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrowers contained herein, each Term Lender with an Initial Term Loan
Commitment severally and not jointly agrees to make a term loan to the Borrowers
(such loans, collectively, the “Initial Term Loan”) on the Closing Date in an
amount equal to such Term Lender’s Initial Term Loan Commitment. Upon such Term
Lender’s making of its portion of the Initial Term Loan, the Initial Term Loan
Commitment of such Term Lender shall be terminated automatically in full. Any
portion of the Initial Term Loan repaid or prepaid may not be reborrowed.

 

   

 

 

(b)          Delayed Draw Term Loan.

 

(i)          Delayed Draw Term Loan. On or prior to the Delayed Draw Term Loan
Commitment Expiration Date, and subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrowers contained herein, each Term Lender with a Delayed Draw Term Loan
Commitment severally and not jointly agrees to make one or more term loans to
the Borrowers (such loans, collectively, the “Delayed Draw Term Loan”) in an
aggregate amount not to exceed such Term Lender’s Delayed Draw Term Loan
Commitment; provided that, except as expressly permitted in the definition of
“Permitted Acquisition”, no Junior Lien Borrower shall receive or direct the
proceeds of any Delayed Draw Term Loan. Any portion of the Delayed Draw Term
Loan repaid or prepaid may not be reborrowed.

 

(ii)         Automatic Commitment Reductions. Upon such Term Lender’s making of
its portion of each Delayed Draw Term Loan, the Delayed Draw Term Loan
Commitment of such Term Lender shall be reduced automatically on a
dollar-for-dollar basis. If, on the date that is (A) six (6) months after the
Closing Date, the aggregate Delayed Draw Term Loan Commitments are greater than
$10,000,000 (after giving effect to any Delayed Draw Term Loan Borrowing to be
made on such date), then the aggregate Delayed Draw Term Loan Commitments shall
be reduced automatically to $10,000,000 on such date, (B) nine (9) months after
the Closing Date, the aggregate Delayed Draw Term Loan Commitments are greater
than $5,000,000 (after giving effect to any Delayed Draw Term Loan Borrowing to
be made on such date), then the aggregate Delayed Draw Term Loan Commitments
shall be reduced automatically to $5,000,000 on such date, and (C) the Delayed
Draw Term Loan Commitment Expiration Date, the aggregate Delayed Draw Term Loan
Commitments are greater than $0 (after giving effect to any Delayed Draw Term
Loan Borrowing to be made on such date), then the aggregate Delayed Draw Term
Loan Commitments shall be terminated automatically in full on such date. Any
such commitment reductions shall be allocated ratably to the Term Lenders’
respective Delayed Draw Term Loan Commitments.

 

(iii)        Voluntary Commitment Reductions. The Designated Borrower may, upon
written notice to the Term Agent, voluntarily reduce the aggregate Delayed Draw
Term Loan Commitments. Each such notice shall be irrevocable, must be received
by the Term Agent not later than 11:00 a.m., New York time, three (3) Business
Days prior to the date of the requested commitment reduction. Any such
commitment reductions shall be allocated ratably to the Term Lenders’ respective
Delayed Draw Term Loan Commitments.

 

(iv)        Minimum Amounts; Limitation on Number of Borrowings. Each Delayed
Draw Term Loan Borrowing shall be in an aggregate amount of at least $2,000,000
(or, if less, the remaining amount of the undrawn Delayed Draw Term Loan
Commitments).

 

(v)         Borrowing Procedures. Each Delayed Draw Term Loan Borrowing shall be
made upon the Designated Borrower’s irrevocable notice to the Term Agent. Each
such notice shall be in the form of a written Delayed Draw Term Loan Borrowing
Request, appropriately completed and signed by a Responsible Officer of the
Designated Borrower, and must be received by the Term Agent not later than 11:00
a.m., New York time, three (3) Business Days prior to the date of the requested
Delayed Draw Term Loan Borrowing. Promptly following receipt of a Delayed Draw
Term Loan Borrowing Request, the Term Agent shall advise each Term Lender of the
details thereof and the amount of such Term Lender’s Delayed Draw Term Loan to
be made as part of the requested Delayed Draw Term Loan Borrowing.

 

 2 

 

 

(c)          Incremental Term Loan. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrowers contained herein, the Designated Borrower may, from time to time after
the Closing Date, request that the Term Lenders increase their Term Loan
Commitments (each, an “Incremental Term Loan Commitment” and the term loans
thereunder, an “Incremental Term Loan”) in an aggregate amount not to exceed
$25,000,000; provided that, (i) no Default or Event of Default shall have
occurred and be continuing on such requested funding date or arise as a result
of the funding of such Incremental Term Loan, (ii) the representations and
warranties of the Borrowers set forth in this Agreement and in any other Loan
Document shall be true and correct in all material respects (or, in the case of
any such representation or warranty already qualified by materiality, in all
respects) on and as of such requested funding date (or, in the case of any such
representation or warranty expressly stated to have been made as of a specific
date, as of such specific date), (iii) the proceeds of any each such Incremental
Term Loan shall be used solely to finance Permitted Acquisitions consummated
substantially concurrently with the incurrence thereof and to fund fees and
expenses associated with the consummation of such Permitted Acquisitions; and
(iv) any such increase shall be on terms and conditions acceptable to the Term
Agent, and the Borrowers shall have entered into an amendment to this Agreement
in form and substance acceptable to the Term Agent reflecting such terms and
conditions, in all cases, in the Term Agent’s sole discretion. None of Crystal,
the Term Agent, any Term Lender, or any other Person shall have any obligation
to approve or make any Incremental Term Loan. When requesting any Incremental
Term Loan, the Designated Borrower shall deliver to the Term Agent a certificate
from a Responsible Officer of the Designated Borrower, in form and substance
satisfactory to the Term Agent, certifying to the above conditions precedent.
Any Incremental Term Loan shall be on substantially the same terms as the
existing facility under this Agreement. Any portion of any Incremental Term Loan
repaid or prepaid may not be reborrowed.

 

(d)          Protective Overadvances. Notwithstanding anything to the contrary
contained in this Agreement, the Term Agent may require the Term Lenders to make
advances (a “Protective Overadvance”) so long as the Term Agent determines, in
its sole discretion, such Protective Overadvance necessary or desirable to
preserve or protect any Collateral, or to enhance the collectability or
repayment of Obligations, or to pay any other amounts chargeable to Borrowers
under any Loan Documents, including costs, fees and expenses; provided, however,
that the Term Agent may not cause the Term Lenders to make Protective
Overadvances in an aggregate amount in excess of $2,500,000. If a Protective
Overadvance is made pursuant to the preceding sentence, then each Term Lender
shall be obligated to make such Protective Overadvance based upon its Pro Rata
Percentage thereof. All Protective Overadvances shall (i) bear interest at the
default rate under Section 1.3(c), (ii) be due and payable upon demand of the
Term Agent or of the Required Lenders, and (iii) constitute Obligations
hereunder and be secured by the Collateral. Any Protective Overadvances made
under this clause (c) shall be made by the Term Agent as determined by the Term
Agent in its reasonable discretion.

 

1.2           Evidence of Term Loan; Term Notes. The portion of the Term Loan
made by each Term Lender is evidenced by this Agreement and, if requested by
such Term Lender, an Initial Term Note and/or Delayed Draw Term Note, as the
case may be, payable to such Term Lender in an amount equal to such Term
Lender’s Initial Term Loan and/or Delayed Draw Term Loan, as the case may be.

  

 3 

 

 

1.3           Interest.

 

(a)          Subject to Sections 1.3(c), 1.3(d), and 9.4, the Term Loan shall
bear interest on the outstanding principal amount thereof from the date when
made at a rate per annum equal to LIBOR plus the Applicable Margin. Each
determination of an interest rate by the Term Agent shall be conclusive and
binding on the Borrowers and the Term Lenders in the absence of manifest error.
All computations of fees and interest payable under this Agreement shall be made
on the basis of a 360-day year and actual days elapsed. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

 

(b)          Interest on the Term Loan shall be paid in cash in arrears on each
Interest Payment Date. Interest shall also be paid in cash on the date of any
payment or prepayment of the Term Loan (on the amount so paid or prepaid) and on
the Termination Date.

 

(c)          At the election of the Term Agent or the Required Lenders while any
Event of Default exists (or automatically while any Event of Default under
Section 6.1(f) or 6.1(g) exists), the Borrowers shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Term Loan under the Loan Documents from and after the occurrence of such Event
of Default at a rate per annum which is determined by adding two percent (2.00%)
per annum to the interest rate then in effect. All such interest shall be
payable on demand of the Term Agent or the Required Lenders.

 

1.4           Loan Accounts.

 

(a)          The Term Agent, on behalf of the Term Lenders, shall record on its
books and records the amount of the Term Loan, the interest rate applicable, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. The Term Agent shall deliver to the Designated
Borrower, at the reasonable request of the Designated Borrower, a loan statement
setting forth such record for the period so requested. Such record shall, absent
manifest error, be conclusive evidence of the amount of the Term Loan made by
the Term Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so, or any failure to deliver such
loan statement shall not, however, limit or otherwise affect the obligation of
the Borrowers hereunder (and under any Term Note) to pay any amount owing with
respect to the Term Loan or provide the basis for any claim against the Term
Agent or any Term Lender.

 

(b)          The Term Agent, acting as a non-fiduciary agent of the Borrowers
solely for tax purposes and solely with respect to the actions described in this
Section 1.4(b), shall establish and maintain at its address referred to in
Section 8.2 (or at such other address as the Term Agent may notify the
Designated Borrower) (A) a record of ownership (the “Register”) in which the
Term Agent agrees to register by book entry the interests (including any rights
to receive payment hereunder) of the Term Agent and each Term Lender in the Term
Loan and any assignment of any such interest or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Term Lenders (and each change thereto pursuant to
Section 8.9), (2) the outstanding amount of the Term Loan, (3) the amount of any
principal or interest due and payable or paid, and (4) any other payment
received by the Term Agent from any Borrower and its application to the
Obligations.

 

(c)          The Borrowers, the Term Agent and the Term Lenders shall treat each
Person whose name is recorded in the Register as a Term Lender for all purposes
of this Agreement so long as, with respect to assignments, any such assignment
is recorded in accordance with Section 8.9(c). Information contained in the
Register with respect to any Term Lender shall be available for access by the
Designated Borrower during normal business hours and from time to time upon at
least one Business Day’s prior notice. No Term Lender shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Term Lender unless
otherwise agreed by the Term Agent.

 

 4 

 

 

1.5           Optional Prepayments of the Term Loan.

 

(a)          Optional Prepayments. The Borrowers may, upon prior written notice
to the Term Agent from the Designated Borrower, at any time or from time to time
voluntarily prepay the Term Loan in whole or in part; provided that (i) such
notice must be received by the Term Agent not later than 11:00 a.m., New York
time, two (2) Business Days prior to any date of prepayment of any portion of
the Term Loan, and (ii) such prepayment shall be accompanied by interest on the
amount so prepaid and any related Early Termination Fee. Any amounts prepaid
pursuant to this Section 1.5 in respect of the principal amount of the Term Loan
shall be applied to the principal repayment installments thereof in inverse
order of maturity.

 

(b)          Notice. Once provided, any notice of a prepayment of the Term Loan
shall not thereafter be revocable by the Designated Borrower and the Term Agent
will promptly notify each applicable Term Lender thereof and of such Term
Lender’s Pro Rata Percentage of such prepayment. The payment amount specified in
such notice shall be due and payable on the date specified therein. Together
with each prepayment under this Section 1.5, the Borrowers shall pay any related
Early Termination Fee.

 

1.6           Mandatory Repayments and Prepayments of the Term Loan.

 

(a)          Repayments of the Term Loan. The Borrowers shall repay to the Term
Lenders in full on the Termination Date the aggregate principal amount of the
Term Loan and all other Obligations outstanding on the Termination Date.
Scheduled installments for an Incremental Term Loan, to the extent not specified
in Section 1.2, shall be as specified in the applicable amendment.

 

(b)          Certain Prepayment Events. If at any time or from time to time:

 

(i)          a Borrower shall make a Disposition (other than a Disposition
permitted by Section 5.2(a), (b), (c) or (e)) in excess of $250,000 in the
aggregate in any Fiscal Year; or

 

(ii)         a Borrower shall suffer an Event of Loss in excess of $250,000 in
the aggregate in any Fiscal Year; or

 

(iii)        a Borrower or any Subsidiary shall issue or incur Indebtedness
(other than Permitted Indebtedness) (the events described in clauses (i) through
(iii) of this clause (b) being collectively referred to herein as “Prepayment
Events”),

 

 5 

 

 

then (A) the Designated Borrower shall promptly notify the Term Agent in writing
of such Prepayment Event (including the amount of the estimated Net Proceeds to
be received by a Borrower and/or such Subsidiary in respect thereof) and
(B) within two (2) Business Days (or immediately in the case of any issuance or
incurrence of Indebtedness that is not Permitted Indebtedness) after receipt by
a Borrower and/or such Subsidiary of any Net Proceeds of such Prepayment Event,
the Designated Borrower shall deliver, or cause to be delivered, an amount equal
to such Net Proceeds to the Term Agent for distribution to the Term Lenders as a
prepayment of the Term Loan, which prepayment shall be applied in accordance
with Section 1.8(c)(i) or Section 1.8(c)(ii), as the case may be; provided,
however, that the Borrowers shall be permitted to replace, repair, restore or
rebuild the assets subject to such Event of Loss, or replace or purchase assets
(so long as such purchase constitutes a Permitted Acquisition) in the case of a
Disposition, provided that (i) such Event of Loss or Disposition could not
reasonably be expected to have a Material Adverse Effect, (ii) no Default or
Event of Default has occurred and is continuing, (iii) pending such replacement,
repair, restoration, rebuilding or purchase, such Net Proceeds shall be held in
a Control Account subject to a Control Agreement in favor of the Term Agent and
(iv) any such Net Proceeds arising from such Event of Loss or Disposition not
used to so replace or purchase assets following such Disposition, or replace,
repair, restore or rebuild the Collateral subject to such Event of Loss, as the
case may be, within 180 days after the receipt of such Net Proceeds (or, to the
extent committed to be so used pursuant to a binding written agreement with a
third party which is not an Affiliate of the Borrower entered into during such
180-day period, not so used within 180 days after such original 180-day period
expires) shall be applied to the prepayment of the Term Loan in accordance with
Section 1.8(c)(i) or Section 1.8(c)(ii), as the case may be. All prepayments of
the principal amount of the Term Loan from events described in this
Section 1.6(b) shall be accompanied by interest and any related Early
Termination Fee.

 

(c)          Loan to Value Default. If the Borrowers fail to comply with the
covenant set forth in Section 5.21, then the Designated Borrower shall
immediately notify the Term Agent in writing of such failure and shall
immediately deliver, or cause to be delivered, to the Term Agent for
distribution to the Term Lenders as a prepayment of the Term Loan, an amount
that is sufficient (after being applied in accordance with Section 1.8(c)(i) or
Section 1.8(c)(ii), as the case may be) to cause the Borrowers to be in
compliance with the covenant set forth in Section 5.21. All prepayments of the
principal amount of the Term Loan pursuant to this Section 1.6(c) shall be
accompanied by interest and any related Early Termination Fee.

 

(d)          No Implied Consent or Waiver of Default. Provisions contained in
this Section 1.6 for the application of proceeds of certain transactions shall
not be deemed to constitute consent of the Term Lenders to transactions that are
not otherwise permitted by the terms hereof or the other Loan Documents or
waiver of any Default or Event of Default.

 

1.7           Fees.

 

(a)          Fee Letter. The Borrowers shall pay to the Term Agent, for its own
account or for the account of any other Person entitled thereto (as applicable),
in Dollars, fees in the amounts and at the times specified in the Fee Letter.

 

(b)          Unused Fee. The Borrowers shall pay to the Term Agent, for the
ratable account of the Term Lenders based on their relative Delayed Draw Term
Loan Commitments, in Dollars, a non-refundable unused fee in an aggregate amount
equal to 0.50% per annum of the aggregate undrawn Delayed Draw Term Loan
Commitments. Such unused fee shall be payable in arrears on each Interest
Payment Date and on the Termination Date.

  

 6 

 

 

(c)          Early Termination Fee.

 

(i)          In the event that, at any time on or prior to the third anniversary
of the Closing Date, either (x) the Borrowers prepay, or are required to prepay,
the Term Loan in whole or in part, including, without limitation, as a result of
an acceleration of the Obligations after the occurrence of an Event of Default
or as a result of any refinancing of the Obligations, or (y) all or any portion
of the Delayed Draw Term Loan Commitments are reduced or terminated (other than
(A) any reduction or termination thereof resulting from a Delayed Draw Term Loan
Borrowing or (B) any expiration thereof), including, without limitation, as a
result of a termination of the Delayed Draw Term Loan Commitments after the
occurrence of an Event of Default or as a result of any refinancing of the
Obligations (such prepayment or required prepayment, or commitment reduction or
termination, as the case may be, an “Early Termination Fee Event”), then, on the
date of such Early Termination Fee Event, the Borrowers shall pay an early
termination fee (the “Early Termination Fee”) to the Term Agent, for the ratable
benefit of the applicable Term Lenders, in an amount equal to (A) at any time on
or prior to the first anniversary of the Closing Date, the greater of (1) three
percent (3.00%) of the amount of the Term Loan so prepaid or required to be
prepaid, or the amount of the Delayed Draw Term Loan Commitments so reduced or
terminated, as the case may be, and (2) the Make-Whole Amount, (B) at any time
after the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date, two percent (2.00%) of the amount of the Term
Loan so prepaid or required to be prepaid, or the amount of the Delayed Draw
Term Loan Commitments so reduced or terminated, as the case may be, or (C) at
any time after the second anniversary of the Closing Date but on or prior to the
third anniversary of the Closing Date, one percent (1.00%) of the amount of the
Term Loan so prepaid or required to be prepaid, or the amount of the Delayed
Draw Term Loan Commitments so reduced or terminated, as the case may be.

 

(ii)         All parties to this Agreement agree and acknowledge that the Term
Lenders will have suffered damages on account of the Early Termination Fee Event
and that, in view of the difficulty in ascertaining the amount of such damages,
the Early Termination Fee constitutes reasonable compensation and liquidated
damages to compensate the Term Lenders on account thereof. The Early Termination
Fee shall be earned and due and payable upon the earlier of the date any
prepayment is made or is required to be made, or the date of such commitment
reduction or termination, as the case may be.

 

(iii)        Without limiting the generality of the foregoing, it is understood
and agreed that if the Term Loan and the related Obligations are accelerated for
any reason, including because of default or the commencement of any Insolvency
Proceeding or by operation of law or otherwise, the Early Termination Fee, if
any, determined as of the date of acceleration will be due and payable as though
the Term Loan was voluntarily prepaid as of such date and the Delayed Draw Term
Loan Commitments were voluntarily terminated as of such date, and shall
constitute part of the Obligations, in view of the impracticability and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of each Term Lender’s lost profits as a result
thereof. The Borrowers agree that payment of any Early Termination Fee due
hereunder is reasonable under the circumstances currently existing. The Early
Termination Fee, if any, shall also be payable in the event the Obligations
(and/or the Term Loan Agreement or the Term Notes evidencing the Obligations)
are satisfied or released by foreclosure (whether by power of judicial
proceeding or otherwise), agreement or deed in lieu of foreclosure or by any
other means. TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS EXPRESSLY
WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING EARLY TERMINATION FEE IN CONNECTION
WITH ANY SUCH ACCELERATION INCLUDING IN CONNECTION WITH ANY VOLUNTARY OR
INVOLUNTARY ACCELERATION OF THE TERM LOAN AND THE RELATED OBLIGATIONS PURSUANT
TO ANY INSOLVENCY PROCEEDING OR PURSUANT TO A PLAN OF REORGANIZATION. The
Borrowers expressly agree that: (A) the Early Termination Fee is reasonable and
is the product of an arm’s-length transaction between sophisticated business
people, ably represented by counsel; (B) the Early Termination Fee shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (C) there has been a course of conduct between Term Lenders and the
Borrowers giving specific consideration in this transaction for such agreement
to pay the Early Termination Fee; and (D) the Borrowers shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Borrowers expressly acknowledge that their agreement to pay the Early
Termination Fee to the Term Lenders as herein described is a material inducement
to the Term Lenders to make the Term Loan and extend the Delayed Draw Term Loan
Commitments.

 

 7 

 

 

1.8           Payments by the Borrowers.

 

(a)          All payments (including prepayments) to be made by each Borrower on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind, and
shall, except as otherwise expressly provided herein, be made to the Term Agent
(for the ratable account of the Persons entitled thereto) and shall be made in
Dollars and by wire transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by the Term Agent later than 1:00
p.m. (New York time) may in the Term Agent’s discretion be deemed to have been
received on the immediately succeeding Business Day and any applicable interest
or fee shall continue to accrue.

 

(b)          If any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made, and shall be deemed to be due,
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.

 

(c)          (i) Subject to Section 1.8(c)(ii), all payments (other than
payments received pursuant to Section 1.6(a), which payments shall be applied as
set forth in such Section 1.6(a)) received by the Term Agent and the Term
Lenders in respect of any Obligation shall be applied to the Obligations as
follows:

 

first, to the payment of any Protective Overadvance funded by the Term Agent or
any Term Lender;

 

second, to payment of interest, fees (including, without limitation, any Early
Termination Fee), costs and expenses and any other amounts then due and payable
by the Borrowers under this Agreement and the other Loan Documents;

 

third, to payment of the principal of the Term Loan;

 

fourth, any remainder shall be for the account of the Borrowers or whoever may
be lawfully entitled thereto.

 

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Term Lenders or other Persons entitled
to payment shall receive an amount equal to its Pro Rata Percentage of amounts
available to be applied.

 

 8 

 

 

(ii)         Notwithstanding any provision herein to the contrary, (A) during
the continuance of a Default or an Event of Default, the Term Agent may, and
shall upon the direction of Required Lenders, apply any and all payments
received by the Term Agent and the Term Lenders in respect of any Obligation in
accordance with clauses first through sixth below, and (B) without limiting the
foregoing, all amounts collected or received by the Term Agent after any or all
of the Obligations have been accelerated (so long as such acceleration has not
been rescinded), including proceeds of Collateral, shall be applied as follows:

 

first, pro rata, to the payment of any Protective Overadvance funded by the Term
Agent or any Term Lender and fees, costs and expenses, including Attorney Costs,
of the Term Agent payable or reimbursable by the Borrowers under the Loan
Documents;

 

second, to payment of Attorney Costs of the Term Lenders payable or reimbursable
by the Borrowers under this Agreement (subject to any limitations set forth
herein (including Section 8.5));

 

third, to payment of all accrued unpaid interest on the Obligations and fees
(including, without limitation, any Early Termination Fee) owed to the Term
Agent and the Term Lenders;

 

fourth, to payment of principal of the Term Loan;

 

fifth, to payment of any other amounts owing constituting Obligations; and

 

sixth, any remainder shall be for the account of the Borrowers or whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Term Lenders or other Persons entitled
to payment shall receive an amount equal to its Pro Rata Percentage of amounts
available to be applied.

 

1.9           Return of Payments; Procedures.

 

(a)          Return of Payments.

 

(i)          If the Term Agent pays an amount to a Term Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by the Term Agent from the Borrowers and such related payment is not
received by the Term Agent, then the Term Agent will be entitled to recover such
amount from such Term Lender on demand without setoff, counterclaim or deduction
of any kind.

 

(ii)         If the Term Agent determines at any time that any amount received
by the Term Agent under this Agreement or any other Loan Document must be
returned to any Borrower or paid to any other Person pursuant to any insolvency
law or otherwise, then, notwithstanding any other term or condition of this
Agreement or any other Loan Document, the Term Agent will not be required to
distribute any portion thereof to any Term Lender. In addition, each Term Lender
will repay to the Term Agent on demand any portion of such amount that the Term
Agent has distributed to such Term Lender, together with interest at such rate,
if any, as the Term Agent is required to pay to the Borrowers or such other
Person, without setoff, counterclaim or deduction of any kind, and the Term
Agent will be entitled to set-off against future distributions to such Term
Lender any such amounts (with interest) that are not repaid on demand.

 

 9 

 

 

(b)          Procedures. The Term Agent is hereby authorized by each Borrower
and each Secured Party to establish reasonable procedures (and to amend such
procedures in a reasonable manner from time to time) to facilitate
administration and servicing of the Term Loan and other matters incidental
thereto. Without limiting the generality of the foregoing, the Term Agent is
hereby authorized to establish reasonable procedures to make available or
deliver, or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion on, E-Systems.

 

ARTICLE II.
CONDITIONS PRECEDENT

 

2.1           The obligation of each Term Lender to make its portion of the
Initial Term Loan on the Closing Date is subject to satisfaction or waiver of
the following conditions in a manner reasonably satisfactory to the Term Agent:

 

(a)          Loan Documents. The Term Agent shall have received on or before the
Closing Date, each in form and substance reasonably satisfactory to the Term
Agent, this Agreement, a Term Note for each Term Lender requesting a Term Note,
the Fee Letter, the Collateral Documents and certificates evidencing any
certificated Stock being pledged thereunder, together with undated Stock powers
executed in blank, and all other Loan Documents, each duly executed by the
applicable parties thereto;

 

(b)          Payment Direction Letter; Funds Flow Memorandum; Etc. The Term
Agent shall have received a letter of direction from the Designated Borrower
directing where the proceeds of the Initial Term Loan are to be made and
attaching a funds-flow memorandum setting forth the sources and uses of such
proceeds, which funds-flow memorandum shall be in form and substance reasonably
satisfactory to the Term Agent (the “Funds Flow Memorandum”) and shall contain
the details of how funds from each source are to be transferred to particular
uses and the wire transfer instructions for the particular uses of such funds.
The Designated Borrower shall have identified, in writing, not later than five
(5) Business Days prior to the Closing Date, each Person (other than any
Borrower) that will directly receive proceeds of the Initial Term Loan to be
made on the Closing Date and the Term Agent shall have received such information
required by the Term Agent or any Term Lender under its “know your customer”
compliance procedures with respect to each such Person;

 

(c)          No Material Adverse Change. Since the date of the most recent
audited financial information delivered to the Term Agent in respect of
Borrowers prior to the Closing Date, no Material Adverse Effect shall have
occurred;

 

(d)          No Litigation. No action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority that could reasonably be expected to (i) materially
and adversely affect the transactions contemplated hereby or (ii) result in a
Material Adverse Effect;

 

(e)          Financial Statements. The Term Agent shall have received and be
satisfied with the (a) audited Consolidated balance sheets and related income
statements of income, stockholders’ equity and cash flows for SDOI and its
Consolidated Subsidiaries for the Fiscal Year ended at December 31, 2016, and
(b) unaudited Consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of SDOI and its Consolidated Subsidiaries
for each subsequent Fiscal Quarter ended through September 30, 2017;

 

 10 

 

 

(f)          Minimum Liquidity at Closing. The Term Agent shall have received a
duly completed written calculation in form and substance acceptable to the Term
Agent, dated as of Closing Date, certified by a Responsible Officer of the
Designated Borrower, which shall evidence that after giving effect to the making
of the Initial Term Loan, the other transactions contemplated to be effective on
the Closing Date and, on a pro forma basis, the consummation of the Vista
Acquisition following the Closing Date, Liquidity shall not be less than
$4,000,000, and the Term Agent, in its sole discretion, shall be satisfied that
all accounts payable, leases, payments due under other Indebtedness and taxes
are paid current (excluding good faith disputes related thereto);

 

(g)          No Liens. The Term Agent shall be satisfied that the Obligations do
not give rise to any obligation of any Borrower or its Subsidiaries to grant any
security interest or Lien in respect of any existing Indebtedness of such
Borrower or its Subsidiaries or violate any of the terms of the agreements with
respect to such existing Indebtedness;

 

(h)          Approvals. The Term Agent shall have received (i) satisfactory
evidence that the Borrowers have obtained all required consents and approvals of
all Persons (including all requisite Governmental Authorities or third parties),
to the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of transactions contemplated hereby and thereby
or (ii) an officer’s certificate in form and substance reasonably satisfactory
to the Term Agent affirming that no such consents or approvals are required;

 

(i)          Payment of Fees. The Borrowers shall have paid all fees required to
be paid on the Closing Date (including, without limitation, the fees specified
in the Fee Letter), and shall have reimbursed the Term Agent, for all fees,
costs and expenses of closing presented at least one (1) Business Day prior to
the Closing Date;

 

(j)          Solvency. The Term Agent shall have received a certificate of a
Responsible Officer of the Designated Borrower certifying that both before and
after giving effect to (i) the Initial Term Loan made on the Closing Date,
(ii) the consummation of the other transactions contemplated hereby to occur on
the Closing Date, (iii) on a pro forma basis, the consummation of the Vista
Acquisition following the Closing Date, and (iv) the payment and accrual of all
transaction costs in connection with the foregoing, the Borrowers, taken as a
whole, and the Borrowers and their Subsidiaries, on a Consolidated basis, are
Solvent;

 

(k)          Perfection. All filings, recordations and searches reasonably
necessary or otherwise reasonably requested by the Term Agent in connection with
the Liens to be granted to the Term Agent under the Loan Documents shall have
been duly made, and all documents and instruments required to perfect the Term
Agent’s security interest in the Collateral shall have been executed, delivered,
and filed, and all filing and recording fees and taxes shall concurrently with
such filing or recordation be duly paid;

 

(l)          Reserved.

 

(m)          Opinions of Counsel; Corporate Documents. The Term Agent and the
Term Lenders shall have received (i) customary opinions of counsel (including
all applicable local counsel) to the Borrowers (which shall cover, among other
things, authority, legality, validity, binding effect, perfection and
enforceability of the Loan Documents and other matters as the Term Agent may
reasonably require), and (ii) such customary corporate resolutions, certificates
and other documents as the Term Agent shall reasonably require.

 

 11 

 

 

(n)          Representations and Warranties. The representations and warranties
of the Borrowers set forth in this Agreement and in any other Loan Document
shall be true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of the Closing Date (or, in the case of any such representation or
warranty expressly stated to have been made as of a specific date, as of such
specific date);

 

(o)          No Default. No Default or Event of Default shall have occurred and
be continuing or shall result after giving effect to the making of the Initial
Term Loan;

 

(p)          Governmental Regulations. No material change in governmental
regulations or policies adversely affecting the Term Agent, the Term Lenders or
any Borrower shall have occurred prior to the Closing Date;

 

(q)          Completion of Business and Legal Due Diligence. The Term Agent and
its counsel shall have completed all business and legal due diligence with
respect to the Borrowers and their Subsidiaries, and the results of such
business and legal due diligence shall be satisfactory to the Term Agent and its
counsel;

 

(r)           Projections and Business Plan. The Term Agent shall have received
the projections and business plan of each of the Borrowers and their
Subsidiaries and shall be satisfied with them (including, without limitation,
that the minimum Liquidity on the Closing Date is sufficient to (1) allow the
Borrowers to meet ongoing liquidity needs, including the payment and performance
of current and projected customer contracts and (2) fund the Borrowers’ and
their Subsidiaries’ operations and pay accounts payable in accordance with
historical practices);

 

(s)           No Default or Breach of Material Contracts. The Term Agent shall
have received a certificate of a Responsible Officer of the Designated Borrower
certifying that no breach or default (or event or condition, which after notice
or lapse of time, or both, would constitute a breach or default) has occurred
and is continuing under any Material Contract;

 

(t)           Quality Acquisition. The Quality Acquisition Documents shall be in
form and substance reasonably satisfactory to the Term Agent and shall have been
delivered to the Term Agent. All conditions precedent to the consummation of the
Quality Acquisition shall have been satisfied (or waived with the consent of the
Term Agent), and the Quality Acquisition shall have been consummated (or shall
be consummated concurrently with the funding of the Initial Term Loan on the
Closing Date) in accordance with the terms of the Quality Acquisition Documents,
without any amendment, modification or waiver of any of the provisions thereof
that would be adverse to the Term Agent or the Term Lenders without the consent
of the Term Agent;

 

(u)          Quality Seller Note. The Quality Seller Note shall be on terms
satisfactory to the Term Agent and shall have been delivered to the Term Agent;

 

(v)          TPB Pledged Stock. The Term Agent shall have received evidence that
the TPB Stock pledged to the Term Agent as Collateral satisfies all of the
requirements set forth in the definition of TPB Pledged Stock, including without
limitation the Term Agent’s receipt of a Control Agreement for the securities
account in which such TPB Stock is maintained; and

 

 12 

 

 

(w)          Other Information. Term Agent shall have received such other
certificates, documents and agreements as Term Agent, any Term Lender or their
respective counsel may have reasonably requested.

 

2.2           The obligation of each Term Lender to make its portion of any
Delayed Draw Term Loan comprising a Delayed Draw Term Loan Borrowing is subject
to satisfaction or waiver of the following conditions in a manner reasonably
satisfactory to the Term Agent:

 

(a)          Delayed Draw Term Loan Borrowing Request. The Term Agent shall have
received a Delayed Draw Term Loan Borrowing Request for such Delayed Draw Term
Loan Borrowing, directing where the proceeds of such Delayed Draw Term Loan
Borrowing are to be made and attaching a funds-flow memorandum setting forth the
sources and uses of such proceeds as well as the remaining funding sources and
uses necessary to consummate the Permitted Acquisition to be financed with the
proceeds of such Delayed Draw Term Loan Borrowing, which funds-flow memorandum
shall be in form and substance reasonably satisfactory to the Term Agent and
shall contain the details of how funds from each source are to be transferred to
particular uses and the wire transfer instructions for the particular uses of
such funds. The Designated Borrower shall have identified, in writing, not later
than five (5) Business Days prior to the date of such Delayed Draw Term Loan
Borrowing, each Person (other than any Borrower) that will directly receive
proceeds of such Delayed Draw Term Loan Borrowing and the Term Agent shall have
received such information required by the Term Agent or any Term Lender under
its “know your customer” compliance procedures with respect to each such Person;

 

(b)          No Material Adverse Change. Since the date of the most recent
audited financial information delivered to the Term Agent in respect of
Borrowers prior to the Closing Date, no Material Adverse Effect shall have
occurred;

 

(c)          No Litigation. No action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority that could reasonably be expected to (i) materially
and adversely affect the transactions contemplated hereby or (ii) result in a
Material Adverse Effect;

 

(d)          Payment of Fees. The Borrowers shall have paid all fees required to
be paid on the date of such Delayed Draw Term Loan Borrowing (including, without
limitation, the fees specified in the Fee Letter);

 

(e)          Representations and Warranties. The representations and warranties
of the Borrowers set forth in this Agreement and in any other Loan Document
shall be true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of the date of such Delayed Draw Term Loan Borrowing (or, in the case of
any such representation or warranty expressly stated to have been made as of a
specific date, as of such specific date); provided, however, that the
representations and warranties set forth in Section 3.30 shall be deemed to
refer to the Permitted Acquisition to be consummated on the date of such Delayed
Draw Term Loan Borrowing, instead of the Quality Acquisition, mutatis mutandis;
and

 

(f)          No Default. No Default or Event of Default shall have occurred and
be continuing or shall result after giving effect to such Delayed Draw Term Loan
Borrowing.

 

 13 

 

 

The request by Borrowers and acceptance by the Borrowers of the proceeds of any
portion of the Term Loan shall be deemed to constitute, as of the Closing Date
or the date of the applicable Delayed Draw Term Loan Borrowing, as the case may
be, (i) a representation and warranty by each of the Borrowers that the
conditions in this Article II have been satisfied and (ii) a reaffirmation by
each Borrower of the granting and continuance of the Term Agent’s Liens, on
behalf of itself and the Secured Parties, pursuant to the Collateral Documents.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

The Borrowers, jointly and severally, as an inducement for the Term Agent and
Term Lenders to enter into this Agreement and to extend the Term Loan represent
and warrant to the Term Agent and each Term Lender that the following are true,
correct and complete (including after giving effect to the Vista Acquisition, on
a pro forma basis as if such Acquisition was consummated on the Closing Date):

 

3.1           Corporate Existence and Power. Each Borrower and each of their
respective Subsidiaries:

 

(a)          is a corporation, limited liability company or limited partnership,
as applicable, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable;

 

(b)          has all requisite power and authority and all governmental
licenses, authorizations, Permits, consents and approvals to (i) own its assets,
(ii) carry on its business and (iii) execute, deliver, and perform its
obligations under, the Loan Documents to which it is a party;

 

(c)          is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license, except where the failure to be so qualified, licensed or in good
standing could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

 

(d)          is in compliance with all Requirements of Law, except where the
failure to be in compliance could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

3.2           Corporate Authorization; No Contravention. The execution, delivery
and performance by each of the Borrowers of this Agreement, and by each Borrower
and each of their respective Subsidiaries of any other Loan Document to which
such Person is party, have been duly authorized by all necessary organizational
action, and do not and will not:

 

(i)          contravene the terms of any of that Person’s Organization
Documents;

 

(ii)         conflict with or result in the creation of any Lien (except Liens
created pursuant to the Loan Documents) under any document evidencing any
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject;

 

 14 

 

 

(iii)        conflict with or result in any breach or contravention of any
document evidencing any Material Contract or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its Property is
subject; or

 

(iv)        violate any Requirements of Law.

 

3.3           Governmental and Third Party Authorization. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower or any Subsidiary of any Borrower of this Agreement or any
other Loan Document except (a) for recordings and filings in connection with the
Liens granted to the Term Agent under the Collateral Documents and (b) those
obtained or made on or prior to the Closing Date.

 

3.4           Binding Effect. This Agreement and each other Loan Document to
which any Borrower is a party constitute the legal, valid and binding
obligations of each such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability, regardless of whether considered in a proceedings in equity or
at law.

 

3.5           Litigation. There are no actions, suits or proceedings pending, or
to the knowledge of each Borrower, threatened, at law, in equity, in arbitration
or before any Governmental Authority, against any Borrower, any Subsidiary of
any Borrower or any of their respective Properties which:

 

(a)          purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)          could reasonably be expected to result in a Material Adverse
Effect.

 

As of the Closing Date, except as specifically disclosed in Schedule 3.5, there
are no actions, suits or proceedings pending, or to the knowledge of each
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, against any Borrower, any Subsidiary of any Borrower or
any of their respective Properties. No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement, any other Loan Document or directing that the
transactions provided for herein or therein not be consummated as herein or
therein provided. No Borrower or any Subsidiary of any Borrower is the subject
of an audit or, to each Borrower’s knowledge, any review or investigation by any
Governmental Authority concerning the violation or possible violation of any
Requirements of Law or any Permits maintained by the Borrowers or their
Subsidiaries which could reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect.

 

3.6           No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by any Borrower or the grant or perfection
of the Term Agent’s Liens on the Collateral or the consummation of the
transactions contemplated under the Credit Agreement and the other Loan
Documents. No Borrower and no Subsidiary of any Borrower is in default under or
with respect to (i) any Material Contract in any respect or (ii) any other
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect.

 

 15 

 

 

3.7           ERISA Compliance and Foreign Benefit Plans.

 

(a)          U.S. Plans. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, all Benefit Plans.
None of the Borrowers or their respective Subsidiaries are a member of any
Controlled Group nor do they maintain or contribute to any Title IV Plan or any
Multiemployer Plan. Each Benefit Plan, and each trust thereunder, intended to
qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies. Except those that would not reasonably be
expected to result in Liabilities in excess of $50,000, (x) each Benefit Plan is
in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Borrower, threatened) claims (other than routine claims for benefits in
the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Borrower incurs or
otherwise has or could have an obligation or any Liability and (z) no ERISA
Event is reasonably expected to occur. On the Closing Date, no ERISA Event has
occurred in connection with which obligations and Liabilities (contingent or
otherwise) remain outstanding.

 

(b)          Foreign Pension Plan and Benefit Plans. None of the Borrowers or
any of their Subsidiaries maintain or contribute to, or are required to maintain
or contribute to, any Foreign Benefit Plans and Foreign Pension Plans.

 

3.8           Use of Proceeds; Margin Regulations. No Borrower and no Subsidiary
of any Borrower is engaged in the business of purchasing or selling Margin Stock
or extending credit for the purpose of purchasing or carrying Margin Stock. The
Funds Flow Memorandum and each Delayed Draw Term Loan Borrowing Request contains
a description of the Borrowers’ sources and uses of funds on the Closing Date or
the date of the applicable Delayed Draw Term Loan Borrowing, as the case may be,
including the Term Loan or the Delayed Draw Term Loan comprising such Delayed
Draw Term Loan Borrowing, as the case may be, and details how funds from each
source are to be transferred to particular uses.

 

3.9           Ownership of Property; Liens. Each Borrower and each of their
respective Subsidiaries has good title to and ownership of all property it
purports to own, which property is free and clear of all Liens, except Permitted
Liens. As of the Closing Date, the Real Estate listed in Schedule 3.9
constitutes all of the Real Estate of each Borrower and each of their respective
Subsidiaries. Each of the Borrowers and each of their respective Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all of its Real Estate, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary or used in the ordinary conduct of their respective
businesses, except for Permitted Liens and such immaterial defects in title or
where failure to own such personal property or have such leasehold interest
would not be material. None of the Real Estate owned by any Borrower or any
Subsidiary of any Borrower is subject to any Liens other than Permitted Liens.
As of the Closing Date, Schedule 3.9 also describes any purchase options, rights
of first refusal or other similar contractual rights pertaining to any Real
Estate. All material permits required to have been issued or appropriate to
enable the Real Estate to be lawfully occupied and used for all of the purposes
for which it is currently occupied and used have been lawfully issued and are in
full force and effect.

 

 16 

 

 

3.10         Taxes. All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all taxes, assessments and other governmental
charges and impositions reflected therein or otherwise due and payable have been
paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP. No Tax
Return is under audit or examination by any Governmental Authority, and no
notice of any audit or examination or any assertion of any claim for Taxes has
been given or made by any Governmental Authority. Proper and accurate amounts
have been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b) or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.

 

3.11         Financial Condition.

 

(a)          Each of (i) the audited Consolidated balance sheets of SDOI and its
Consolidated Subsidiaries dated December 31, 2016, and the related audited
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Year ended on that date for SDOI and its Consolidated
Subsidiaries, and (ii) the unaudited interim Consolidated balance sheet of SDOI
and its Consolidated Subsidiaries for each Fiscal Month ending thereafter and
the related unaudited Consolidated statements of income, shareholders’ equity
and cash flows:

 

(x)          were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and

 

(y)          present fairly in all material respects the Consolidated financial
condition of SDOI and its Consolidated Subsidiaries, as applicable, as of the
dates thereof and results of operations for the periods covered thereby.

 

(b)          The pro forma unaudited Consolidated balance sheet of SDOI and its
Consolidated Subsidiaries dated September 30, 2017, delivered to the Term Agent
and the Term Lenders on or before the Closing Date was prepared by the Borrowers
giving pro forma effect to the transaction contemplated under this Agreement and
the other Loan Documents and the transactions contemplated hereby, was based on
the unaudited Consolidated balance sheet of SDOI and its Consolidated
Subsidiaries dated September 30, 2017, and was prepared in accordance with GAAP,
with only such adjustments thereto as would be required in a manner consistent
with GAAP.

 

(c)          Since December 31, 2016, there has been no Material Adverse Effect.

 

(d)          The Borrowers and their Subsidiaries have no Indebtedness other
than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.8.

 

 17 

 

 

(e)          All financial performance projections delivered to the Term Agent,
including the financial performance projections delivered to the Term Agent and
the Term Lenders on or before the Closing Date, represent each Borrower’s best
good faith estimate of future financial performance and are based on assumptions
believed by such Borrower to be fair and reasonable in light of current market
conditions (it being understood that (i) such projections are as to future
events and are not to be viewed as facts, and (ii) actual results during the
period or periods covered by any such projections may differ from the projected
results).

 

3.12         Environmental Matters.

 

Except as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect:

 

(a)          The operations of each Borrower and each of their respective
Subsidiaries are and have been in compliance with all applicable Environmental
Laws, including obtaining, maintaining and complying with all Permits required
by any applicable Environmental Law.

 

(b)          No Borrower and no Subsidiary of any Borrower is party to, and no
Borrower and no Subsidiary of any Borrower and no Real Estate currently (or to
the knowledge of any Borrower previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Borrower,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Laws.

 

(c)          No Lien in favor of any Governmental Authority securing, in whole
or in part, Environmental Liabilities has attached to any Property of any
Borrower or any Subsidiary of any Borrower and, to the knowledge of any
Borrower, no facts, circumstances or conditions exist that would reasonably be
expected to result in any such Lien attaching to any such Property.

 

(d)          No Borrower and no Subsidiary of any Borrower has caused or
suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate.

 

(e)          All Real Estate currently (or to the knowledge of any Borrower
previously) owned, leased, subleased, operated or otherwise occupied by or for
any such Borrower and each Subsidiary of each Borrower is free of contamination
by any Hazardous Materials.

 

(f)          No Borrower and no Subsidiary of any Borrower (i) is or has been
engaged in, or, to the knowledge of any Borrower, has permitted any current or
former tenant to engage in, operations in violation of any Environmental Law or
(ii) knows of any facts, circumstances or conditions reasonably constituting
notice of a violation of any Environmental Law, including receipt of any
information request or notice of potential responsibility under the
Comprehensive Environmental Response, Compensation and Liability Act or similar
Environmental Laws.

 

(g)          Each Borrower has made available to the Term Agent copies of all
material existing environmental reports, reviews and audits and all documents
pertaining to actual or potential Environmental Liabilities, in each case to the
extent such reports, reviews, audits and documents are in their possession,
custody, control or otherwise available to the Borrowers or any of their
Subsidiaries.

 

 18 

 

 

3.13         Regulated Entities. None of any Borrower, any Person controlling
any Borrower, or any Subsidiary of any Borrower, is (a) an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute, rule or regulation
limiting its ability to incur Indebtedness, pledge its assets or perform its
Obligations under the Loan Documents.

 

3.14         Solvency. Both before and after giving effect to (a) the Initial
Term Loan made on the Closing Date, (b) each Delayed Draw Term Loan made on the
date of each Delayed Draw Term Loan Borrowing, (c) the consummation of the other
transactions contemplated hereby to occur on the Closing Date or the date of
such Delayed Draw Term Loan Borrowing, as the case may be, and (d) the payment
and accrual of all transaction costs in connection with the foregoing, the
Borrowers, taken as a whole, and the Borrowers and their Subsidiaries, on a
Consolidated basis, are Solvent.

 

3.15         Labor Relations. As of the Closing Date, there are no strikes, work
stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any
Borrower, threatened) against or involving any Borrower. Except as set forth in
Schedule 3.15, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Borrower, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Borrower and (c) no such representative has
sought certification or recognition with respect to any employee of any
Borrower.

 

3.16         Intellectual Property. Schedule 3.16 sets forth a true and complete
list of the following Intellectual Property each Borrower and each Subsidiary
owns or licenses to use as of the Closing Date: (i) Intellectual Property that
is registered or subject to applications for registration and (ii) Internet
Domain Names, separately identifying that owned and licensed to such Borrower or
such Subsidiary and including for each of the foregoing items (1) the owner,
(2) the title, (3) the jurisdiction in which such item has been registered or
otherwise arises or in which an application for registration has been filed,
(4) as applicable, the registration or application number and registration or
application date and (5) any IP Licenses or other rights (including franchises)
granted by such Borrower with respect thereto. Each Borrower and each Subsidiary
of each Borrower owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted. To the Borrowers’
knowledge, the conduct and operations of the businesses of each Borrower does
not in any material respect infringe, misappropriate, dilute, violate or
otherwise impair any material Intellectual Property owned by any other Person
and no other Person has contested any right, title or interest of any Borrower
or any Subsidiary of any Borrower in, or relating to, any material Intellectual
Property.

 

3.17         Brokers’ Fees; Transaction Fees. Except for fees payable to Term
Agent and the Term Lenders or as otherwise set forth in Schedule 3.17, none of
the Borrowers or any of their respective Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the transactions contemplated hereby.

 

3.18         Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained as of the Closing Date for current occurrences by each Borrower,
including issuers, coverages and deductibles. Each of the Borrowers and each of
their respective Subsidiaries and their respective Properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrowers, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses of the same
size and character as the business of the Borrowers and, to the extent relevant,
owning similar Properties in localities where such Person operates. The
Borrowers shall not reduce the coverage amounts under their liability policies
without the prior consent of the Term Agent.

 

 19 

 

 

3.19         Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as
set forth in Schedule 3.19, as of the Closing Date, no Borrower and no
Subsidiary of any Borrower (i) has any Subsidiaries, or (ii) is engaged in any
joint venture or partnership with any other Person, or is an Affiliate of any
other Person. All issued and outstanding Stock and Stock Equivalents of each of
the Borrowers and each of their respective Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable (if applicable), and free and clear
of all Liens other than with respect to the Stock and Stock Equivalents of each
of the Borrowers and Subsidiaries of each of the Borrowers, as applicable, those
in favor of Term Agent, for the benefit of the Secured Parties and Permitted
Liens. All such securities were issued in compliance with all applicable state
and federal laws concerning the issuance of securities. As of the Closing Date,
all of the issued and outstanding Stock of each Borrower and each Subsidiary of
each Borrower is owned by each of the Persons and in the amounts set forth in
Schedule 3.19. Except as set forth in Schedule 3.19, as of the Closing Date
there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Borrower may be
required to issue, sell, repurchase or redeem any of its Stock or Stock
Equivalents or any Stock or Stock Equivalents of its Subsidiaries. Set forth in
Schedule 3.19 is a true and complete organizational chart of the Borrowers and
all of their Subsidiaries as of the Closing Date.

 

3.20         Jurisdiction of Organization; Chief Executive Office. Schedule 3.20
lists each Borrower’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such
Borrower’s chief executive office or sole place of business.

 

3.21         Locations of Inventory, Equipment and Books and Records. As of the
Closing Date, each Borrower’s (a) Inventory and Equipment (other than Inventory
or Equipment in transit or out for repair and the locations of billboards) and
books and records concerning the Collateral are kept at the locations listed in
Schedule 3.21, and (b) books and records concerning the Collateral are kept at a
location in the United States.

 

3.22         Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks
and other financial institutions at which any Borrower maintains deposit,
securities or other accounts as of the Closing Date, and such Schedule correctly
identifies the name and address of each depository, the name in which the
account is held, a brief description of the purpose of the account, and the
complete account number therefor.

 

3.23         Government Contracts and Material Contracts. Except as set forth on
Schedule 3.23, as of the Closing Date no Borrower is a party to (i) any material
contract or agreement with any Governmental Authority and no Borrower’s Accounts
are subject to the Federal Assignment of Claims Act of 1940 (31 U.S.C.
Section 3727) or any similar state or local law or (ii) any other Material
Contract.

 

3.24         Customer Relations. Except as set forth on Schedule 3.24, there
exists no actual or, to the knowledge of any Borrower, threatened termination or
cancellation of, or any material adverse modification or change in the business
relationship of any Borrower or any Subsidiary of any Borrower with any customer
or group of customers which could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.

 

 20 

 

 

3.25         Bonding. Except as set forth in Schedule 3.25, as of the Closing
Date, no Borrower is a party to or bound by any surety bond agreement,
indemnification agreement in respect of any surety bond agreement or bonding
requirement with respect to products or services sold by it (exclusive of
product warranties in the Ordinary Course of Business).

 

3.26         Full Disclosure. None of the representations or warranties made by
any Borrower or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement, certificate or other
writing furnished by or on behalf of any Borrower or any of their Subsidiaries
in connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Borrower to the Term Agent
or the Term Lenders prior to the Closing Date), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading as of the time when made or delivered; provided, that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered, and if such projected financial information
was delivered prior to the Closing Date, as of the Closing Date.

 

3.27         Foreign Assets Control Regulations and Anti-Money Laundering. Each
Borrower and each Subsidiary of each Borrower is in compliance in all material
respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Borrower and no Subsidiary or Affiliate of
a Borrower (a) is a Person designated by the U.S. government on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”) with which a
U.S. Person cannot deal with or otherwise engage in business transactions,
(b) is a Person who is otherwise the target of U.S. economic sanctions laws such
that a U.S. Person cannot deal or otherwise engage in business transactions with
such Person or (c) is controlled by (including without limitation by virtue of
such person being a director or owning voting shares or interests), or acts,
directly or indirectly, for or on behalf of, any person or entity on the SDN
List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under U.S. law.

 

3.28         Patriot Act. The Borrowers, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of the Term Loan will be used directly or indirectly for any
payments to any government official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.

 

3.29         Collateral Documents, Etc. Except as otherwise contemplated hereby
or under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents, are effective to create in favor of the
Term Agent for the benefit of the Secured Parties a legal, valid, enforceable
and perfected first-priority Lien (subject only to Permitted Liens and, as to
priority, only to Permitted Liens under Section 5.1(d), (e), (f), (g) or (h) or
that have priority under applicable law) on all right, title and interest of the
respective Borrowers in the Collateral described therein.

 

 21 

 

 

3.30         Quality Acquisition.

 

(a)          (i) None of the Borrowers, and, to the Borrowers’ knowledge, no
other parties to any Quality Acquisition Document is in default of any of its
material obligations under such Quality Acquisition Document, (ii) to the
Borrowers’ knowledge, all written information with respect to the Quality
Acquisition and the business and assets to be acquired in connection with such
Acquisition furnished to the Term Agent by any Borrower or on behalf of any
Borrower, was, at the time the same were so furnished, complete and correct in
all material respects, or has been subsequently supplemented by other written
information, to the extent necessary to give the Term Agent and Tern Lenders a
true and accurate knowledge of the subject matter of each of them in relation to
such Acquisition and the business and assets to be acquired in connection with
such Acquisition, in all material respects, (iii) no representation, warranty or
statement made by any Borrower, or, to the Borrowers’ knowledge, any other party
to any Quality Acquisition Document, at the time they were made in any Quality
Acquisition Document, or any agreement, certificate, statement or document
required to be delivered pursuant to any Quality Acquisition Document, contains
any untrue statement of material fact or omits to state a material fact
necessary in order to make the statements contained in such Quality Acquisition
Documents not misleading in light of the circumstances in which they were made,
and (iv) after giving effect to the transactions contemplated by this Agreement,
the Quality Acquisition Documents and Loan Documents, Standard Outdoor SEI will
have good title to the assets to be purchased pursuant to the Quality
Acquisition Documents, free and clear of all Liens other than Permitted Liens.

 

(b)          The Borrowers did not and will not incur or assume any liabilities
or obligations pursuant to or in connection with the Quality Acquisition other
than those liabilities and obligations set forth on the Schedules attached
hereto or as otherwise permitted hereunder.

 

(c)          The Borrowers have delivered to the Term Agent a complete and
correct copy of each Quality Acquisition Document, including all schedules and
exhibits thereto. Such Quality Acquisition Documents sets forth the entire
agreement and understanding of the parties thereto relating to the subject
matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby. The
execution, delivery and performance of each such Quality Acquisition Document
has been duly authorized by all necessary action (including, without limitation,
the obtaining of any consent of stockholders or other holders of Voting Power or
Indebtedness of each Borrower, and, to the Borrowers’ knowledge, each other
Person party thereto as required by Requirements of Law or by any applicable
corporate or other organizational documents) on the part of each Borrower, and,
to the Borrowers’ knowledge, each other Person party thereto. Each Quality
Acquisition Document is the legal, valid and binding obligation of each Borrower
thereto and, to the Borrowers’ knowledge, the other parties thereto, enforceable
against such parties in accordance with its terms.

 

 22 

 

 

(d)          All aspects of the transactions contemplated by the Quality
Acquisition Documents have been effected in all material respects in accordance
with terms of the Quality Acquisition Documents and Requirements of Law. At the
time of consummation thereof, all consents and approvals of, and filings and
registrations with, and all other actions in respect of, all Government
Authorities required in order to consummate the transactions in accordance with
the terms of the Quality Acquisition Documents and all Requirements of Law shall
have been obtained, given, filed or taken and are in full force and effect (or
effective judicial relief with respect thereto has been obtained). Additionally,
at the time of consummation thereof, there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon the
consummation of the transactions contemplated by the Quality Acquisition
Documents.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees that, so long as the Term Loan or any other
Obligation (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted) shall remain unpaid or unsatisfied:

 

4.1           Financial Statements. Each Borrower shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements required to be delivered hereunder in
conformity with GAAP (provided that quarterly and monthly financial statements
shall not be required to have footnote disclosures and are subject to normal
year-end adjustments). The Borrowers shall deliver to the Term Agent and the
Term Lenders and in form and detail reasonably satisfactory to the Term Agent:

 

(a)          as soon as available, but not later than ninety (90) days after the
end of each Fiscal Year, copies of the audited Consolidated (and, in the case of
SDOI’s financial statements, consolidating) balance sheets of each of (i) SDOI
and its Consolidated Subsidiaries, (ii) PGI and its Consolidated Subsidiaries
and (iii) TPB and its Consolidated Subsidiaries, in each case, as at the end of
such year and the related Consolidated (and, in the case of SDOI’s financial
statements, consolidating) statements of income or operations, shareholders’
equity and cash flows of each such Person and its Consolidated Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, and accompanied by reports and opinions of independent
certified public accounting firm reasonably acceptable to the Term Agent, which
reports and opinions shall be certified without a going concern or like
qualification or exception and without any qualification or exception as to the
scope of audit (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP and required or approved by
Borrowers’ independent certified public accountants), stating that such
financial statements fairly present, in all material respects, the financial
position and results of operations of each such Person and its Consolidated
Subsidiaries for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years;

 

(b)          as soon as available, but not later than forty-five (45) days after
the end of the Fiscal Month ending February 28, 2018, and thirty (30) days after
the end of each Fiscal Month thereafter, copies of unaudited financial
statements of SDOI on a standalone basis for such Fiscal Month and for the
portion of the Fiscal Year then ended, prepared on a cash basis in form and
scope reasonably satisfactory to the Term Agent; and

 

(c)          as soon as available, but not later than forty-five (45) days after
the end of each Fiscal Quarter, copies of the unaudited Consolidated (and, in
the case of SDOI’s financial statements, consolidating) balance sheets of each
of (i) SDOI and its Consolidated Subsidiaries and (ii) TPB and its Consolidated
Subsidiaries, in each case, as at the end of such quarter and the related
Consolidated (and, in the case of SDOI’s financial statements, consolidating)
statements of income or operations, shareholders’ equity and cash flows of each
such Person and its Consolidated Subsidiaries for such Fiscal Quarter and for
the portion of the Fiscal Year then ended, all certified on behalf of the
Borrowers by an appropriate Responsible Officer of the Designated Borrower as
being complete and correct, in all material respects, and fairly presenting, in
all material respects, the financial position and the results of operations of
each such Person and its Consolidated Subsidiaries for the periods indicated in
conformity with GAAP applied on a basis consistent with prior quarters, subject
to normal year-end adjustments and absence of footnote disclosures.

 

 23 

 

 

4.2           Certificates; Other Information. The Borrowers shall deliver to
the Term Agent and the Term Lenders and in form and detail reasonably
satisfactory to Term Agent:

 

(a)          together with each delivery of financial statements pursuant to
Section 4.1(a), (i) a management discussion and analysis report, in reasonable
detail, signed by a Responsible Officer of the Designated Borrower, describing
the operations and financial condition of the Borrowers and their Subsidiaries
for such Fiscal Year, (ii) a report setting forth in comparative form the
corresponding figures for corresponding periods of the previous Fiscal Year, and
(iii) a report setting forth in comparative form the corresponding figures from
the most recent projections for the current Fiscal Year delivered pursuant to
Section 4.2(e) and discussing the reasons for any significant variations;

 

(b)          concurrently with the delivery of the financial statements and
other financial deliverables referred to in Sections 4.1(a) and 4.1(c) above, a
fully and properly completed Compliance Certificate, certified on behalf of the
Borrowers by a Responsible Officer of the Designated Borrower (it being
understood that the Compliance Certificate delivered in connection with each of
the financial statements referred to in Section 4.1(a) and 4.1(c) shall contain
the certification of compliance with all of the covenants contained in
Section 5.22);

 

(c)          promptly after the same are sent, copies of all financial
statements and reports which SDOI sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

 

(d)          concurrently with the delivery of the financial statements referred
to in Section 4.1(b), to the extent that there is any updated information to
provide, a list of any applications for the registration of any Patent,
Trademark (and a list of any “intent to use” Trademark applications for which a
registration has issued or a “Statement of Use” or “Amendment to Allege Use” has
been filed) or Copyright filed by any Borrower with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in each case entered into or filed in the prior Fiscal Quarter;

 

(e)          not less than thirty (30) days following the commencement of each
Fiscal Year, the annual budget of the Borrowers prepared by management of the
Designated Borrower, in form and scope satisfactory to the Term Agent, with
projections, Consolidated balance sheets and statements of income or operations
and cash flows of the Borrowers and their Subsidiaries on a monthly basis for
the immediately following Fiscal Year (including the Fiscal Year in which the
Termination Date occurs), which budget shall include (i) each Borrower and its
Consolidated Subsidiaries, which Borrower is a direct subsidiary of SDOI
(consisting of Standard Outdoor and its Consolidated Subsidiaries as of the
Closing Date), on a GAAP basis, (ii) PGI and its Consolidated Subsidiaries, on a
GAAP basis, and (iii) SDOI, on a cash basis;

 

 24 

 

 

(f)          promptly upon receipt thereof, copies of any reports submitted by
each Borrower’s certified public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
internal control systems, operations, financial condition or properties of any
Borrower (or their Subsidiaries) made by such accountants, including any comment
letters submitted by such accountants to management of any Borrower in
connection with their services;

 

(g)          (i) not less than five (5) Business Days prior to the consummation
of the transactions relating to any Permitted Refinancing, drafts of documents
relating to any Permitted Refinancing and (ii) concurrently with the
consummation of any such Permitted Refinancing, copies, certified by a
Responsible Officer of the Designated Borrower as being complete and correct, of
the fully executed documents relating to such Permitted Refinancing;

 

(h)          as soon as practicable, in any event at least ten (10) Business
Days prior thereto, copies of any waiver, consent, amendment or permanent
prepayment or permanent commitment reduction (and the amount thereof) to be
entered into pursuant to any Subordinated Indebtedness Documents; and

 

(i)          promptly, such additional business, financial, perfection
certificates and other information as the Term Agent may from time to time
reasonably request.

 

4.3           Notices. The Designated Borrower shall notify promptly Term Agent
of each of the following:

 

(a)          the occurrence or existence of any Default or Event of Default;

 

(b)          any breach or non-performance of, or any default under (i) any
Material Contract or (ii) any Contractual Obligation of any Borrower or any
Subsidiary of any Borrower, or any violation of, or non-compliance with, any
Requirements of Law, which, in the case of this clause (ii) could reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, and including, in the case of clauses (i) and (ii), a
description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

 

(c)          any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Borrower or any Subsidiary of any
Borrower and any Governmental Authority or any suspension or revocation of any
Permits granted by a Governmental Authority to a Borrower or any Subsidiary of
any Borrower that could reasonably be expected to result in Liabilities in
excess of $100,000;

 

(d)          the commencement of, or any material development in, any litigation
or proceeding affecting any Borrower or any Subsidiary of any Borrower (i) in
which more than $100,000 of damages is claimed, (ii) in which injunctive or
similar relief is sought and which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement or any other
Loan Document;

 

 25 

 

 

(e)          (i) the receipt by any Borrower or any Subsidiary of any written
notice of violation of or potential liability or similar notice under
Environmental Law which would be reasonably expected to result in material
Environmental Liabilities, (ii) (A) unpermitted Releases, (B) the existence of
any condition that would reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, would reasonably be expected to result in material Environmental
Liabilities, (iii) the receipt by any Borrower or any Subsidiary of notification
that any Property of any Borrower or any Subsidiary is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iv) any proposed acquisition or lease of Real Estate, if such
acquisition or lease would have a reasonable likelihood of resulting in material
Environmental Liabilities;

 

(f)          (i) on or prior to any filing by any ERISA Affiliate of any notice
of any reportable event under Section 4043 of ERISA, or intent to terminate any
Title IV Plan, a copy of such notice, (ii) promptly, and in any event within
five (5) days, after any officer of any ERISA Affiliate knows or has reason to
know that a request for a minimum funding waiver under Section 412 of the Code
has been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

 

(g)          any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to the Term Agent and the Term
Lenders pursuant to this Agreement;

 

(h)          any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary of any Borrower;

 

(i)          any labor controversy resulting in or, to the knowledge of any
Borrower, threatening to result in, any strike, work stoppage, boycott, shutdown
or other material labor disruption against or involving any Borrower or any
Subsidiary of any Borrower;

 

(j)          the creation, establishment or acquisition of any Subsidiary or the
issuance by or to any Borrower of any Stock or Stock Equivalent;

 

(k)          (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of income or
franchise or other material taxes with respect to any Tax Affiliate and (ii) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any material adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise; or

 

(l)          any “default” or “event of default” under any Subordinated
Indebtedness Document, the Vista Seller Note or the Quality Seller Note.

 

 26 

 

 

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Designated Borrower, on behalf of
the Borrowers, setting forth details of the occurrence referred to therein, and
stating what action the Borrowers or other Person proposes to take with respect
thereto and at what time. Each notice under Section 4.3(a) shall describe with
reasonable particularity any and all clauses or provisions of this Agreement or
other Loan Document that have been breached or violated.

 

4.4           Preservation of Corporate Existence, Etc. Each Borrower shall, and
shall cause each of its Subsidiaries to:

 

(a)          preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

 

(b)          preserve and maintain in full force and effect all rights,
privileges, qualifications, Permits, licenses and franchises necessary in the
normal conduct of its business except as permitted by Sections 5.2 and 5.3;

 

(c)          preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it in the Ordinary Course of Business;

 

(d)          unless otherwise agreed in writing by the Term Agent and the
Required Lenders, preserve or renew all Intellectual Property material to its
business; and

 

(e)          conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person and shall comply
with the terms of its IP Licenses material to its business.

 

4.5           Maintenance of Property. Except as permitted in Section 5.2, each
Borrower shall maintain, and shall cause each of its Subsidiaries to maintain,
and preserve all its Property which is material to be used in its business in
good working order and condition, ordinary wear and tear excepted and shall make
all necessary repairs thereto and renewals and replacements thereof.

 

4.6           Insurance. Each Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain or cause to be maintained in full force and effect
all policies of insurance of any kind with respect to the Property and
businesses of the Borrowers and such Subsidiaries as are customarily carried by
businesses of the size and character of the business of the Borrowers and their
Subsidiaries with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of the Borrowers) of a nature
and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Borrowers and
acceptable to the Term Agent and (b) cause all such insurance relating to any
Property or business of any Borrower to name the Term Agent as additional
insured or lender’s loss payee as agent for the Term Lenders, as appropriate.
All policies of insurance on real and personal Property of the Borrowers will
contain an endorsement, in form and substance acceptable to the Term Agent,
showing loss payable to the Term Agent naming the Term Agent as lenders loss
payee as agent for the Term Lenders) and extra expense and business interruption
endorsements. Such endorsement, or an independent instrument furnished to the
Term Agent, will provide that the insurance companies will give the Term Agent
at least 30 days’ prior written notice before any such policy or policies of
insurance shall be altered or canceled and that no act or default of the
Borrowers or any other Person shall affect the right of the Term Agent to
recover under such policy or policies of insurance in case of loss or damage.
Each Borrower shall direct all present and future insurers under its “All Risk”
policies of property insurance to pay all proceeds payable thereunder directly
to the Term Agent; provided that each Borrower shall be permitted to replace,
repair, restore or rebuild the Collateral subject to such Event of Loss in
accordance with, and to the extent permitted under, Section 1.6(b). If any
insurance proceeds are paid by check, draft or other instrument payable to any
Borrower and the Term Agent jointly, during an Event of Default, the Term Agent
may endorse such Borrower’s name thereon and do such other things as the Term
Agent may deem advisable to reduce the same to cash. The Term Agent reserves the
right at any time, upon review of each Borrower’s risk profile, to require
additional forms and limits of insurance. Notwithstanding the requirement in
subsection (a) above, Federal Flood Insurance shall not be required for (x) Real
Estate not located in a Special Flood Hazard Area, or (y) Real Estate located in
a Special Flood Hazard Area in a community that does not participate in the
National Flood Insurance Program. On or before the date that is thirty (30) days
after the Closing Date (or such later date as the Term Agent may agree), the
Borrowers shall provide to the Term Agent customary certificates and
endorsements naming the Term Agent as an additional insured or lender’s loss
payee, as the case may be, with respect to the insurance policies of the
Borrowers in accordance with the requirements set forth above, in each case, in
form and substance reasonably satisfactory to the Term Agent.

 

 27 

 

 

4.7           Performance of Obligations. Each Borrower shall pay, and shall
cause each of its Subsidiaries to, discharge and perform as the same shall
become due and payable or required to be performed, the following obligations
and liabilities (subject, in each case, to any applicable cure or grace period):

 

(a)          all federal and state income tax liabilities and material federal,
state, local and foreign franchise and other tax liabilities, assessments and
governmental charges or levies upon it or its Property, unless (i) the same are
being contested in good faith by appropriate proceedings diligently prosecuted
which stay the filing or enforcement of any Lien and for which adequate reserves
in accordance with GAAP are being maintained by such Person, and (ii) the
aggregate amount secured by such Liens would not exceed $100,000 in the
aggregate;

 

(b)          all lawful claims which, if unpaid, would by law become a Lien upon
its Property unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person and (ii) the aggregate amount secured by such Liens
would not exceed $100,000 in the aggregate;

 

(c)          all Indebtedness having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$500,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise);

 

(d)          the performance of all obligations under (i) any Material Contract
or (ii) any other Contractual Obligation to which such Borrower or Subsidiary is
bound, or to which it or any of its Property is subject, except where the
failure to perform under this clause (ii) could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and

 

(e)          payments to the extent necessary to avoid the imposition of a Lien
with respect to, or the involuntary termination of any underfunded Benefit Plan.

 

 28 

 

 

4.8           Compliance with Laws. Each Borrower shall, and shall cause each of
its Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

4.9           Inspection of Property and Books and Records; Field Exams.

 

(a)          Each Borrower shall maintain and shall cause each of its
Subsidiaries to maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
such Person. Each Borrower shall, and shall cause each of its Subsidiaries to,
during normal business hours and upon reasonable advance notice (unless an Event
of Default shall have occurred and be continuing, in which event no notice shall
be required and the Term Agent shall have access at any and all times during the
continuance thereof), provide access to its properties, books and records to the
Term Agent and its Related Persons and shall reasonably cooperate with the Term
Agent and any of its Related Persons in connection with any review or analysis
of any such Person’s business, financial condition, assets, prospects and
results of operations. Each Borrower hereby authorizes the Term Agent to discuss
with such Borrower’s and its Subsidiaries’ officers, employees, agents,
advisors, and independent accountants such Person’s business, financial
condition, assets, prospects, and results of operation (including, without
limitation, in connection with the Term Agent’s review and analysis of
compliance with financial covenants); provided, that so long as no Event of
Default has occurred and is continuing, the Borrowers shall be afforded a
reasonable opportunity to be a party to any such conversations.

 

(b)          Each Borrower shall, and shall cause each of its Subsidiaries to,
with respect to each owned, leased, or controlled property, during normal
business hours and upon reasonable advance notice (unless an Event of Default
shall have occurred and be continuing, in which event no notice shall be
required and the Term Agent shall have access at any and all times during the
continuance thereof) (i) provide access to such property to the Term Agent and
any of its Related Persons, as frequently as the Term Agent determines to be
appropriate; and (ii) permit the Term Agent and any of its Related Persons to
conduct field examinations, audit, inspect and make extracts and copies (or take
originals if reasonably necessary) from all of such Borrower’s books and
records, and evaluate and make physical verifications of the Collateral in any
manner and through any medium that the Term Agent considers advisable, in each
instance, at the Borrowers’ expense.

 

(c)          Notwithstanding the foregoing or anything else contained in this
Agreement, the Borrowers shall not be required to pay for more than two (2)
field examinations per Fiscal Year unless an Event of Default exists, in which
case, such limitation shall not apply.

 

4.10         Use of Proceeds. The Borrowers shall use the proceeds of (a) the
Initial Term Loan solely to finance a portion of the Outdoor Acquisitions, to
fund fees and expenses associated with the consummation of the transactions
contemplated hereby to occur on the Closing Date and to fund working capital for
the Borrowers, (b) the Delayed Draw Term Loan solely to finance Permitted
Acquisitions consummated substantially concurrently with the incurrence thereof
and to fund fees and expenses associated with the consummation of such Permitted
Acquisitions, and (c) any Incremental Term Loan solely to finance Permitted
Acquisitions consummated substantially concurrently with the incurrence thereof
and to fund fees and expenses associated with the consummation of such Permitted
Acquisitions.

 

 29 

 

 

4.11         Cash Management Systems.

 

(a)          The Borrowers shall, and shall cause each of their Subsidiaries to,
maintain cash management systems reasonably satisfactory to the Term Agent. On
or before the date that is thirty (30) days after the Closing Date (or such
later date as the Term Agent may agree), and at all times thereafter, each
Borrower shall enter into, and cause each depository, securities intermediary or
commodities intermediary to enter into, Control Agreements providing for
“springing” cash dominion with respect to each Control Account (including,
without limitation, all lockbox or similar arrangements) maintained by such
Borrower.

 

(b)          Each Control Agreement shall provide, among other things, that
(i) the depository, securities intermediary or commodities intermediary
executing such agreement has no rights of setoff or recoupment or any other
claim against such account, other than for payment of its service fees and other
charges directly related to the administration of such account and for returned
checks or other items of payment (except as the Term Agent may otherwise agree
in writing), and (ii) from and after the receipt of a notice (an “Activation
Notice”) from the Term Agent (which Activation Notice may be furnished only
during the continuance of an Event of Default), without any further action or
consent by any Borrower, the applicable depository institution, securities
intermediary and commodities intermediary shall comply solely with the
instructions of the Term Agent with respect to the disposition and transfer of
assets from the applicable account. Each Borrower agrees that it will not cause
proceeds of any Control Account to be directed in a manner contrary to the terms
of the Loan Documents, and, after the occurrence and during the continuation of
an Event of Default, will cooperate with the Term Agent in all respects with
respect to the Term Agent’s direction of funds from Control Accounts.

 

(c)          The Borrowers may amend Schedule 3.22 to add or replace any deposit
account or other account; provided, that with respect to any additional or
replacement Control Account, securities account, or commodities account, except
as the Term Agent may otherwise agree in writing, prior to the time of the
opening of such account, the applicable Borrower and the applicable depository,
securities intermediary or commodities intermediary shall have executed and
delivered to the Term Agent a Control Agreement.

 

4.12         Landlord and Bailee Agreements. Promptly upon request by the Term
Agent, each Borrower shall (i) obtain a landlord agreement or bailee or
mortgagee waivers, as applicable, from the lessor of each property leased from
an Affiliate and (ii) use commercially reasonable efforts to obtain a landlord
agreement or bailee or mortgagee waivers, as applicable, from the lessor (other
than Affiliates) of each leased property, bailee in possession of any Collateral
or mortgagee of any owned property with respect to each location where any
Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to the Term Agent; provided, that the
Borrowers shall not be required to obtain landlord agreements or bailee or
mortgagee waivers, as applicable, for locations which only contain billboards.

 

4.13         Further Assurances.

 

(a)          Each Borrower shall ensure that all certificates, exhibits, reports
and other written information furnished to the Term Agent or the Term Lenders do
not and will not contain any untrue statement of a material fact and do not and
will not omit to state any material fact or any fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose to the Term Agent and
the Term Lenders and correct any defect or error that may be discovered therein
or in any Loan Document or in the execution, acknowledgement or recordation
thereof.

 

 30 

 

 

(b)          Promptly upon request by the Term Agent, the Borrowers shall (and,
subject to the limitations hereinafter set forth, shall cause each of their
Subsidiaries to) take such additional actions and execute such documents as the
Term Agent may reasonably require from time to time in order to (i) carry out
more effectively the purposes of this Agreement or any other Loan Document,
(ii) subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Secured Parties the rights granted or now or hereafter intended
to be granted to the Secured Parties under any Loan Document. Without limiting
the generality of the foregoing and except as otherwise approved in writing by
the Required Lenders, the Borrowers shall immediately notify the Term Agent at
the time that any Person becomes a Domestic Subsidiary (other than PGI or any of
its Subsidiaries), and promptly thereafter (and in any event within thirty (30)
days), cause such Person to become a Borrower hereunder and to cause each such
Person to grant to the Term Agent, for the benefit of the Secured Parties, a
security interest in, subject to the limitations hereinafter set forth, all of
such Person’s Property. Furthermore and except as otherwise approved in writing
by the Required Lenders, each Borrower shall pledge all of the Stock and Stock
Equivalents of each of its Domestic Subsidiaries (other than any Subsidiaries of
PGI) and First Tier Foreign Subsidiaries (provided that with respect to any
First Tier Foreign Subsidiary, if a 956 Impact exists, such pledge shall be
limited to sixty-five percent (65%) of such Foreign Subsidiary’s outstanding
voting Stock and Stock Equivalents and one hundred percent (100%) of such
Foreign Subsidiary’s outstanding non-voting Stock and Stock Equivalents), in
each instance, to the Term Agent, for the benefit of the Secured Parties, to
secure the Obligations. In connection with each pledge of Stock and Stock
Equivalents, the Borrowers shall deliver, or cause to be delivered, to Term
Agent, Stock certificates and irrevocable proxies and Stock powers and/or
assignments, as applicable, duly executed in blank. In the event any Borrower
acquires any owned Real Estate with a fair market value in excess of $1,000,000,
such Borrower shall (i) promptly notify the Term Agent of same, and (ii) at the
request of the Term Agent, execute and/or deliver, or cause to be executed
and/or delivered, to the Term Agent, a fully executed Mortgage with respect to
such Real Estate and such other documentation and materials related thereto as
the Term Agent may reasonably request in connection therewith. In addition, the
Borrowers shall satisfy the Federal Flood Insurance requirements of Section 4.6.

 

(c)          Notwithstanding anything to the contrary contained herein, each
Subsidiary of each Borrower that is an obligor for any Subordinated Indebtedness
shall be a Borrower under the Loan Documents.

 

4.14         Environmental Matters. Each Borrower shall comply in all material
respects with, and maintain its Real Estate, whether owned, leased, subleased or
otherwise operated or occupied, in compliance in all material respects with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority. Each Borrower shall cause each of its
Subsidiaries to comply in all material respects with, and maintain its Real
Estate, whether (x) owned, leased or subleased or (y) operated or occupied in a
manner that such Subsidiary is in control of such Real Property, in compliance
in all material respects with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance) or that
is required by orders and directives of any Governmental Authority. Without
limiting the foregoing, if an Event of Default is continuing, then each Borrower
shall, promptly upon receipt of written request from the Term Agent, cause the
performance of, and allow the Term Agent and its Related Persons access to such
Real Estate for the purpose of conducting, such environmental audits and
assessments, solely to the extent necessary to determine the extent of such
Event of Default, violations or Environmental Liabilities, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as the Term Agent may from time to time reasonably request. Such
audits, assessments and reports, to the extent not conducted by the Term Agent
or any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to the Term Agent and shall
be in form and substance reasonably acceptable to the Term Agent.

 

 31 

 

 

4.15         Leases. Each Borrower shall, and shall cause each Subsidiary to,
make all payments and otherwise perform all obligations in respect of all leases
of Real Estate and warehouse facilities where any material Collateral is
located, keep such leases in full force and effect and not allow such leases to
lapse or be terminated, notify the Term Agent of any default by any party with
respect to such leases and cooperate with the Term Agent in all respects to cure
any such default, and cause each of its Subsidiaries to do so, except, in any
case, (i) for those amounts contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the Borrowers in accordance with GAAP, (ii) for any lease that is terminated
at its stated termination date or is terminated prior to its stated termination
date by mutual agreement between the lessor and the applicable Borrower, in each
case, so long as any material Collateral has been removed from such location, or
(iii) to the extent the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

4.16         Senior Ranking. The Indebtedness under any Subordinated
Indebtedness Documents shall, and Borrowers shall take all necessary action to
ensure that the Indebtedness thereunder shall, at all times, be subordinated in
right of payment to the Obligations, subject to any terms and conditions that
the Term Agent may agree to in its sole discretion in any Subordination
Agreement.

 

4.17         Foreign Pension Plans and Benefit Plans. None of the Borrowers or
any of their Subsidiaries shall hereafter adopt, implement, or contribute to any
Foreign Pension Plan or Foreign Benefit Plan without the Term Agent’s prior
written consent.

 

ARTICLE V.
NEGATIVE COVENANTS

 

Each Borrower covenants and agrees that, so long as the Term Loan or any other
Obligation (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted) shall remain unpaid or unsatisfied:

 

5.1           Limitation on Liens. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, directly or indirectly, grant,
make, create, incur, assume or suffer to exist any Lien upon or with respect to
any part of its Property, whether now owned or hereafter acquired, other than
the following (“Permitted Liens”):

 

(a)          any Lien existing on the Property of a Borrower or a Subsidiary on
the Closing Date and set forth in Schedule 5.1;

 

(b)          any Lien created under any Loan Document;

 

(c)          Customary Permitted Encumbrances;

 

 32 

 

 

(d)          Liens on fixed or capital assets acquired, constructed or improved
by a Borrower or a Subsidiary; provided that (i) such Liens secure only
Indebtedness permitted by Section 5.5(d), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not encumber
any other Property of such Borrower or Subsidiary or any other Borrower or
Subsidiary;

 

(e)          Liens on the Property of Standard Outdoor SEII in favor of the
Vista Seller; provided that (i) such Liens secure only Indebtedness permitted by
Section 5.5(g) and (ii) such Liens shall not encumber any Property of any other
Borrower or Subsidiary;

 

(f)          Liens on the Property of Standard Outdoor SEI in favor of the
Quality Seller; provided that (i) such Liens secure only Indebtedness permitted
by Section 5.5(h) and (ii) such Liens shall not encumber any Property of any
other Borrower or Subsidiary;

 

(g)          cash advances or earnest money deposits of cash made in good faith
in connection with any letter of intent or purchase agreement in respect of any
Permitted Acquisition;

 

(h)          Liens on specific Property (and not all or substantially all
Property) acquired pursuant to a Permitted Acquisition or on specific Property
(and not all or substantially all Property) of a Person acquired pursuant to a
Permitted Acquisition; provided that (i) such Liens are not incurred in
contemplation of such Permitted Acquisition, (ii) such Liens shall not apply to
any other Property of any Borrower or any Subsidiary, and (iii) such Liens shall
secure only those obligations that they secure on the date of such Permitted
Acquisition; and

 

(i)          Liens on the Property of any Subsidiary of SDOI that is acquired or
formed solely in connection with, or for the purpose of consummating, a
Permitted Acquisition that is not financed in whole or in part by any portion of
the proceeds of the Delayed Draw Term Loan in excess of the first $5,000,000
thereof or any Incremental Term Loan; provided that (i) such Liens secure only
Indebtedness permitted by Section 5.5(k) and (ii) such Liens shall not encumber
any Property of any other Borrower or Subsidiary (other than the other Borrowers
or Subsidiaries, if any, acquired or formed solely in connection with such
Permitted Acquisition); and provided further that once any Borrower becomes a
Designated First Lien Borrower, it shall not grant, make, create, incur, assume
or suffer to exist any Lien upon or with respect to any part of its Property
under this Section 5.1(i).

 

5.2           Disposition of Assets. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, sell, lease, convey or otherwise
dispose of (whether in one transaction or in a series of transactions) of any
Property (including the Stock of any Subsidiary of any Borrower, whether in a
public or a private offering or otherwise, and accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the
foregoing, except:

 

(a)          Dispositions of Inventory in the Ordinary Course of Business;

 

(b)          Dispositions of worn-out, obsolete or surplus equipment, all in the
Ordinary Course of Business;

 

 33 

 

 

(c)          Dispositions of Property (other than TPB Stock) by (a) any Borrower
to another Borrower (other than to a Junior Lien Borrower), (b) any Junior Lien
Borrower to another Borrower, and (c) any Subsidiary that is not a Borrower to a
Borrower or to another Subsidiary that is not a Borrower;

 

(d)          so long as no Default or Event of Default then exists or would
arise therefrom, Dispositions of Property (other than TPB Stock) not otherwise
permitted under this Section 5.2 in an amount up to $1,000,000 in the aggregate
in any Fiscal Year; and

 

(e)          so long as no Default or Event of Default then exists or would
arise therefrom, Dispositions of TPB Stock by SDOI in an aggregate amount from
and after the Closing Date up to $2,000,000 (based on the TPB Stock Value of the
shares of TPB Stock subject to such Dispositions, determined at the respective
times of such Dispositions);

 

provided that all sales, transfers, leases and other dispositions permitted
under Section 5.2(d) shall be made for fair value, for at least 90% cash and
Cash Equivalent consideration and consistent with past practices of such
Borrower or Subsidiary.

 

5.3           Consolidations and Mergers. No Borrower shall, and no Borrower
shall suffer or permit any of its Subsidiaries to, merge or consolidate with or
into any Person; dissolve or liquidate; or sell, lease, convey or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to or in favor of any Person; except that,
upon not less than five (5) Business Days’ prior written notice to the Term
Agent, (i) any Borrower (other than SDOI or a Junior Lien Borrower) may merge or
consolidate with or into another Borrower (other than SDOI or a Junior Lien
Borrower), (ii) any Junior Lien Borrower may merge or consolidate with or into
another Junior Lien Borrower, and (iii) any Subsidiary that is not a Borrower
may merge or consolidate with or into another Subsidiary that is not a Borrower;
provided that for any merger or consolidation involving a Borrower, a Borrower
shall be the surviving entity and all actions required to maintain perfected
Liens on the Stock of the surviving entity and other Collateral in favor of the
Term Agent shall have been completed.

 

5.4           Acquisitions; Loans and Investments. No Borrower shall, and no
Borrower shall suffer or permit any of its Subsidiaries to, (i) purchase or
acquire, or make any commitment to purchase or acquire, any Stock or Stock
Equivalents or any obligations or other securities of, or any interest in, any
Person, including the creation or formation of a Subsidiary, (ii) make or commit
to make any Acquisition, or (iii) make or purchase, or commit to make or
purchase, any advance, loan, extension of credit or capital contribution to, or
any other investment in, any Person (the items described in clauses (i), (ii)
and (iii) are referred to as “Investments”), except for:

 

(a)          Investments in cash and Cash Equivalents;

 

(b)          the Investments existing on the Closing Date and set forth in
Schedule 5.4;

 

(c)          loans or advances to employees of the Borrowers permitted under
Section 5.6(c);

 

(d)          Investments acquired in connection with the settlement of
delinquent accounts receivable in the Ordinary Course of Business or in
connection with the bankruptcy or reorganization of suppliers or customers;

 

 34 

 

 

(e)          Investments consisting of the redemption of Stock and Stock
Equivalents of SDOI permitted by Section 5.10(e);

 

(f)          the Quality Acquisition;

 

(g)          the Vista Acquisition; provided that (i) the Vista Acquisition
Documents (including, without limitation, a collateral assignment of the Vista
Acquisition Documents in favor of the Term Agent) shall be in form and substance
reasonably satisfactory to the Term Agent and shall have been delivered to the
Term Agent, all conditions precedent to the consummation of the Vista
Acquisition shall have been satisfied (or waived with the consent of the Term
Agent), and the Vista Acquisition shall be consummated in accordance with the
terms of the Vista Acquisition Documents, without any amendment, modification or
waiver of any of the provisions thereof that would be adverse to the Term Agent
or the Term Lenders without the consent of the Term Agent, (ii) the Vista Seller
Note shall be on terms satisfactory to the Term Agent and shall have been
delivered to the Term Agent, and (iii) the representations and warranties set
forth in Section 3.30 shall be true and correct in all material respects (or, in
the case of any such representation or warranty already qualified by
materiality, in all respects) on and as of the date of the Vista Acquisition
(except such representations and warranties shall be deemed to refer to the
Vista Acquisition instead of the Quality Acquisition, mutatis mutandis);

 

(h)          Permitted Acquisitions by the Borrowers;

 

(i)          Investments by PGI and its subsidiaries subject to compliance with
laws and regulations applicable to such insurers; and

 

(j)          Investments in Subsidiaries (other than Investments of TPB Stock,
except to the extent permitted by Section 5.2(e)); provided that (i) no Default
or Event of Default has occurred and is continuing or would result therefrom and
(ii) the Borrowers are in compliance with the financial covenant set forth in
Section 5.22(a), measured as of the last day of the Applicable Reference Period
at such time (but with Liquidity measured as of the date of, and immediately
after giving effect to, such Investment) and determined on a pro forma basis as
if such Investment had occurred on the first day of such Applicable Reference
Period.

 

5.5           Limitation on Indebtedness. No Borrower shall, and no Borrower
shall suffer or permit any of its Subsidiaries to, create, incur, assume, permit
to exist, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except for the following (“Permitted
Indebtedness”):

 

(a)          the Obligations;

 

(b)          Indebtedness consisting of Contingent Obligations described in
clause (j) of the definition of Indebtedness and permitted pursuant to
Section 5.8;

 

(c)          Indebtedness existing on the Closing Date and set forth in
Schedule 5.5 including Permitted Refinancings thereof;

 

(d)          Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (whether or not constituting purchase
money Indebtedness), including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and Permitted
Refinancings thereof; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this Section 5.5(d) shall not exceed $100,000 at any time outstanding;

 

 35 

 

 

(e)          intercompany Indebtedness of (i) subject to Section 5.4, any
Borrower to any other Borrower, (ii) any Subsidiary that is not a Borrower to
another Subsidiary that is not a Borrower, and (iii) subject to Section 5.4, any
Subsidiary that is not a Borrower to any Borrower; provided that any of the
foregoing intercompany Indebtedness owed to a Borrower that is evidenced by a
tangible promissory note shall be pledged to the Term Agent pursuant to the
Security Agreement to the extent required thereunder;

 

(f)          Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the Ordinary Course of Business;

 

(g)          Indebtedness of Standard Outdoor SEII owed to the Vista Seller
under the Vista Seller Note; provided that the aggregate original principal
amount of such Indebtedness shall not exceed $3,450,000;

 

(h)          Indebtedness of Standard Outdoor SEI owed to the Quality Seller
under the Quality Seller Note; provided that the aggregate original principal
amount of such Indebtedness shall not exceed $6,500,000;

 

(i)          unsecured Indebtedness constituting obligations in respect of
working capital and purchase price adjustment requirements and indemnification
obligations under the Outdoor Acquisition Agreements or the PGI Acquisition
Agreement or in connection with any Permitted Acquisition;

 

(j)          Permitted Earn-Outs and Permitted Seller Debt;

 

(k)          Indebtedness of any Subsidiary of SDOI that is acquired or formed
solely in connection with, or for the purpose of consummating, a Permitted
Acquisition that is not financed in whole or in part by any portion of the
proceeds of the Delayed Draw Term Loan in excess of the first $5,000,000 thereof
or any Incremental Term Loan; provided that once any Borrower becomes a
Designated First Lien Borrower, it shall not create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness under this Section 5.5(k); and

 

(l)          Indebtedness of any Person acquired pursuant to a Permitted
Acquisition that is assumed in connection therewith; provided that (i) such
Indebtedness exists at the time such Permitted Acquisition is consummated and is
not created in contemplation thereof or in connection therewith, and (ii) the
aggregate principal amount of such Indebtedness shall not exceed $100,000 at any
time outstanding.

 

5.6           Employee Loans and Transactions with Affiliates. No Borrower
shall, and no Borrower shall suffer or permit any of its Subsidiaries to, enter
into any transaction with any Affiliate of a Borrower or of any such Subsidiary,
except:

 

(a)          as expressly permitted by this Agreement;

 

 36 

 

 

(b)          in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Borrower or such Subsidiary upon fair and
reasonable terms no less favorable to such Borrower or such Subsidiary than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of a Borrower or such Subsidiary;

 

(c)          loans or advances made by a Borrower or a Subsidiary to its
directors, officers and employees on an arm’s-length basis in the Ordinary
Course of Business for reasonable travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $100,000 in the aggregate at any
time outstanding for all such loans and advances;

 

(d)          transactions (i) between or among Borrowers (other than Junior Lien
Borrowers) that are not prohibited hereunder or (ii) between or among Junior
Lien Borrowers that are not prohibited hereunder;

 

(e)          intercompany Indebtedness permitted under Section 5.5(e);

 

(f)          Restricted Payments permitted by Section 5.10; and

 

(g)          transactions permitted by Section 5.3 and Section 5.4.

 

5.7           Margin Stock; Use of Proceeds. No Borrower shall, and no Borrower
shall suffer or permit any of its Subsidiaries to, use any portion of the Term
Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Borrower or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirements of Law or in violation of this Agreement.

 

5.8           Contingent Obligations. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and except
for:

 

(a)          endorsements for collection or deposit in the Ordinary Course of
Business;

 

(b)          guaranties of Indebtedness of any Borrower (other than the Quality
Seller Note, the Vista Seller Note and any other Indebtedness of any Junior Lien
Borrower) that is permitted by Section 5.5; provided that if such Indebtedness
is subordinated to the Obligations, such guaranty shall be subordinated to the
same extent; and

 

(c)          Contingent Obligations of the Borrowers and their Subsidiaries
existing as of the Closing Date and listed in Schedule 5.8, including extension
and renewals thereof which do not increase the amount of such Contingent
Obligations or impose more restrictive or adverse terms on the Borrowers or
their respective Subsidiaries as compared to the terms of the Contingent
Obligation being renewed or extended and are not less favorable to the Term
Agent and Term Lenders.

 

5.9           Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that would reasonably be expected to result in the
imposition of a Lien on any asset of a Borrower or a Subsidiary of a Borrower
with respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA
Event, that would, in the aggregate, result in Liabilities in excess of
$100,000. No Borrower shall cause or suffer to exist any event that would
reasonably be expected to result in the imposition of a Lien with respect to any
Benefit Plan or Multiemployer Plan.

 

 37 

 

 

5.10         Restricted Payments. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding, (iii) pay any principal of, or any interest, fees, or other amounts
payable in respect of, any Subordinated Indebtedness, (iv) pay any management,
consulting, advisory or similar fees to any of its equity holders or Affiliates
or to any officer, director or employee of any of its equity holders or
Affiliates, or (v) set aside funds for any of the foregoing (the items described
in clauses (i) through (v) above are referred to as “Restricted Payments”);
except that:

 

(a)          (i) any Borrower may declare and make dividends and other
distributions to another Borrower and (ii) any Subsidiary that is not a Borrower
may declare and make dividends and other distributions to a Borrower or another
Subsidiary;

 

(b)          SDOI may declare and make dividends payable solely in additional
shares of its common Stock;

 

(c)          (i) the Borrowers may prepay the Obligations subject to the terms
of this Agreement, (ii) any Borrower or Subsidiary may pay off Indebtedness of
such Borrower or Subsidiary secured by a Permitted Lien if the Property securing
such Indebtedness has been sold or otherwise disposed of in a transaction
permitted hereunder, (iii) any Borrower or Subsidiary may pay off Indebtedness
of such Borrower or Subsidiary in connection with a Permitted Refinancing
thereof; and (iv) any Borrower or Subsidiary may pay off intercompany
Indebtedness of such Borrower or Subsidiary owing to a Borrower;

 

(d)          any Borrower or Subsidiary may make cash interest payments to the
holders of Subordinated Indebtedness of such Borrower or Subsidiary, so long as
such payments are permitted under the applicable Subordination Agreement;

 

(e)          SDOI may redeem Stock or Stock Equivalents of SDOI held by
employees of the Borrowers and their Subsidiaries upon the death or separation
from employment or departure therefrom or in connection with any management or
employee option or benefit plan, in an aggregate amount not to exceed $500,000
in any Fiscal Year, so long as no Default or Event of Default has occurred and
is continuing or would result therefrom;

 

(f)          any Borrower or Subsidiary may pay reasonable compensation to its
officers and employees for actual services rendered to such Borrower or
Subsidiary in the Ordinary Course of Business; and

 

(g)          any Borrower or Subsidiary may pay reasonable directors’ fees to
its directors and reimburse such directors for their actual out-of-pocket
expenses incurred in connection with attending board of director meetings.

 

5.11         Change in Business. No Borrower shall, and no Borrower shall suffer
or permit any of its Subsidiaries to, engage in any business other than
businesses of the type conducted by such Borrower such Subsidiary on the Closing
Date or the date of the applicable Permitted Acquisition, as the case may be,
and businesses reasonably related or complementary thereto. Furthermore, no
Borrower shall, and no Borrower shall suffer or permit any of its Subsidiaries
to, engage in any business or operations outside the United States without the
prior written consent of the Term Agent.

 

 38 

 

 

5.12         Change in Structure; Foreign Subsidiaries. Except as expressly
permitted under Section 5.3, no Borrower shall, and no Borrower shall suffer or
permit any of its Subsidiaries to, make any changes in its equity capital
structure, issue any Stock or Stock Equivalents (other than with respect to a
Borrower) or amend any of its Organization Documents, in each case, in any
respect materially adverse to the Term Agent or the Term Lenders. No Borrower
shall, and no Borrower shall suffer or permit any of its Subsidiaries to,
create, form or acquire any Foreign Subsidiaries without the Term Agent’s prior
written consent.

 

5.13         Changes in Accounting, Name or Jurisdiction of Organization. No
Borrower shall, and no Borrower shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters or Fiscal Months of any Borrower or of any
Consolidated Subsidiary of any Borrower, (iii) change its name as it appears in
official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization or type of organization, in the case of clauses
(iii) and (iv), without at least ten (10) days’ prior written notice to the Term
Agent.

 

5.14         Amendments to Certain Indebtedness Documents. No Borrower shall,
and no Borrower shall suffer or permit any of its Subsidiaries to, amend or
modify (a) any Subordinated Indebtedness Documents except as may otherwise be
permitted under the applicable Subordination Agreement or with the prior written
consent of the Term Agent or (b) the Vista Seller Note or the Quality Seller
Note (other than extending the maturity date thereof) without the prior written
consent of the Term Agent.

 

5.15         No Burdensome Agreements. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, directly or indirectly, (a) create
or otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Borrower or
Subsidiary to pay dividends or make any other distribution on any of such
Borrower’s or Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to any Borrower or any
other Borrower, or to make loans or advances to any Borrower, or to transfer any
of the Property of such Subsidiary to any Borrower, or (b) enter into, assume or
become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of the
Term Agent, whether now owned or hereafter acquired; provided that the foregoing
in this Section 5.15 shall not apply to restrictions and conditions (i) imposed
by Requirements of Law, (ii) imposed by the Loan Documents, (iii) that are
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted by the terms of this Agreement, (iv) with respect to clause (b),
imposed by any agreement relating to secured Indebtedness (including Capital
Lease Obligations) permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) with respect to clause (b), that are customary provisions in leases
restricting the assignment thereof.

 

5.16         OFAC; Patriot Act. No Borrower shall, and no Borrower shall suffer
or permit any of its Subsidiaries to, fail to comply with the laws, regulations
and executive orders referred to in Sections 3.27 and 3.28.

 

 39 

 

 

5.17         Sale-Leasebacks. No Borrower shall, and no Borrower shall suffer or
permit any of its Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.

 

5.18         Hazardous Materials. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, cause or suffer to exist any
Release of any Hazardous Material at, to or from any Real Estate that would
(a) violate any Environmental Law in any material respect or (b) form the basis
for any material Environmental Liabilities.

 

5.19         Guaranty Under Material Indebtedness Agreement. No Domestic
Subsidiary of any Borrower shall be or become a primary obligor or guarantor of
the Indebtedness incurred pursuant to any Material Indebtedness Agreement unless
such Domestic Subsidiary shall also be a Borrower under this Agreement prior to
or concurrently therewith.

 

5.20         TPB MNPI. No Borrower shall, and no Borrower shall permit any of
its Subsidiaries or any of its or its Subsidiaries’ Related Persons to, disclose
or cause to be disclosed any material non-public information regarding TPB to
any Secured Party.

 

5.21         Loan to Value Covenant. The Borrowers shall not permit the
aggregate outstanding principal amount of the Term Loan and any Protective
Overadvances at any time to exceed the sum of (a) the product of (i) Billboard
Cash Flow of the Borrowers for the most recent trailing twelve (12) month period
for which financial statements have been or are required under Section 4.1 to
have been delivered to the Term Agent multiplied by (ii) the Applicable BCF
Multiple, plus (b) the product of (i) the TPB Pledged Stock Value at such time
multiplied by (ii) 0.35.

 

5.22         Financial Covenants.

 

(a)          Minimum Liquidity or Fixed Charge Coverage Ratio. The Borrowers
shall not (i) at any time before the first date upon which the Applicable
Reference Period is March 31, 2019, permit Liquidity to be less than $3,000,000,
and (ii) at any time on or after the first date upon which the Applicable
Reference Period is March 31, 2019, permit Liquidity to be less than $3,000,000
unless the Fixed Charge Coverage Ratio for the Applicable Reference Period at
such time, measured as of the last day of such Applicable Reference Period, is
greater than or equal to 1.10 to 1.00.

 

(b)          Maximum TPB Consolidated Total Leverage Ratio. The Borrowers shall
not, as of the last day of any fiscal quarter of TPB ending during the periods
specified below, permit the TPB Consolidated Total Leverage Ratio to be greater
than the corresponding ratio set forth below:

 

Period   Maximum Ratio       Closing Date through December 30, 2018   6.00 to
1.00 December 31, 2018 through December 30, 2019   5.75 to 1.00 December 31,
2019 and thereafter   5.50 to 1.00

 

(c)          Maximum TPB Consolidated Senior Leverage Ratio. The Borrowers shall
not, as of the last day of any fiscal quarter of TPB ending during the periods
specified below, permit the TPB Consolidated Senior Leverage Ratio to be greater
than the corresponding ratio set forth below:

 

 40 

 

   

Period   Maximum Ratio       Closing Date through December 30, 2018   5.00 to
1.00 December 31, 2018 through December 30, 2019   4.75 to 1.00 December 31,
2019 and thereafter   4.50 to 1.00

 

5.23         WT Securities Account. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, withdraw or otherwise transfer from
the WT Securities Account any cash, Cash Equivalents, TPB Stock or other
Property, in each case without the prior written consent of the Term Agent,
except that SDOI may make the following withdrawals or other transfers from the
WT Securities Account, and the Term Agent shall issue such instructions to the
custodian of such account as are reasonably requested by SDOI to permit such
withdrawals or other transfers (provided that the Term Agent shall have no
obligation to issue any such instructions if an Event of Default has occurred
and is continuing): (i) direct transfers of cash or Cash Equivalents (in either
case, not constituting the proceeds of any sale or repurchase of TPB Stock) to
another Control Account of SDOI subject to a Control Agreement, (ii) withdrawals
or transfers of cash or Cash Equivalents (in either case, not constituting the
proceeds of any sale or repurchase of TPB Stock) to fund a portion of the
purchase price for the Vista Acquisition, in accordance with a funds-flow
memorandum setting forth the sources and uses of all funds necessary to
consummate such Acquisition, which funds-flow memorandum shall be in form and
substance reasonably satisfactory to the Term Agent and shall contain the
details of how funds from each source are to be transferred to particular uses
and the wire transfer instructions for the particular uses of such funds, and
(iii) transfers of TPB Stock constituting permitted Dispositions under Section
5.2(e).

 

ARTICLE VI.
EVENTS OF DEFAULT

 

6.1           Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)          Non-Payment. Any Borrower fails (i) to pay when and as required to
be paid herein, any amount of principal of the Term Loan, including after
maturity, or (ii) to pay within three (3) Business Days after the same shall
become due, any interest on the Term Loan, any fee or any other amount payable
hereunder or pursuant to any other Loan Document;

 

(b)          Representation or Warranty. Any representation, warranty or
certification by or on behalf of any Borrower or any of its Subsidiaries made or
deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial statement or other statement by any such
Person, or their respective Responsible Officers, furnished at any time under
this Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect when made (without duplication of other
materiality qualifiers contained therein);

 

(c)          Specific Defaults. Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 4.1, 4.2, 4.3(a),
4.3(l), 4.4(a) (with respect to any Borrower), 4.6, 4.9, 4.10, 4.11, 4.16 or
Article V;

 

 41 

 

 

(d)          Other Defaults. Any Borrower or any Subsidiary of any Borrower
fails to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of fifteen (15) days;

 

(e)          Cross-Default. Any Borrower or any Subsidiary of any Borrower
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $500,000 when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; or (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness if the effect of such failure,
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity (without regard to any subordination terms with respect thereto), or
such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded;

 

(f)          Insolvency; Voluntary Proceedings. The Borrowers, taken as a whole,
or the Borrowers and their Subsidiaries on a Consolidated basis, cease or fail
to be Solvent, or any Borrower or any Subsidiary of any Borrower: (i) generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) voluntarily ceases to conduct its business in the
ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing;

 

(g)          Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against any Borrower or any Subsidiary of any Borrower, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against any such Person’s Properties and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within forty-five (45) days after commencement, filing or levy; (ii) any
Borrower or Subsidiary of any Borrower admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief is
ordered in any Insolvency Proceeding; or (iii) any Borrower or any Subsidiary of
any Borrower acquiesces in the appointment of a receiver, receiver and manager,
trustee, custodian, conservator, liquidator, sequestrator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its Property or business;

 

(h)          Monetary Judgments. One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Borrowers or any of their respective Subsidiaries involving in the
aggregate a liability of $500,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof;

 

(i)          Non-Monetary Judgments. One or more non-monetary judgments, orders
or decrees shall be rendered against any one or more of the Borrowers or any of
their respective Subsidiaries which has or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, and there
shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

 42 

 

 

(j)          Collateral. Any provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Borrower or any
Subsidiary of any Borrower party thereto or any Borrower or any Subsidiary of
any Borrower shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (pursuant to the terms thereof) cease to create a valid security interest
in the Collateral purported to be covered thereby or such security interest
shall for any reason cease to be a perfected and first-priority security
interest (subject only to Permitted Liens and, as to priority, only to Permitted
Liens under Section 5.1(a), (d), (e), (f), (g) or (h) or that have priority
under applicable law);

 

(k)          Ownership. A Change in Control shall occur;

 

(l)          Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations and termination of the Delayed Draw Term Loan Commitments, ceases to
be in full force and effect; or any Borrower or any other Person contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Borrower denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document;

 

(m)          Invalidity of Subordination Agreement. The provisions of any
Subordination Agreement shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement or such subordination
provisions, as applicable;

 

(n)          Other Indebtedness Documents. Any “default” or “event of default”
or other breach shall occur under the Subordinated Indebtedness Documents, the
Vista Seller Note or the Quality Seller Note;

 

(o)          ERISA. (i) An ERISA Event occurs with respect to a Benefit Plan or
any Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Borrower under Title IV of ERISA to such Benefit Plan
or Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000
or which could reasonably likely result in a Material Adverse Effect, or (ii) a
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $500,000 or which could reasonably likely
result in a Material Adverse Effect;

 

(p)          Material Adverse Effect. A Material Adverse Effect shall occur;

 

(q)          Criminal Offense. Ian Estus or Greg Baxter (or any person
succeeding Ian or Greg in his role at SDOI) is criminally indicted or convicted
for (i) any felony or indictable offence or (ii) violating any applicable
Requirements of Law that could reasonably be expected to lead to forfeiture of
any material property of any Borrower or Subsidiary or any Collateral; or

 

 43 

 

 

(r)          Activities of SDOI. SDOI engages in any business activities or owns
any Property other than (i) its ownership of the Stock of any other Borrower,
the Stock of PGI, and the TPB Pledged Stock, (ii) activities and contractual
rights incidental to the maintenance of its corporate existence as a holding
company, (iii) the performance of its obligations under the Loan Documents to
which it is a party, the PGI Acquisition Agreement and related documents to
which it is a party, the Outdoor Acquisition Documents to which it is a party,
and any Purchase Documentation for any Permitted Acquisition to which it is a
party, (iv) the issuance of Stock to the extent permitted under the Loan
Documents, (v) the making of Investments to the extent permitted under Section
5.4, (vi) the making of Restricted Payments to the extent permitted under
Section 5.10, (vii) entering into employment agreements, stock option and stock
ownership plans and other customary arrangements with officers, directors, and
employees and performing the activities contemplated thereby, (viii) the
providing of customary indemnification to officers and directors, and (ix)
activities incidental to those described in the foregoing clauses (i) through
(viii).

 

6.2           Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Term Agent may, and shall at the request of the Required
Lenders:

 

(a)          declare all or any portion of the unpaid principal amount of the
Term Loan, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document to be immediately due and
payable, and terminate any then outstanding Delayed Draw Term Loan Commitments
and any other commitments to lend to Borrowers, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower; and/or

 

(b)          exercise on behalf of itself and the Term Lenders all rights and
remedies available to it and the Term Lenders under the Loan Documents or
applicable law;

 

provided, however, that upon the occurrence of any event specified in
Section 6.1(f) or 6.1(g) above, the unpaid principal amount of the Term Loan and
all interest and other amounts as aforesaid shall automatically become due and
payable, and any then outstanding Delayed Draw Term Loan Commitments and any
other commitments to lend to Borrowers shall automatically be terminated, in
each case without further act of the Term Agent or any Term Lender.

 

6.3           Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

 

ARTICLE VII.
TERM AGENT

 

7.1           Appointment and Duties.

 

(a)          Appointment of the Term Agent. Each Term Lender hereby appoints
Crystal (together with any successor Term Agent pursuant to Section 7.9) as Term
Agent hereunder and authorizes the Term Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Borrower,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Term Agent
under such Loan Documents and (iii) exercise such powers as are incidental
thereto.

 

 44 

 

 

(b)          Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, the Term Agent shall have the sole and exclusive
right and authority (to the exclusion of the Term Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Term
Lenders with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Section 6.1(g) or
any other bankruptcy, insolvency or similar proceeding), and each Person making
any payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Term Agent, (ii) file and prove claims
and file other documents necessary or desirable to allow the claims of the
Secured Parties with respect to any Obligation in any proceeding described in
Section 6.1(f) or 6.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Term Agent and the other Secured Parties with respect to
the Collateral, whether under the Loan Documents, applicable Requirements of Law
or otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Term Lender that has consented in writing to such
amendment, consent or waiver if such consent is required pursuant to Section 8.1
hereof; provided, however, that the Term Agent hereby appoints, authorizes and
directs each Term Lender to act as collateral sub-agent for the Term Agent and
the Term Lenders for purposes of the perfection of Liens with respect to any
deposit account maintained by a Borrower with, and cash and Cash Equivalents
held by, such Term Lender, and may further authorize and direct the Term Lenders
to take further actions as collateral sub-agents for purposes of enforcing such
Liens or otherwise to transfer the Collateral subject thereto to the Term Agent,
and each Term Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

 

(c)          Limited Duties. Under the Loan Documents, the Term Agent (i) is
acting solely on behalf of the Secured Parties (except to the limited extent
provided in Section 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Term Agent”, the terms “agent”, and “collateral agent” and similar terms in any
Loan Document to refer to the Term Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Term Lender or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against the Term
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above.

 

7.2           Binding Effect. Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (a) any action taken by the Term Agent or the
Required Lenders (or, if expressly required hereby, a greater proportion of the
Term Lenders) in accordance with the provisions of the Loan Documents, (b) any
action taken by the Term Agent in reliance upon the instructions of Required
Lenders (or, where so required, such greater proportion) and (c) the exercise by
the Term Agent or the Required Lenders (or, where so required, such greater
proportion) of the powers set forth herein or therein, together with such other
powers as are incidental thereto, shall be authorized and binding upon all of
the Secured Parties.

 

 45 

 

 

7.3           Use of Discretion.

 

(a)          The Term Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Term Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Term Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
the Term Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Term Agent to liability or that is
contrary to any Loan Document or applicable Requirements of Law.

 

(b)          The Term Agent shall not, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Borrower or its
Affiliates that is communicated to or obtained by the Term Agent or any of its
Affiliates in any capacity.

 

(c)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Borrowers or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Term
Agent in accordance with the Loan Documents for the benefit of all the Term
Lenders; provided that the foregoing shall not prohibit (i) the Term Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Term Agent) hereunder and under the other Loan
Documents, or (ii) any Term Lender from exercising setoff rights in accordance
with Section 8.11; and provided further that if at any time there is no Person
acting as the Term Agent hereunder and under the other Loan Documents, then
(A) the Required Lenders shall have the rights otherwise ascribed to the Term
Agent pursuant to Section 6.2 and (B) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso and subject to Section 8.11, any
Term Lender may, with the consent of the Required Lenders, enforce any rights
and remedies available to it and as authorized by the Required Lenders.

 

7.4           Delegation of Rights and Duties. The Term Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article VII to the extent provided by
the Term Agent.

 

7.5           Reliance and Liability.

 

(a)          The Term Agent may, without incurring any liability hereunder,
(i) treat the payee of any Term Note as its holder until such Term Note has been
assigned in accordance with Section 8.9, (ii) rely on the Register to the extent
set forth in Section 1.4, (iii) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Borrower)
and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

 46 

 

 

(b)          None of the Term Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Secured Party, each Borrower and each other
Borrower hereby waive and shall not assert (and each Borrower shall cause each
other Borrower to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of the Term Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, the Term Agent:

 

(i)          shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the Term
Agent, when acting on behalf of the Term Agent);

 

(ii)         shall not be responsible to any Term Lender or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

(iii)        makes no warranty or representation, and shall not be responsible,
to any Term Lender or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Borrower or
any Related Person of any Borrower in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Borrower, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Term
Lenders) omitted to be transmitted by the Term Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Term Agent in connection with the
Loan Documents; and

 

(iv)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Borrower or any of its Subsidiaries or as to the
existence or continuation or possible occurrence or continuation of any Default
or Event of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from the Designated
Borrower or any Term Lender describing such Default or Event of Default clearly
labeled “notice of default” (in which case the Term Agent shall promptly give
notice of such receipt to all Term Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Term Lender and each Borrower hereby waives and agrees not to assert (and each
Borrower shall cause each other Borrower to waive and agree not to assert) any
right, claim or cause of action it might have against the Term Agent based
thereon.

 

 47 

 

 

(c)          Each Term Lender (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Borrowers and their Subsidiaries and (ii) agrees that it shall
not rely on any audit or other report provided by the Term Agent or its Related
Persons (an “Agent Report”). Each Term Lender further acknowledges that any
Agent Report (i) is provided to the Term Lenders solely as a courtesy, without
consideration, and based upon the understanding that such Term Lender will not
rely on such Agent Report, (ii) was prepared by the Term Agent or its Related
Persons based upon information provided by the Borrowers solely for the Term
Agent’s own internal use, (iii) may not be complete and may not reflect all
information and findings obtained by the Term Agent or its Related Persons
regarding the operations and condition of the Borrowers. Neither the Term Agent
nor any of its Related Persons makes any representations or warranties of any
kind with respect to (i) any existing or proposed financing, (ii) the accuracy
or completeness of the information contained in any Agent Report or in any
related documentation, (iii) the scope or adequacy of the Term Agent’s and its
Related Persons’ due diligence, or the presence or absence of any errors or
omissions contained in any Agent Report or in any related documentation, and
(iv) any work performed by the Term Agent or the Term Agent’s Related Persons in
connection with or using any Agent Report or any related documentation.

 

(d)          Neither the Term Agent nor any of its Related Persons shall have
any duties or obligations in connection with or as a result of any Term Lender
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Term Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Term Lender’s purposes, and shall
have no duty or responsibility to correct or update any Agent Report or disclose
to any Term Lender any other information not embodied in any Agent Report,
including any supplemental information obtained after the date of any Agent
Report. Each Term Lender releases, and agrees that it will not assert, any claim
against the Term Agent or its Related Persons that in any way relates to any
Agent Report or arises out of any Term Lender having access to any Agent Report
or any discussion of its contents, and agrees to indemnify and hold harmless the
Term Agent and its Related Persons from all claims, liabilities and expenses
relating to a breach by any Term Lender arising out of such Term Lender’s access
to any Agent Report or any discussion of its contents.

 

7.6           Term Agent Individually. The Term Agent and its Affiliates may
make loans and other extensions of credit to, acquire Stock and Stock
Equivalents of, engage in any kind of business with, any Borrower or Affiliate
thereof as though it were not acting as the Term Agent and may receive separate
fees and other payments therefor. To the extent the Term Agent or any of its
Affiliates makes any portion of the Term Loan or otherwise becomes a Term Lender
hereunder, it shall have and may exercise the same rights and powers hereunder
and shall be subject to the same obligations and liabilities as any other Term
Lender and the terms “Term Lender”, “Required Lender” and any similar terms
shall, except where otherwise expressly provided in any Loan Document, include,
without limitation, the Term Agent or such Affiliate, as the case may be, in its
individual capacity as a Term Lender or as one of the Required Lenders.

 

7.7           Term Lender Credit Decision.

 

(a)          Each Term Lender acknowledges that it shall, independently and
without reliance upon the Term Agent, any Term Lender or any of their Related
Persons or upon any document (including any offering and disclosure materials in
connection with the syndication of the Term Loan) solely or in part because such
document was transmitted by the Term Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Borrower and their respective Subsidiaries and make and continue to make
its own credit decisions in connection with entering into, and taking or not
taking any action under, any Loan Document or with respect to any transaction
contemplated in any Loan Document, in each case based on such documents and
information as it shall deem appropriate. Except for documents expressly
required by any Loan Document to be transmitted by the Term Agent to the Term
Lenders, the Term Agent shall not have any duty or responsibility to provide any
Term Lender with any credit or other information concerning the business,
prospects, operations, Property, financial and other condition or
creditworthiness of any Borrower or any Affiliate of any Borrower that may come
in to the possession of the Term Agent or any of its Related Persons.

 

 48 

 

 

7.8           Expenses; Indemnities; Withholding.

 

(a)          Each Term Lender agrees to reimburse the Term Agent and each of its
Related Persons (to the extent not reimbursed by any Borrower) promptly upon
demand, severally and ratably, for any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Borrower) that may be incurred by the
Term Agent or any of its Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement of, or the taking of any other action (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding (including, without limitation, preparation for and/or response
to any subpoena or request for document production relating thereto) or
otherwise) in respect of, or legal advice with respect to its rights or
responsibilities under, any Loan Document.

 

(b)          Each Term Lender further agrees to indemnify the Term Agent and
each of its Related Persons (to the extent not reimbursed by any Borrower),
severally and ratably, from and against Liabilities (including, to the extent
not indemnified pursuant to Section 7.8(c), taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
or for the account of any Term Lender) that may be imposed on, incurred by or
asserted against the Term Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document, any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Term Agent or any of its Related Persons
under or with respect to any of the foregoing.

 

(c)          To the extent required by any applicable law, the Term Agent may
withhold from any payment to any Term Lender under a Loan Document an amount
equal to any applicable withholding tax. If the IRS or any other Governmental
Authority asserts a claim that the Term Agent did not properly withhold tax from
amounts paid to or for the account of any Term Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Term Lender failed to notify the
Term Agent or any other Person of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), or the Term Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Term Lender shall
promptly indemnify the Term Agent fully for all amounts paid, directly or
indirectly, by the Term Agent as tax or otherwise, including penalties and
interest, and together with all expenses incurred by the Term Agent, including
legal expenses, allocated internal costs and out-of-pocket expenses. The Term
Agent may offset against any payment to any Term Lender under a Loan Document,
any applicable withholding tax that was required to be withheld from any prior
payment to such Term Lender but which was not so withheld, as well as any other
amounts for which the Term Agent is entitled to indemnification from such Term
Lender under this Section 7.8(c).

 

 49 

 

 

7.9           Resignation.

 

(a)          The Term Agent may resign at any time by delivering notice of such
resignation to the Term Lenders and the Borrowers, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective in accordance with the terms of this Section 7.9.
If the Term Agent delivers any such notice, the Required Lenders shall have the
right to appoint a successor Term Agent. If, after 30 days after the date of the
retiring Term Agent’s notice of resignation, no successor Term Agent has been
appointed by the Required Lenders that has accepted such appointment, then the
retiring Term Agent may, on behalf of the Term Lenders, appoint a successor Term
Agent from among the Term Lenders. Each appointment under this clause (a) shall
be subject to the prior consent of the Borrowers, which may not be unreasonably
withheld but shall not be required during the continuance of an Event of
Default.

 

(b)          Effective immediately upon its resignation, (i) the retiring Term
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Term Lenders shall assume and perform all of the duties of
the Term Agent until a successor Term Agent shall have accepted a valid
appointment hereunder, (iii) the retiring Term Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Term Agent was, or because such Term Agent had been, validly acting as
the Term Agent under the Loan Documents and (iv) subject to its rights under
Section 7.3, the retiring Term Agent shall take such action as may be reasonably
necessary to assign to the successor Term Agent its rights as Term Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as the Term Agent, a successor Term Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Term Agent under the Loan Documents.

 

7.10         Release of Collateral or Borrowers. Each Term Lender hereby
consents to the release and hereby directs the Term Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:

 

(a)          any Borrower from its Obligations if all of the Stock and Stock
Equivalents of such Person are sold or transferred in a transaction permitted
under the Loan Documents (including pursuant to a waiver or consent); and

 

(b)          any Lien held by the Term Agent for the benefit of the Secured
Parties against (i) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Borrower in a transaction permitted by the Loan
Documents (including pursuant to a waiver or consent), and (ii) all of the
Collateral and all Borrowers, upon (A) payment and satisfaction in full in
immediately available funds of all of the Term Loan and all other Obligations
and termination of the Delayed Draw Term Loan Commitments, (B) deposit of cash
collateral (or other arrangements reasonably acceptable to the Term Agent) with
respect to all contingent Obligations, in amounts and on terms and conditions
and with parties satisfactory to the Term Agent and each Indemnitee that is, or
may be, owed such Obligations (excluding contingent indemnification Obligations
as to which no claim has been asserted) and (C) to the extent requested by the
Term Agent, receipt by the Term Agent and the Secured Parties of liability
releases from the Borrowers each in form and substance reasonably acceptable to
the Term Agent.

 

 50 

 

 

Each of the Term Lenders hereby directs the Term Agent, and the Term Agent
hereby agrees, upon receipt of at least five (5) Business Days’ advance notice
from the Designated Borrower, to execute and deliver or file such documents and
to perform other actions reasonably necessary to effect such releases when and
as directed in this Section 7.10.

 

ARTICLE VIII.
MISCELLANEOUS

 

8.1           Amendments and Waivers.

 

(a)          No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Term Agent, the Required Lenders (or by the Term Agent with the
consent of the Required Lenders), and the Borrowers, and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Term Lenders directly affected
thereby (or by the Term Agent with the consent of all the Term Lenders directly
affected thereby), in addition to the Term Agent and the Required Lenders (or by
the Term Agent with the consent of the Required Lenders) and the Borrowers, do
any of the following:

 

(i)          postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Term Lenders (or any of them)
hereunder or under any other Loan Document (for the avoidance of doubt, (x) the
waiver of a Default or Event of Default or the waiver of the imposition of
increased interest pursuant to Section 1.3(c) shall not constitute a reduction
of interest for purposes hereof and (y) mandatory prepayments pursuant to
Section 1.6 may be postponed, delayed, reduced, waived or modified with the
consent of Required Lenders);

 

(ii)         reduce the principal of, or the rate of interest specified herein
or the amount of interest payable in cash specified herein on the Term Loan, or
of any fees or other amounts payable hereunder or under any other Loan Document
(for the avoidance of doubt, the waiver of a Default or Event of Default or the
waiver of the imposition of increased interest pursuant to Section 1.3(c) shall
not constitute a reduction of interest for purposes hereof);

 

(iii)        amend or modify Section 1.8 in any manner that would alter the
order of treatment or the pro rata sharing of payments required thereby;

 

(iv)        amend this Section 8.1 or change (x) the term “Required Lenders” or
(y) the percentage of Term Lenders which shall be required for the Term Lenders
to take any action hereunder;

 

(v)         discharge the Borrowers from their payment Obligations under the
Loan Documents, permit any assignment of such obligations, or release all or
substantially all of the Collateral, except as otherwise may be provided in this
Agreement or the other Loan Documents;

 

(vi)        subordinate (x) all or substantially all of the Liens granted
pursuant to the Loan Documents or (y) the Obligations, in each case other than
as otherwise permitted hereunder; or

 

 51 

 

 

(vii)       extend or increase any Term Lender’s Delayed Draw Term Loan
Commitment or any other commitments to lend to Borrowers;

 

it being agreed that all Term Lenders shall be deemed to be directly affected by
an amendment or waiver of the type described in the preceding clauses (iv)
through (vi).

 

(b)          No amendment, waiver or consent shall, unless in writing and signed
by the Term Agent, in addition to the Required Lenders or all Term Lenders
directly affected thereby, as the case may be (or by the Term Agent with the
consent of the Required Lenders or all the Term Lenders directly affected
thereby, as the case may be), affect the rights or duties of the Term Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary contained in this Section 8.1, the Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto.

 

(c)          Notwithstanding anything to the contrary contained in this
Section 8.1, the Term Agent and the Borrowers may amend or modify this Agreement
and any other Loan Document to (i) cure any ambiguity, omission, defect or
inconsistency therein, or (ii) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional Property for the benefit of the
Secured Parties or join additional Persons as Borrowers.

 

(d)          If any Term Lender does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that has been
approved by the Term Agent, then the Term Agent or the Borrowers may, at the
Borrowers’ sole expense and effort, upon notice to such Term Lender and the Term
Agent, require such Term Lender to assign and delegate, without recourse, all of
its interests, rights (other than its existing rights to payments pursuant to
Section 9.1 or Section 9.2) and obligations under this Agreement and the related
Loan Documents to an eligible assignee (determined in accordance with Section
8.9(b)) that shall assume such obligations (which assignee may be another Term
Lender, if a Term Lender accepts such assignment); provided that:

 

(i)          the Borrowers shall have paid to the Term Agent the assignment fee
(if any) specified in Section 8.9(c);

 

(ii)         such Term Lender shall have received payment of an amount equal to
the outstanding principal of its portion of the Term Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts); and

 

(iii)        such assignment does not conflict with applicable Requirements of
Law.

 

A Term Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Term Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment cease to apply.

  

 52 

 

 

8.2           Notices.

 

(a)          Addresses. All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on Schedule 8.2 hereof (as such address may be updated from time to
time by providing written notice to the other parties hereto in accordance with
this Section 8.2(a)), (ii) posted to any E-System approved by or set up by or at
the direction of the Term Agent or (iii) addressed to such other address as
shall be notified in writing (A) in the case of the Borrowers and the Term
Agent, to the other parties hereto and (B) in the case of all other parties, to
the Designated Borrower and the Term Agent. Transmissions made by electronic
mail to the Term Agent shall be effective only (x) for notices where such
transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of the Term Agent
applicable at the time and previously communicated to the Designated Borrower,
and (z) if receipt of such transmission is acknowledged by the Term Agent.

 

(b)          Effectiveness. (i) All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (A) if delivered by hand, upon personal delivery, (B) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (C) if delivered by mail, three (3) Business Days after deposit in the
mail, (D) if delivered by facsimile (other than to post to an E-System pursuant
to clause (a)(ii) above), upon sender’s receipt of confirmation of proper
transmission, and (E) if delivered by posting to any E-System, on the later of
the Business Day of such posting and the Business Day access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Term Agent pursuant to Article I shall be effective until received by the Term
Agent.

 

(ii)         The posting, completion and/or submission by any Borrower of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Borrowers that any representation, warranty, certification or
other similar statement required by the Loan Documents to be provided, given or
made by a Borrower in connection with any such communication is true, correct
and complete except as expressly noted in such communication or E-System.

 

(c)          Each Term Lender shall notify the Term Agent in writing of any
changes in the address to which notices to such Term Lender should be directed,
of addresses of its Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as the Term Agent shall reasonably request.

 

8.3           Electronic Transmissions.

 

(a)          Authorization. Subject to the provisions of Section 8.2(a), each of
the Term Agent, the Term Lenders, each Borrower and each of their Related
Persons, is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Borrower and
each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

 53 

 

 

(b)          Signatures. Subject to the provisions of Section 8.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (i) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirements of Law governing such subject matter, (ii) each such posting that
is not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which the Term
Agent, each Secured Party and each Borrower may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirements of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

(c)          Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to Section 8.2 and this Section 8.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by the
Term Agent and Borrowers in connection with the use of such E-System.

 

(d)          LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE TERM AGENT, ANY TERM
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY
THE TERM AGENT, ANY TERM LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION
WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of the
Borrowers, each other Borrower executing this Agreement and each Secured Party
agrees that the Term Agent has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

8.4           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Term Agent or any Term Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. No course of dealing
between any Borrower, any Affiliate of any Borrower, the Term Agent or any Term
Lender shall be effective to amend, modify or discharge any provision of this
Agreement or any of the other Loan Documents.

 

 54 

 

 

8.5           Costs and Expenses. Any action taken by any Borrower under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Term Agent or Required Lenders, shall be at the expense of such
Borrower, and neither Term Agent nor any other Secured Party shall be required
under any Loan Document to reimburse any Borrower or any Subsidiary of any
Borrower therefor except as expressly provided therein. In addition, the
Borrowers agree to pay or reimburse upon demand: (a) Term Agent for all fees,
disbursements, out-of-pocket costs and expenses (including reasonable travel
expenses) incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, documentation, negotiation,
syndication, execution, interpretation, monitoring or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation, monitoring and administration of any transaction
contemplated herein or therein, in each case including Attorney Costs of Term
Agent, background checks and similar expenses and, subject to any limitations
contained in Section 4.9, the cost of environmental audits, field examinations,
Collateral audits and appraisals, (b) Term Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the out-of-pocket costs and expenses of such examiners), in each case,
subject to any limitations contained in Section 4.9, (c) Term Agent and each
Term Lender and their respective Related Persons for all costs and expenses
incurred in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement, protection or preservation of any right or remedy under any Loan
Document, any Obligation, with respect to the Collateral or any other related
right or remedy (including, without limitation, any efforts to preserve,
protect, collect, or enforce the Collateral) or (iii) the commencement, defense,
conduct of, intervention in, or the taking of any other action with respect to,
any proceeding (including any bankruptcy or insolvency proceeding) related to
any Borrower, any Subsidiary of any Borrower, Loan Document, Obligation or
related transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including Attorney Costs of
Term Agent, and (d) fees and disbursements of Attorney Costs of one (1) law firm
on behalf of all Term Lenders (in addition to Attorney Costs for Term Agent)
incurred in connection with any of the matters referred to in clause (c) above.

 

8.6           Indemnity.

 

(a)          Each Borrower agrees to indemnify, hold harmless and defend Term
Agent, each Term Lender and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), the use or intended use of the proceeds
of the Term Loan or any securities filing of, or with respect to, any Borrower,
(ii) any commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Borrower or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including legal fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirements of Law or
theory thereof, including common law, equity, contract, tort or otherwise
relating to the transactions contemplated hereby or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that no Borrower
shall have any liability under this Section 8.6 to any Indemnitee with respect
to any Indemnified Matter, and no Indemnitee shall have any liability with
respect to any Indemnified Matter other than (to the extent otherwise liable),
to the extent such liability has resulted primarily from the bad faith, gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Furthermore,
each of the Borrowers and each other Borrower executing this Agreement waives
and agrees not to assert against any Indemnitee, and shall cause each other
Borrower to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person other than to the extent such liability
has resulted primarily from the bad faith, gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Without limiting the
provisions of Section 9.1(d), this Section 8.6(a) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

 55 

 

 

(b)          Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Borrower or any Related Person of any Borrower or any
actual, alleged or prospective damage to property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property or natural resource or any property on or contiguous
to any Real Estate of any Borrower or any Related Person of any Borrower,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Borrower or any Related Person of
any Borrower or the owner, lessee or operator of any property of any Related
Person through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by Term
Agent or following Term Agent or any Term Lender having become the
successor-in-interest to any Borrower or any Related Person of any Borrower and
(ii) are attributable solely to acts of such Indemnitee.

 

8.7           Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any Property in favor of any Borrower or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from any Borrower, from any other Borrower,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

8.8           Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Term Lender shall be
subject to the provisions of Section 8.9, and provided further that neither of
the Borrowers nor any other Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Term
Agent and each Term Lender.

 

8.9           Assignments and Participations; Binding Effect.

 

(a)          Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers and the Term Agent and when the Term Agent
shall have been notified by each Term Lender that such Term Lender has executed
it. Thereafter, it shall be binding upon and inure to the benefit of, but only
to the benefit of, the Borrowers (except for Article VII), the Term Agent, each
Term Lender and their respective successors and permitted assigns. Except as
expressly provided in any Loan Document (including in Section 7.9 and
Section 8.9), none of the Borrowers, any other Borrower, any Term Lender or the
Term Agent shall have the right to assign any rights or obligations hereunder or
any interest herein.

 

 56 

 

 

(b)          Right to Assign. Each Term Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of its Delayed Draw Term Loan Commitment and the
Term Loan owing to it) to (i) any existing Term Lender, (ii) any Affiliate or
Approved Fund of any existing Term Lender or (iii) any other Person (that is not
a natural Person) acceptable to the Term Agent and, so long as no Event of
Default has occurred and is continuing, the Designated Borrower (which
acceptance shall not be unreasonably withheld and shall be deemed to have been
given unless an objection is delivered to the Term Agent in writing within five
(5) Business Days after a notice of a proposed Sale is delivered to the
Designated Borrower); provided, however, that (w) the aggregate commitment
and/or outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the portion of the Delayed Draw Term Loan Commitment
and/or Term Loan subject to any such Sale shall be in a minimum amount of
$1,000,000 and increments of $500,000 in excess thereof, unless such Sale is
made to an existing Term Lender or an Affiliate or Approved Fund of any existing
Term Lender, is of the assignor’s (together with its Affiliates and Approved
Funds) entire interest in such facility or is made with the prior consent of
Term Agent, (x) such Sales shall be effective only upon the acknowledgement in
writing of such Sale by the Term Agent, and (y) interest and fees accrued prior
to and through the date of any such Sale may not be assigned. Without limiting
the foregoing, no Sale shall be made to (i) a Borrower or an Affiliate of a
Borrower or (ii) a holder of Subordinated Indebtedness or an Affiliate of such a
holder.

 

(c)          Procedure. The parties to each Sale made in reliance on clause (b)
above (other than those described in clause (e) or (f) below) shall execute and
deliver to the Term Agent an Assignment via an electronic settlement system
designated by the Term Agent (or, if previously agreed with the Term Agent, via
a manual execution and delivery of the Assignment) evidencing such Sale,
together with any existing Term Note subject to such Sale (or any affidavit of
loss therefor acceptable to the Term Agent), any tax forms required to be
delivered pursuant to Section 9.1 and payment of an assignment fee in the amount
of $3,500 to the Term Agent, unless waived or reduced by the Term Agent;
provided, that (i) if a Sale by a Term Lender is made to an Affiliate or an
Approved Fund of such assigning Term Lender, then no assignment fee shall be due
in connection with such Sale, and (ii) if a Sale by a Term Lender is made to an
assignee that is not an Affiliate or Approved Fund of such assignor Term Lender,
and concurrently to one or more Affiliates or Approved Funds of such Assignee,
then only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by the Term Agent). Upon receipt of all the foregoing,
and conditioned upon such receipt and, if such Assignment is made in accordance
with clause (iii) of the first sentence of Section 8.9(b), upon the Term Agent
(and the Designated Borrower, if applicable) consenting to such Assignment, from
and after the effective date specified in such Assignment, the Term Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.

 

(d)          Effectiveness. Subject to the recording of an Assignment by the
Term Agent in the Register pursuant to Section 1.4(b), (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Term
Lender, (ii) any applicable Term Note shall be transferred to such assignee
through such entry and (iii) the assignor thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment, relinquish its rights (except for those surviving the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Term Lender’s rights and obligations under the
Loan Documents, such Term Lender shall cease to be a party hereto).

 

 57 

 

 

(e)          Grant of Security Interests. In addition to the other rights
provided in this Section 8.9, each Term Lender may grant a security interest in,
or otherwise assign as collateral, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Term Loan), to (i) any federal reserve bank
(pursuant to Regulation A of the Federal Reserve Board), without notice to the
Term Agent or (ii) any holder of, or trustee for the benefit of the holders of,
such Term Lender’s Indebtedness or equity securities, by notice to the Term
Agent; provided, however, that no such holder or trustee, whether because of
such grant or assignment or any foreclosure thereon (unless such foreclosure is
made through an assignment in accordance with clause (b) above), shall be
entitled to any rights of such Term Lender hereunder and no such Term Lender
shall be relieved of any of its obligations hereunder.

 

(f)          Participants and SPVs. In addition to the other rights provided in
this Section 8.9, each Term Lender may, (i) with notice to the Term Agent, grant
to an SPV the option to make all or any part of the Term Loan that such Term
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of the Term Loan pursuant thereto shall
satisfy the obligation of such Term Lender to make such Term Loan hereunder) and
such SPV may assign to such Term Lender the right to receive payment with
respect to any Obligation and (ii) without notice to or consent from the Term
Agent or the Borrowers, sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Term Loan); provided,
however, that, whether as a result of any term of any Loan Document or of such
grant or participation, (x) no such SPV or participant shall have a commitment,
or be deemed to have made an offer to commit, to make any portion of the Term
Loan hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Term Lender hereunder, (y) such Term
Lender’s rights and obligations, and the rights and obligations of the Borrowers
and the Secured Parties towards such Term Lender, under any Loan Document shall
remain unchanged and each other party hereto shall continue to deal solely with
such Term Lender, which shall remain the holder of the Obligations in the
Register, except that (A) each such participant and SPV shall be entitled to the
benefit of Article IX, but, with respect to Section 9.1, only to the extent such
participant or SPV delivers the tax forms such Term Lender is required to
collect pursuant to Section 9.1(f) and then only to the extent of any amount to
which such Term Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Term Lender with respect to the portion of the Term
Loan funded by such SPV to the extent provided in the applicable option
agreement and set forth in a notice provided to the Term Agent by such SPV and
such Term Lender, provided, however, that in no case (including pursuant to
clause (A) or (B) above) shall an SPV or participant have the right to enforce
any of the terms of any Loan Document, and (z) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such Term
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Term Lender may have under or in respect of
the Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (i) and (ii) of
Section 8.1(a) with respect to amounts, or dates fixed for payment of amounts,
to which such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in clause (iv) of Section 8.1(a). No
party hereto shall institute (and the Borrowers shall cause each other Borrower
not to institute) against any SPV grantee of an option pursuant to this clause
(f) any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
each Term Lender having designated an SPV as such agrees to indemnify each
Indemnitee against any Liability that may be incurred by, or asserted against,
such Indemnitee as a result of failing to institute such proceeding (including a
failure to be reimbursed by such SPV for any such Liability). The agreement in
the preceding sentence shall survive the payment in full of the Obligations.

 

 58 

 

 

8.10         Non-Public Information; Confidentiality.

 

(a)          Non-Public Information. Term Agent and each Term Lender
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Borrowers and their Affiliates (other than TPB
and its subsidiaries) and agrees to use such information in compliance with all
relevant policies, procedures and applicable Requirements of Laws.

 

(b)          Confidential Information. Each Term Lender and Term Agent agrees to
use all commercially reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Borrower as confidential,
except that such information may be disclosed (i) with the Designated Borrower’s
consent, (ii) to Related Persons, funding sources and investment committees of
such Term Lender, or Term Agent, as the case may be, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 8.10 or (B) available to such
Term Lender or Term Agent or any of their Related Persons, as the case may be,
from a source (other than any Borrower) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Borrowers, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants and to their respective Related Persons, in each case
to the extent such assignees, investors, participants or Related Persons agree
to be bound by provisions substantially similar to the provisions of this
Section 8.10 (and such Person may disclose information to their respective
Related Persons in accordance with clause (ii) above), (viii) to any other party
hereto, (ix) to any rating agency (provided that, prior to any such disclosure,
such holder shall make the recipient of such Confidential Information aware of
the confidential nature of the same), and (x) in connection with the exercise or
enforcement of any right or remedy under any Loan Document, in connection with
any litigation or other proceeding to which such Term Lender or Term Agent or
any of their Related Persons is a party or bound, or to the extent necessary to
respond to public statements or disclosures by Borrowers or their Related
Persons referring to a Term Lender or Term Agent or any of their Related
Persons. In the event of any conflict between the terms of this Section 8.10 and
those of any other Contractual Obligation entered into with any Borrower
(whether or not a Loan Document), the terms of this Section 8.10 shall govern.

 

 59 

 

 

(c)          Tombstones. The Term Agent or any Term Lender may from time to time
publish advertising material (including press releases) relating to the
financing transactions contemplated by this Agreement using any Borrower’s name,
product photographs, logo or trademark.

 

(d)          Press Release and Related Matters. No Borrower shall, and no
Borrower shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Borrower) using the name,
logo or otherwise referring to Crystal or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Term Agent is party
without the prior consent of Crystal except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with
Crystal.

 

(e)          Distribution of Materials to Term Lenders. The Borrowers
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Borrowers hereunder (collectively, the “Borrower Materials”)
may be disseminated by, or on behalf of, Term Agent, and made available, to the
Term Lenders by posting such Borrower Materials on an E-System. The Borrowers
authorize Term Agent to download copies of their logos from its website and post
copies thereof on an E-System.

 

(f)          Material Non-Public Information. The Borrowers hereby agree that if
either they, any parent company or any Subsidiary of the Borrowers has publicly
traded equity or debt securities in the U.S., they shall (and shall cause such
parent company or Subsidiary, as the case may be, to) (i) identify in writing,
and (ii) clearly and conspicuously mark such Borrower Materials that contain
only information that is publicly available or that is not material for purposes
of U.S. federal and state securities laws as “PUBLIC”. The Borrowers agree that
by identifying such Borrower Materials as “PUBLIC” or publicly filing such
Borrower Materials with the Securities and Exchange Commission, then Term Agent
and the Term Lenders shall be entitled to treat such Borrower Materials as not
containing any MNPI for purposes of U.S. federal and state securities laws. The
Borrowers further represent, warrant, acknowledge and agree that the following
documents and materials shall be deemed to be PUBLIC, whether or not so marked,
and do not contain any MNPI: (A) the Loan Documents, including the schedules and
exhibits attached thereto, and (B) administrative materials of a customary
nature prepared by the Borrowers or Term Agent. Before distribution of any
Borrower Materials, the Borrowers agree to execute and deliver to Term Agent a
letter authorizing distribution of the evaluation materials to prospective Term
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of evaluation materials that do not contain MNPI and
represent that no MNPI is contained therein.

 

(g)          TPB MNPI. Nothing in this Section 8.10 shall be deemed to limit the
provisions of Section 5.20.

  

 60 

 

 

8.11         Set-off; Sharing of Payments.

 

(a)          Right of Setoff. Each of Term Agent, each Term Lender and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Borrower), at any time and from time to time during the continuance of any Event
of Default and to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final) at any time held and other Indebtedness, claims
or other obligations at any time owing by Term Agent, such Term Lender or any of
their respective Affiliates to or for the credit or the account of any Borrower
or any other Borrower against any Obligation of any Borrower now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Term Lender shall exercise any such right of setoff without the prior consent of
Term Agent or Required Lenders. Each of Term Agent and each Term Lender agrees
promptly to notify the Designated Borrower and Term Agent after any such setoff
and application made by such Term Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights under this Section 8.11 are in addition to
any other rights and remedies (including other rights of setoff) that Term
Agent, the Term Lenders, their Affiliates and the other Secured Parties, may
have.

 

(b)          Sharing of Payments, Etc. If any Term Lender, directly or through
an Affiliate or branch office thereof, obtains any payment of any Obligation of
any Borrower (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Section 8.9 or Article
IX and such payment exceeds the amount such Term Lender would have been entitled
to receive if all payments had gone to, and been distributed by, the Term Agent
in accordance with the provisions of the Loan Documents, such Term Lender shall
purchase in cash from other Term Lenders such participations in their
Obligations as necessary for such Term Lender to share such excess payment with
such Term Lenders to ensure such payment is applied as though it had been
received by the Term Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of the Borrowers, applied to
repay the Obligations in accordance herewith); provided, however, that (i) if
such payment is rescinded or otherwise recovered from such Term Lender in whole
or in part, such purchase shall be rescinded and the purchase price therefor
shall be returned to such Term Lender without interest and (ii) such Term Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Term Lender were the direct
creditor of the applicable Borrower in the amount of such participation.

 

8.12         Counterparts; Facsimile Signature. This Agreement may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

8.13         Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

8.14         Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

8.15         Independence of Provisions. The parties hereto acknowledge that
this Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters, and
that such limitations, tests and measurements are cumulative and must each be
performed, except as expressly stated to the contrary in this Agreement.

 

 61 

 

 

8.16         Interpretation. This Agreement is the result of negotiations among
and has been reviewed by counsel to Borrowers, the Term Agent, each Term Lender
and other parties hereto, and is the product of all parties hereto. Accordingly,
this Agreement and the other Loan Documents shall not be construed against the
Term Lenders or the Term Agent merely because of the Term Agent’s or the Term
Lenders’ involvement in the preparation of such documents and agreements.
Without limiting the generality of the foregoing, each of the parties hereto has
had the advice of counsel with respect to Sections 8.18 and 8.19.

 

8.17         No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of the Borrowers, the Term Lenders and
the Term Agent, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither the Term Agent nor any Term Lender shall have
any obligation to any Person not a party to this Agreement or the other Loan
Documents.

 

8.18         Governing Law and Jurisdiction.

 

(a)          Governing Law. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING
IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) BUT WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)          Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO EXECUTING THIS
AGREEMENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF THE TERM AGENT TO COMMENCE
ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION TO THE
EXTENT THE TERM AGENT DETERMINES THAT SUCH ACTION IS NECESSARY OR APPROPRIATE TO
EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS. THE PARTIES HERETO
(AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN DOCUMENT, EACH OTHER BORROWER)
HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW
OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
JURISDICTIONS.

 

 62 

 

 

(c)          Service of Process. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER
DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH
RESPECT TO OR OTHERWISE ARISING OUT OF OR IN CONNECTION WITH ANY LOAN DOCUMENT
BY ANY MEANS PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE
MAILING THEREOF (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE
ADDRESS OF THE DESIGNATED BORROWER SPECIFIED HEREIN (AND SHALL BE EFFECTIVE WHEN
SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN). EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(d)          Non-Exclusive Jurisdiction. NOTHING CONTAINED IN THIS SECTION 8.18
SHALL AFFECT THE RIGHT OF THE TERM AGENT OR ANY TERM LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY OTHER JURISDICTION.

 

8.19         Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

 

8.20         Entire Agreement; Release; Survival.

 

(a)          THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY BORROWER AND ANY TERM LENDER OR ANY OF THEIR
RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM,
PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

 63 

 

 

(b)          Execution of this Agreement by the Borrowers constitutes a full,
complete and irrevocable release of any and all claims which each Borrower may
have at law or in equity in respect of all prior discussions and understandings,
oral or written, relating to the subject matter of this Agreement and the other
Loan Documents. In no event shall any Indemnitee be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). Each of the
Borrowers and each other Borrower signatory hereto hereby waives, releases and
agrees (and shall cause each other Borrower to waive, release and agree) not to
sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(c)          (i) Any indemnification or other protection provided to any
Indemnitee pursuant to this Section 8.20, Sections 8.5 (Costs and Expenses) and
8.6 (Indemnity) and Article VII (Term Agent) and Article IX (Taxes and Yield
Protection) and (ii) the provisions of Section 7.1 of the Security Agreement, in
each case, shall (x) survive the payment in full of all Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 

8.21         Patriot Act. Each Term Lender that is subject to the Patriot Act
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Term Lender to identify each Borrower
in accordance with the Patriot Act.

 

8.22         Additional Waivers.

 

(a)          The Obligations are the joint and several obligation of each
Borrower. To the fullest extent permitted by applicable law, the obligations of
each Borrower shall not be affected by (i) the failure of any Secured Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Borrower under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Term Agent or any other Secured Party.

 

(b)          The obligations of each Borrower shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Borrower hereunder shall
not be discharged or impaired or otherwise affected by the failure of the Term
Agent or any other Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Borrower or that would otherwise operate as a discharge of
any Borrower as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations).

 

 64 

 

 

(c)          To the fullest extent permitted by applicable law, each Borrower
waives any defense based on or arising out of any defense of any other Borrower
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, other
than the indefeasible payment in full in cash of all the Obligations. The Term
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Borrower, or exercise any other right or remedy available to them
against any other Borrower, without affecting or impairing in any way the
liability of any Borrower hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash. Each Borrower waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Borrower against
any other Borrower, as the case may be, or any security.

 

(d)          Upon payment by any Borrower of any Obligations, all rights of such
Borrower against any other Borrower arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations and termination of the Delayed
Draw Term Loan Commitments. In addition, any indebtedness of any Borrower now or
hereafter held by any other Borrower is hereby subordinated in right of payment
to the prior indefeasible payment in full of the Obligations and termination of
the Delayed Draw Term Loan Commitments, and, so long as an Event of Default has
occurred and is continuing, no Borrower will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Borrower on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Borrower, so long as an Event of Default has occurred and is continuing, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Term Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Borrower shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting a portion of the Term Loan made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

 

8.23         Creditor-Debtor Relationship. The relationship between the Term
Agent, and each Term Lender, on the one hand, and the Borrowers, on the other
hand, is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Borrower arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between the Secured
Parties and the Borrowers by virtue of, any Loan Document or any transaction
contemplated therein.

 

 65 

 

 

8.24         Actions in Concert. Notwithstanding anything contained herein to
the contrary, each Term Lender hereby agrees with each other Term Lender that no
Term Lender shall take any action to protect or enforce its rights against any
Borrower arising out of this Agreement or any other Loan Document (including
exercising any rights of setoff) without first obtaining the prior written
consent of the Term Agent or Required Lenders, it being the intent of the Term
Lenders that any such action to protect or enforce rights under this Agreement
and the other Loan Documents shall be taken in concert and at the direction or
with the consent of the Term Agent or Required Lenders.

 

8.25         Agency of the Designated Borrower for Each Other Borrower. Each
Borrower irrevocably appoints the Designated Borrower as its agent for all
purposes relevant to this Agreement, including the giving and receipt of notices
and execution and delivery of all documents, instruments, and certificates
contemplated herein and all modifications hereto. Any acknowledgment, consent,
direction, certification, or other action which might otherwise be valid or
effective only if given or taken by all or any of the Borrowers or acting
singly, shall be valid and effective if given or taken only by the Designated
Borrower, whether or not any other Borrower joins therein, and the Term Agent
and the Term Lenders shall have no duty or obligation to make further inquiry
with respect to the authority of the Designated Borrower under this
Section 8.25; provided that nothing in this Section 8.25 shall limit the
effectiveness of, or the right of the Term Agent and the Term Lenders to rely
upon, any notice, document, instrument, certificate, acknowledgment, consent,
direction, certification or other action delivered by any Borrower pursuant to
this Agreement. The Designated Borrower agrees that the Term Agent, the Term
Lenders and their Affiliates may have economic interests that conflict with
those of the Designated Borrower, the other Borrowers, their respective
Subsidiaries and their Affiliates, and none of the Term Agent, the Term Lenders
or their Affiliates has any obligation to disclose any of such interests to the
Designated Borrower, the other Borrowers or any of their respective
Subsidiaries.

 

8.26         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolutions
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in party or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into share or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 66 

 

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

ARTICLE IX.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

9.1           Taxes.

 

(a)          Except as otherwise provided in this Section 9.1, each payment by
any Borrower under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding Excluded Taxes, the
“Taxes”).

 

(b)          If any Taxes shall be required by any Requirements of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Taxes are made (including deductions
applicable to any increases to any amount under this Section 9.1), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Borrower shall make such deductions, (iii) the relevant
Borrower shall timely pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable Requirements of Law
and (iv) within 30 days after such payment is made, the relevant Borrower shall
deliver to Term Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to Term Agent.

 

(c)          In addition, the Borrowers agree to pay, and authorize Term Agent
to pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirements of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”). Within 30 days
after the date of any payment of Other Taxes by any Borrower, the Designated
Borrower shall furnish to Term Agent, at its address referred to in Section 8.2,
the original or a certified copy of a receipt evidencing payment thereof or
other evidence of payment reasonably satisfactory to Term Agent.

 

(d)          The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to Term Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 9.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party (or of Term Agent on behalf of such Secured Party) claiming
any compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Designated Borrower with copy to Term Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, Term Agent and such Secured Party may use any
reasonable averaging and attribution methods.

 

(e)          Any Term Lender claiming any additional amounts payable pursuant to
this Section 9.1 shall use its commercially reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Term Lender, be otherwise disadvantageous to such Term
Lender.

 

 67 

 

 

(f)          Any Term Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments made under any Loan Document shall
deliver to the Designated Borrower and the Term Agent, at the time or times
reasonably requested by the Designated Borrower or the Term Agent, such properly
completed and executed documentation reasonably requested by the Designated
Borrower or the Term Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Term Lender,
if reasonably requested by the Designated Borrower or the Term Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Designated Borrower or the Term Agent as will enable the
Designated Borrower or the Term Agent to determine whether or not such Term
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding the generality of the foregoing:

 

(i)          Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Designated Borrower or Term Agent (or, in the case of a participant or SPV, the
relevant Term Lender), provide Term Agent and the Designated Borrower (or, in
the case of a participant or SPV, the relevant Term Lender) with two completed
originals of each of the following, as applicable: (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN or W-8BEN-E, as applicable (claiming
exemption from, or a reduction of, U.S. withholding tax under an income tax
treaty) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements and documents, including those for the beneficial owners)
or any successor forms, (B) in the case of a Non-U.S. Lender Party claiming
exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN or W-8BEN-E,
as applicable (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to Term Agent that such Non-U.S. Lender Party is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (C) any other applicable document prescribed by the IRS
certifying as to the entitlement of such Non-U.S. Lender Party to such exemption
from United States withholding tax or reduced rate with respect to all payments
to be made to such Non-U.S. Lender Party under the Loan Documents. Unless the
Designated Borrower and Term Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Borrowers
and Term Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.

 

(ii)         Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Designated Borrower or Term Agent (or,
in the case of a participant or SPV, the relevant Term Lender), provide Term
Agent and the Borrowers (or, in the case of a participant or SPV, the relevant
Term Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding tax) or
any successor form.

 

 68 

 

 

(iii)        Each Term Lender having sold a participation in any of its
Obligations or identified an SPV as such to Term Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to Term Agent.

 

(iv)        If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Term Agent and Designated Borrower any
documentation under any Requirements of Law or reasonably requested by Term
Agent or Designated Borrower sufficient for Term Agent or Designated Borrower to
comply with their obligations under FATCA and to determine that such Non-U.S.
Lender has complied with such applicable reporting requirements.

 

9.2           Increased Costs and Reduction of Return.

 

(a)          If any Term Lender shall have determined that:

 

(i)          the introduction of any Capital Adequacy Regulation;

 

(ii)         any change in any Capital Adequacy Regulation;

 

(iii)        any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or

 

(iv)        compliance by such Term Lender (or its Lending Office) or any entity
controlling the Term Lender, with any Capital Adequacy Regulation;

 

affects the amount of capital required or expected to be maintained by such Term
Lender or any entity controlling such Term Lender and (taking into consideration
such Term Lender’s or such entities’ policies with respect to capital adequacy
and such Term Lender’s desired return on capital) determines that the amount of
such capital is increased as a consequence of its loans, credits or obligations
under this Agreement, then, within ten (10) days of demand of such Term Lender
(with a copy to the Term Agent), the Borrowers shall pay to such Term Lender,
from time to time as specified by such Term Lender, additional amounts
sufficient to compensate such Term Lender (or the entity controlling the Term
Lender) for such increase.

 

(b)          Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in a Requirements of Law under subsection (a) above and/or a change
in a Capital Adequacy Regulation under subsection (a) above, as applicable,
regardless of the date enacted, adopted or issued.

 

 69 

 

 

9.3           Certificates of Term Lenders. Any Term Lender claiming
reimbursement or compensation pursuant to this Article IX shall deliver to the
Borrowers (with a copy to the Term Agent) a certificate setting forth in
reasonable detail the amount payable to such Term Lender hereunder and such
certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error.

 

9.4           Illegality; Inability to Determine Rates; Amendment to LIBOR, Etc.

 

(a)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Term Agent determines (which determination shall be
conclusive absent manifest error), or the Designated Borrower or the Required
Lenders notify the Term Agent (with, in the case of the Required Lenders, a copy
to the Designated Borrower) that the Designated Borrower or the Required Lenders
(as applicable) have determined, that:

 

(i)          adequate and reasonable means do not exist for ascertaining LIBOR,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

(ii)         any law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Term Lender or its applicable Lending
Office to perform any of its obligations hereunder or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Term Lender to purchase or sell,
or to take deposits of, Dollars in the London interbank market; or

 

(iii)        the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Term Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iv)        loans currently being executed by the Term Agent or similar
administrative agents, or loans that include language similar to that contained
in this Section, are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Term Agent or receipt
by the Term Agent of such notice, as applicable, the Term Agent and the
Borrowers may amend this Agreement to replace LIBOR with an alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes, and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth (5th)
Business Day after the Term Agent shall have provided in writing such proposed
amendment to all Term Lenders and the Designated Borrower unless, prior to such
time, Term Lenders comprising the Required Lenders have delivered to the Term
Agent written notice that such Required Lenders do not accept such amendment.

 

(b)          If no LIBOR Successor Rate has been determined and the
circumstances under clause (a)(i) or (a)(ii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Term Agent will promptly
so notify the Designated Borrower and each Term Lender.  Thereafter, interest on
the Term Loan shall accrue and be payable at the Alternative Rate until a LIBOR
Successor Rate has been determined or as otherwise agreed to by the parties
hereto.

 

 70 

 

 

(c)          Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

ARTICLE X.
DEFINITIONS; OTHER INTERPRETIVE PROVISIONS

 

10.1         Defined Terms. The following terms have the following meanings:

 

“956 Impact” means when, to the extent the issuance of a guaranty by, grant of a
Lien by, or pledge of greater than two-thirds of the voting Stock and Stock
Equivalents of, a Foreign Subsidiary, would result in material incremental
income tax liability under Section 956 of the Code, taking into account actual
anticipated repatriation of funds, foreign tax credits and other relevant
factors.

 

“Accommodation Payment” has the meaning set forth in Section 8.22(d).

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, division, or
unit of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

 

“Activation Notice” has the meaning set forth in Section 4.11.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Borrower or of any Subsidiary of any Borrower solely by reason of the provisions
of the Loan Documents. For purposes of this definition, “control” means the
possession of either (a) the power to vote, or the beneficial ownership of, 10%
or more of the voting Stock of such Person (either directly or through the
ownership of Stock Equivalents) or (b) the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agent Report” has the meaning set forth in Section 7.5(c).

 

“Allocable Amount” has the meaning set forth in Section 8.22(d).

 

“Alternative Rate” means, at any date of determination, a rate per annum equal
to the sum of (a) the Prime Rate plus (b) six and one-quarter percent (6.25%).

 

“Applicable BCF Multiple” means (a) with respect to Billboard Cash Flow of the
Borrowers attributable to billboards owned by Standard Outdoor and Standard
Outdoor SW (and, if they are no longer Junior Lien Borrowers, Standard Outdoor
SEI and/or Standard Outdoor SEII) as of the Closing Date (or, in the case of
Standard Outdoor SEII, as of the date the Vista Acquisition is consummated),
3.50, and (b) with respect to Billboard Cash Flow of the Borrowers attributable
to billboards acquired after the Closing Date pursuant to any Permitted
Acquisition, the lesser of (i) 3.50 and (ii) 50% of the purchase price multiple
(measured as a multiple of Billboard Cash Flow of the applicable Target
attributable to such acquired billboards) paid for such Permitted Acquisition.

 

 71 

 

 

“Applicable Margin” means seven and one-quarter percent (7.25%) per annum.

 

“Applicable Reference Period” means, at any date of determination, the then most
recent period of four (4) consecutive Fiscal Quarters for which financial
statement have been or are required under Section 4.1 to have been delivered to
the Term Agent.

 

“Approved Fund” means, with respect to any Term Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Term Lender or any Person described in clause (i) above and (b) is
advised or managed by (i) such Term Lender, (ii) any Affiliate of such Term
Lender or (iii) any Person (other than an individual) or any Affiliate of any
Person (other than an individual) that administers or manages such Term Lender.

 

“Assignment” means an assignment agreement entered into by a Term Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 8.9 (with the consent of any party whose consent is required by
Section 8.9), accepted by the Term Agent, substantially in the form of Exhibit
10.1(a) or any other form approved by the Term Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel (including local counsel, if applicable).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) other
than a Multiemployer Plan, to which any Borrower incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Billboard Cash Flow” means, for any period, with respect to billboards owned by
the Borrowers (other than Junior Lien Borrowers), the result of (a) gross
advertising revenue of such Borrowers with respect to such billboards for such
period, determined in accordance with GAAP, minus (b) direct costs with respect
to such billboards for such period, determined in accordance with GAAP,
including without limitation lease payments, sales commissions, maintenance,
repairs, subcontract services, property taxes, utilities, permits and insurance;
provided that, to the extent the Quality Acquisition, the Vista Acquisition or
any Permitted Acquisition (involving the acquisition of billboards) was
consummated during such period, then for purposes of calculating Billboard Cash
Flow for such period, such Acquisition shall be deemed to have been consummated
on the first day of such period, and pro forma Billboard Cash Flow with respect
to the billboards acquired in connection with such Acquisition and attributable
to the portion of such period prior to the actual closing date of such
Acquisition shall be calculated in a manner reasonably acceptable to the Term
Agent.

 

 72 

 

 

“Borrowers” has the meaning specified in the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 8.10(e).

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any
funding, conversion, continuation, or payment of the Term Loan, that is also a
day on which dealings in Dollar deposits are carried on in the London interbank
market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Term Lender or of any corporation controlling a Term
Lender.

 

“Capital Expenditures” means, with respect to the Borrowers and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Term Lender or
(ii) any commercial bank that is (A) organized under the laws of the United
States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or (d)
above shall not exceed 360 days.

 

 73 

 

 

“Change in Control” means that, at any time, (a) one or more Standard General
Controlled Funds fail to own and control, directly or indirectly, fifty-one
percent (51%) or more of the aggregate Voting Power represented by the issued
and outstanding Stock of SDOI, (b) Standard General Controlled Funds fail to own
and control, directly or indirectly, in the aggregate, ninety percent (90%) or
more of the Stock of SDOI that all Standard General Controlled Funds, in the
aggregate, own, directly or indirectly, on the Closing Date, (c) a majority of
the members of the board of directors of SDOI do not constitute Continuing
Directors, (d) SDOI fails to own and control, directly, 100% of the Stock of PGI
free and clear of all Liens (other than the Liens in favor of the Term Agent
pursuant to the Loan Documents), (e) SDOI fails to own and control, directly or
indirectly, 100% of the Stock of Standard Outdoor, Standard Outdoor SW, Standard
Outdoor SEI, Standard Outdoor SEII, PGI and any other direct or indirect
Subsidiary of SDOI (other than TPB and its Subsidiaries) formed or acquired
after the Closing Date free and clear of all Liens (other than the Liens in
favor of the Term Agent pursuant to the Loan Documents), except where such
failure is as a result of a transaction permitted by the Loan Documents, or (f)
neither Ian Estus nor Greg Baxter (or, in either case, someone succeeding Ian or
Greg who is reasonably acceptable to the Term Agent) is actively involved in the
management or operations of SDOI for a period of sixty (60) consecutive days.

 

“Closing Date” means February 2, 2018.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Borrower, upon which a Lien in favor of
the Term Agent, on behalf of itself, the Term Lenders and the other Secured
Parties, is granted, purported to be granted or otherwise exists, in each case,
to secure the Obligations, whether under this Agreement or under any Collateral
Document.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages (if any), each Control Agreement, and all other security agreements,
pledge agreements, patent security agreements, copyright security agreements,
trademark security agreements, lease assignments, guaranties and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Borrower and the Term
Agent for the benefit of the Term Agent, the Term Lenders and other Secured
Parties now or hereafter delivered to the Term Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of the
Term Agent for the benefit of the Term Agent, the Term Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

 

“Compliance Certificate” means a certificate of the Borrowers in substantially
the form of Exhibit 4.2(b).

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

 

 74 

 

 

“Consolidated Interest Expense” means, with respect to any Person and its
Subsidiaries on a Consolidated basis for any period, (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations, (c) the portion of rent expense under Capital Leases
that is treated as interest in accordance with GAAP, and (d) any losses on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) with
respect to any performance bonds, bonds, bank guaranties issued under bank
facilities or otherwise or other similar instruments, (d) under any Rate
Contracts; (e) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (f) for the
obligations of another Person through any agreement to purchase, repurchase or
otherwise acquire such obligation or any Property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another Person. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guarantied or otherwise supported or, if not
a fixed and determined amount, the maximum amount so guarantied or supported.

 

“Continuing Director” means (a) any member of the board of directors of SDOI who
was a director of SDOI on the Closing Date, and (b) any individual who becomes a
member of the board of directors of SDOI after the Closing Date if such
individual was approved, appointed or nominated for election to the board of
directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the board of
directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors of SDOI and whose initial
assumption of office resulted from such contest or the settlement thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

 

“Control Account” means each deposit account, securities account, or commodities
account now or hereafter owned by the Borrowers, other than an Excluded Account.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Term Agent, among the Term
Agent, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried and the
Borrower maintaining such account, entitlement or contract, as applicable,
effective to grant “control” (within the meaning of Articles 8 and 9 under the
applicable UCC) over such account to the Term Agent.

 

 75 

 

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Person, are treated as a single employer under
Section 414 of the Code.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirements of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Crystal” has the meaning set forth in the preamble to this Agreement.

 

“Customary Permitted Encumbrances” means:

 

(a)          Liens imposed by law for taxes, assessments or governmental charges
or levies that are not yet due and payable or are being contested in compliance
with Section 4.7(b);

 

(b)          carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the Ordinary Course
of Business and securing obligations that are not overdue by more than 60 days
or which are being contested in good faith and by appropriate proceedings
diligently prosecuted, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject thereto and for which adequate
reserves in accordance with GAAP are being maintained;

 

(c)          pledges and deposits made in the Ordinary Course of Business (i) in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) to secure leases (other than Capital
Leases), surety bonds and similar obligations;

 

(d)          Liens (including rights of set off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits permitted
by this Agreement and Liens in favor of collecting banks arising in the Ordinary
Course of Business and pursuant to the UCC;

 

(e)          judgment liens in respect of judgments (other than for payment of
taxes, assessments or other governmental charges) that do not constitute an
Event of Default under Section 6.1(h);

 

(f)          Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business; and

 

(g)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the Ordinary Course
of Business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the Ordinary
Course of Business of any Borrower or any Subsidiary;

 

provided that the term “Customary Permitted Encumbrances” shall not include any
Lien securing Indebtedness.

 

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

 76 

 

 

“Delayed Draw Term Loan” has the meaning set forth in Section 1.1(b)(i).

 

“Delayed Draw Term Loan Borrowing” means a borrowing of all or a portion of the
Delayed Draw Term Loan made on any given date.

 

“Delayed Draw Term Loan Borrowing Request” means a request for a Delayed Draw
Term Loan Borrowing substantially in the form of Exhibit 10.1(d) or any other
form approved by the Term Agent.

 

“Delayed Draw Term Loan Commitment Expiration Date” means the earlier of (a) the
date that is one (1) year after the Closing Date and (b) the Term Agent’s
receipt of written notice from the Designated Borrower terminating the aggregate
Delayed Draw Term Loan Commitments.

 

“Delayed Draw Term Loan Commitment” means, for any Term Lender, the commitment
of such Term Lender to make its portion of the Delayed Draw Term Loan hereunder
to the Borrowers, expressed as an amount representing the maximum aggregate
principal amount of such Term Lender’s portion of the Delayed Draw Term Loan, as
such amount may be reduced or increased from time to time pursuant to the terms
of this Agreement. The initial amount of each Term Lender’s Delayed Draw Term
Loan Commitment is set forth in Schedule 1.1 or in the Assignment pursuant to
which such Term Lender assumed its Delayed Draw Term Loan Commitment. As of the
Closing Date, the aggregate Delayed Draw Term Loan Commitments are $15,000,000.

 

“Delayed Draw Term Note” means a promissory note of the Borrowers payable to a
Term Lender in substantially the form of Exhibit 10.1(c) hereto, evidencing
Indebtedness of the Borrowers under the portion of the Delayed Draw Term Loan
owing to such Term Lender.

 

“Designated Borrower” means SDOI in its capacity as set forth in Section 8.25.

 

“Designated First Lien Borrower” means any Borrower that was acquired or formed
solely in connection with, or for the purpose of consummating, a Permitted
Acquisition that is not financed in whole or in part by any portion of the
proceeds of the Delayed Draw Term Loan in excess of the first $5,000,000 thereof
or any Incremental Term Loan, which Borrower is subsequently designated by the
Designated Borrower in writing to the Term Agent as a “Designated First Lien
Borrower”; provided, that (i) at the time of such designation, no Liens under
Section 5.1(i) shall exist on the Property of such Borrower, and no Indebtedness
of such Borrower shall exist under Section 5.5(k), and (ii) any such designation
shall be irrevocable and irreversible.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Early Termination Fee” shall have the meaning specified in Section 1.7(c)(i).

 

“Early Termination Fee Event” shall have the meaning specified in
Section 1.7(c)(i).

 

 77 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution in clauses (a) or (b) of this definition and is
subject to consolidated supervision of its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” mean any public administrate authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, or otherwise to or from an E-System.

 

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Borrower or any Subsidiary of any Borrower as a result of, or related to,
any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Borrower or any Subsidiary
of any Borrower, whether on, prior or after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, collectively, any Borrower and any Person under common
control or treated as a single employer with, any Borrower, within the meaning
of Section 414(b), (c), (m) or (o) of the Code.

 

 78 

 

 

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal within the meaning of Sections 4203 or 4205 of
ERISA of any ERISA Affiliate from any Multiemployer Plan; (d) with respect to
any Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA; (e) the filing of a notice of intent to terminate a
Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA; (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a Lien under Section 412 or 430(k) of the Code or Section 303 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; (i) a written determination from the Internal Revenue
Service or any other Governmental Authority regarding the failure of a Benefit
Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law to qualify
thereunder; (j) a Title IV Plan is in “at risk” status within the meaning of
Code Section 430(i); (k) a Multiemployer Plan is in “endangered status” or
“critical status” within the meaning of Section 432(b) of the Code; (l) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan; or (m) the
imposition of any material liability upon any ERISA Affiliate under Title IV of
ERISA other than for PBGC premiums due but not delinquent.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning set forth in Section 6.1. An Event of Default
shall be deemed to be continuing unless and until such Event of Default has been
waived in accordance with Section 8.1.

 

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Accounts” means, collectively, deposit accounts (a) used as payroll
accounts, trust accounts, accounts used for withholding tax, goods and services
tax, sales tax or payroll tax; provided that, in all cases described in this
definition, such accounts shall be “Excluded Accounts” only to the extent such
accounts are funded by the Borrowers in the ordinary course of business or as
required by applicable law, such accounts are used exclusively for the purposes
intended by such accounts and no other amounts are funded in such accounts and
(b) containing, at all times, less than $50,000 for any one account and less
than $200,000 in the aggregate for all such accounts.

 

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement in the capacity
under which such Person makes a claim under Section 9.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, to receive additional amounts under
Section 9.1(b); (c) taxes that are directly attributable to the failure (other
than as a result of a change in any Requirements of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 9.1(f),
and (d) in the case of a Non-U.S. Lender Party, any United States federal
withholding taxes imposed on amounts payable to such Non-U.S. Lender Party as a
result of such Non-U.S. Lender Party’s failure to comply with FATCA to establish
a complete exemption from withholding thereunder.

 

 79 

 

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by the Term Agent, including
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Term Agent, any of
its Related Persons or any other Person, providing for access to data protected
by passcodes or other security system.

 

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code and any amended or
successor provisions thereto, the United States Treasury Regulations promulgated
thereunder and published guidance with respect thereto.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to the Term Agent on such day on such transactions as determined by
the Term Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Borrowers and the Term Agent, as amended from time to time.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Borrower.

 

“Fiscal Month” means any of the monthly accounting periods of the Borrowers
ending on last day of each calendar month.

 

 80 

 

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrowers
ending on last day of each calendar quarter.

 

“Fiscal Year” means any of the annual accounting periods of the Borrowers ending
on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the result
of (i) the aggregate amount of dividends and other distributions received in
cash by SDOI from each of its direct Subsidiaries and TPB during such period,
minus (ii) the aggregate amount of all Investments made in cash by SDOI under
Section 5.4(j) during such period and all Dispositions made in cash by SDOI
under Section 5.2(c) during such period, without duplication, minus (iii)
Unfinanced Capital Expenditures paid in cash by SDOI during such period, minus
(iv) the aggregate amount (but not less than $0) of federal, state, local and
foreign income taxes paid in cash by SDOI during such period, minus (v) all
operating expenses paid in cash by SDOI during such period, to (b) the sum of
(i) Consolidated Interest Expense paid in cash by SDOI during such period, plus
(ii) all scheduled principal payments made by SDOI during such period on account
of Indebtedness (including, without limitation, obligations with respect to
Capital Leases, but excluding all voluntary and mandatory prepayments and all
principal payments made in connection with any revolving credit facility which
do not result in a permanent reduction of such facility), plus (iii) Restricted
Payments paid in cash by SDOI during such period, in each case determined in
accordance with GAAP to the extent applicable.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Term Loan and any prior Liens on the Real Estate up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by the Term Agent and the Required Lenders, with deductibles not to exceed
$50,000.

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more of the Borrowers or
their Subsidiaries have any liability with respect to any employee or former
employee, but excluding any Foreign Pension Plan.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more of the
Borrowers or their Subsidiaries for their employees or former employees.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

 

“Funds Flow Memorandum” shall have the meaning specified in Section 2.1(b).

 

 81 

 

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 10.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Section 3.11(a).

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

 

“Incremental Term Loan” has the meaning set forth in Section 1.1(c).

 

“Incremental Term Loan Borrowing” means a borrowing of any Incremental Term Loan
made on any given date.

 

“Incremental Term Loan Commitment” has the meaning set forth in Section 1.1(c).

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (including earn-out obligations,
but excluding trade payables entered into in the Ordinary Course of Business);
(c) the face amount of all letters of credit issued for the account of such
Person and without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);
(f) all Capital Lease Obligations; (g) the principal balance outstanding under
any synthetic lease, off-balance sheet loan or similar off balance sheet
financing product; (h) all obligations, whether or not contingent, to purchase,
redeem, retire, defease or otherwise acquire for value any of its own Stock or
Stock Equivalents (or any Stock or Stock Equivalent of a direct or indirect
parent entity thereof) prior to the date that is 90 days after the date
specified in clause (a) of the definition of Termination Date, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.

 

 82 

 

 

“Indemnified Matters” has the meaning set forth in Section 8.6.

 

“Indemnitees” has the meaning set forth in Section 8.6.

 

“Initial Term Loan” has the meaning set forth in Section 1.1(a).

 

“Initial Term Loan Commitments” means, for any Term Lender, the commitment of
such Term Lender to make its portion of the Initial Term Loan hereunder to the
Borrowers, expressed as an amount representing the maximum aggregate principal
amount of such Term Lender’s portion of the Initial Term Loan, as such amount
may be reduced or increased from time to time pursuant to the terms of this
Agreement. The initial amount of each Term Lender’s Initial Term Loan Commitment
is set forth in Schedule 1.1 or in the Assignment pursuant to which such Term
Lender assumed its Initial Term Loan Commitment. As of the Closing Date, the
aggregate Initial Term Loan Commitments are $10,000,000.

 

“Initial Term Note” means a promissory note of the Borrowers payable to a Term
Lender in substantially the form of Exhibit 10.1(b) hereto, evidencing
Indebtedness of the Borrowers under the portion of the Initial Term Loan owing
to such Term Lender.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirements of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

“Interest Payment Date” means the first Business Day of each calendar month,
commencing with March 1, 2018.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirements of Law in or relating to
internet domain names.

 

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrowers.

 

“Investments” has the meaning set forth in Section 5.4.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

 83 

 

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Junior Lien Borrower” means each of (a) Standard Outdoor SEI, unless and until
the Quality Seller Note is repaid in full and the Liens on the Property of
Standard Outdoor SEI in favor of the Quality Seller are terminated, (b) Standard
Outdoor SEII, unless and until the Vista Seller Note is repaid in full and the
Liens on the Property of Standard Outdoor SEII in favor of the Vista Seller are
terminated, and (c) each other Borrower whose Property is or may be subject to a
Lien under Section 5.1(i) (whether or not any such Lien exists at the time of
determination).

 

“Lending Office” means, with respect to any Term Lender, the office or offices
of such Term Lender specified as its “Lending Office” from time to time in
writing to the Designated Borrower and the Term Agent.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions (including brokerage commissions, fees and other
similar compensation), charges, disbursements and expenses (including, without
limitation, (a) Attorney Costs, and (b) those incurred upon any appeal or in
connection with the preparation for and/or response to any subpoena or request
for document production relating thereto), in each case of any kind or nature
(including interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

 

“LIBOR” means, for any day in any calendar month, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1.00%) equal to the three-month
“Libor Rate” as published in The Wall Street Journal on the date that is two (2)
Business Days prior to the first day of such calendar month, or, if such rate is
no longer published in The Wall Street Journal (or The Wall Street Journal
ceases publication), as published by such other widely recognized provider of
interest rate information as selected by the Term Agent in its reasonable
discretion on the date that is two (2) Business Days prior to the first day of
such calendar month. If no such offered rate exists, such rate will be the rate
of interest per annum, as determined by the Term Agent at which deposits of
Dollars in immediately available funds are offered by major financial
institutions reasonably satisfactory to the Term Agent in the London interbank
market for a three-month period for the applicable principal amount on such date
of determination for the applicable calendar month. Notwithstanding the
foregoing, in no event shall LIBOR be less than zero.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the Term
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Term Agent from time to
time).

 

“LIBOR Successor Rate” has the meaning specified in Section 9.4(a).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to administrative matters as may be
appropriate, in the discretion of the Term Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the Term
Agent in a manner substantially consistent with market practice (or, if the Term
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Term Agent determines in consultation with the Designated Borrower).

 

 84 

 

 

“Lien” means any mortgage, filing, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

 

“Liquidity” means, at any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrowers (other than Junior Lien
Borrowers) on deposit in Control Accounts subject to a Control Agreement.

 

“Loan Documents” means this Agreement, the Term Notes, the Fee Letter, the
Collateral Documents, each Subordination Agreement, and all agreements,
documents, instruments and certificates delivered from time to time to the Term
Agent and/or any Term Lender in connection with any of the foregoing.

 

“Make-Whole Amount” means, with respect to any Early Termination Fee Event that
occurs on or prior to the first anniversary of the Closing Date, the result of
(a) all interest on the portion of the Term Loan prepaid or required to be
prepaid that would otherwise have accrued within the twelve (12) month period
following the Closing Date (calculated based on the per annum interest rate
(including, for the avoidance of doubt, the Applicable Margin) applicable to the
Term Loan on the date of such prepayment or required prepayment), minus (b)
actual cash payments of interest on such portion of the Term Loan paid by the
Borrowers from the Closing Date through the date of such prepayment or required
prepayment. Solely for purposes of calculating the Make-Whole Amount, if such
Early Termination Fee Event includes the reduction or termination of Delayed
Draw Term Loan Commitments, then such amount in respect of the Delayed Draw Term
Loan Commitments shall be calculated based on the fees otherwise arising under
Section 1.7(b).

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means an effect that results in or causes, or would
reasonably be expected to result in or cause, a material adverse change in any
of (a) the financial condition, business, income, assets, operations or Property
of the Borrowers taken as a whole; (b) the ability of the Borrowers taken as a
whole to perform their obligations under any Loan Document; or (c) the validity
or enforceability of any Loan Document or the rights and remedies of the Term
Agent, the Term Lenders and the other Secured Parties under any Loan Document.

 

“Material Contract” means (i) any contract or agreement of the Borrowers or
their respective Subsidiaries set forth on Schedule 3.23 or any Material
Indebtedness Agreement and (ii) any other (a) debt instrument (excluding the
Loan Documents); (b) lease (capital, operating or otherwise), whether as lessee
or lessor thereunder; (c) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Exchange Act) other
than a Borrower or its Subsidiaries; (d) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(e) collective bargaining agreement; or (f) other contract, agreement,
understanding, or arrangement with a third party; that, as to subsections (a)
through (f) above, loss of which could reasonably be expected to cause a
Material Adverse Effect.

 

 85 

 

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
the Borrowers or any of their respective Subsidiaries equal to or in excess of
the amount of $500,000.

 

“MNPI” has the meaning set forth in Section 8.10(a).

 

“Moody’s” means Moody’s Investors Services Inc. and any other successor thereto.

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate in favor of the
Term Agent, for the benefit of the Secured Parties.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event or transaction, including (i) any
cash received in respect of any non-cash proceeds (including, without
limitation, the monetization of notes receivables), but only as and when
received or (ii) in the case of an Event of Loss, insurance proceeds, proceeds
of a condemnation award or other compensation payments, in each case net of
(b) the sum of (x) all reasonable fees and out-of-pocket expenses (including
appraisals, and brokerage, legal, advisory, banking, title and recording tax
expenses and commissions) paid by any Borrower or a Subsidiary to third parties
(other than Affiliates) in connection with such event, (y) in the case of a sale
or other Disposition of an asset described in Section 1.6(b)(i), income taxes
paid or reasonably estimated by the Borrowers (determined in good faith by a
Responsible Officer of the Designated Borrower, on behalf of all the Borrowers)
to be actually payable within one year of the date of the relevant transaction
as a result of any gain recognized in connection therewith; provided that, if
the amount of any estimated taxes pursuant to subclause (b)(y) exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Proceeds
and (z) in the case of a sale or other Disposition or Event of Loss described
Sections 1.6(b)(i) or (ii), the amount of all payments required to be made by
any Borrower on any Indebtedness by the terms thereof (other than the
Obligations and any Subordinated Indebtedness) secured by such asset to the
extent the Lien in favor of the holder of such Indebtedness is permitted by
Section 5.1(d); provided that such payments made shall not exceed the lesser of
the amount of cash proceeds received by such Borrower or the aggregate amount of
such Indebtedness.

 

 86 

 

 

“Non-U.S. Lender Party” means each of the Term Agent, each Term Lender, each SPV
and each participant, in each case that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

“Obligations” means the Term Loan and all other Indebtedness, advances
(including, without limitation, any Protective Overadvances), debts,
liabilities, obligations, fees, expenses, covenants and duties owing by any
Borrower to any Term Lender, the Term Agent or any other Person required to be
indemnified, that arises under any Loan Document, whether or not for the payment
of money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired (including, without
limitation, the interest, fees, expenses and other amounts which accrue after
the commencement of any proceeding under the Bankruptcy Code (or other debtor
relief law) by or against any Borrower or any Affiliates of any Borrower and
whether or not such amounts are allowed or allowable in whole or in part in any
such proceeding).

 

“OFAC” has the meaning set forth in Section 3.27.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Other Taxes” has the meaning set forth in Section 9.1(c).

 

“Outdoor Acquisition Agreements” means, collectively, the Vista Acquisition
Agreement and the Quality Acquisition Agreement.

 

“Outdoor Acquisition Documents” means, collectively, the Vista Acquisition
Documents and the Quality Acquisition Documents.

 

“Outdoor Acquisitions” means, collectively, the Vista Acquisition and the
Quality Acquisition.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirements of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

 

 87 

 

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Permitted Acquisition” means any Acquisition after the Closing Date (excluding,
for avoidance of doubt, the Outdoor Acquisitions) so long as:

 

(a)          Structure. Such Acquisition shall be structured as (i) an asset
acquisition by a Borrower (other than SDOI or a Junior Lien Borrower), (ii) a
merger of the applicable Target with and into a Borrower (other than SDOI or a
Junior Lien Borrower), with such Borrower as the surviving entity in such
merger, or (iii) an acquisition of all of the Stock of the applicable Target by
a Borrower (other than a Junior Lien Borrower);

 

(b)          Non-Hostile. Such Acquisition shall not be hostile and shall have
been approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders, as required, of the seller;

 

(c)          No Default. No Default or Event of Default shall have occurred and
be continuing or shall result after giving effect to such Acquisition; and

 

(d)          Specific Conditions Precedent. Each of the following conditions
precedent shall have been satisfied in a manner reasonably satisfactory to the
Term Agent:

 

(i)          Notice of Acquisition. Term Agent shall receive not less than 30
days’ prior written notice of such Acquisition (or such shorter time period as
the Term Agent may otherwise agree), which notice shall include a reasonably
detailed description of the proposed terms of such Acquisition and identify the
anticipated closing date thereof;

 

(ii)         Due Diligence Information; Due Diligence Review. (A) If such
Acquisition is financed in whole or in part by any portion of the proceeds of
the Delayed Draw Term Loan in excess of the first $5,000,000 thereof or any
Incremental Term Loan, (1) Term Agent shall receive, not less than 20 Business
Days prior to the consummation of such Acquisition (or such shorter time period
as the Term Agent may otherwise agree), a due diligence package, reasonably
satisfactory to the Term Agent, containing such business and legal due diligence
information, materials and reports as the Term Agent may reasonably request with
respect to such Acquisition and the applicable Target (which may include,
without limitation, (x) historical financial statements, (y) pro forma financial
projections, and (z) a quality-of-earnings report or other independent
third-party verification of earnings), and (2) Term Agent and its counsel shall
have completed all business and legal due diligence with respect to such
Acquisition, in scope, and with results, satisfactory to the Term Agent and its
counsel; and (B) if such Acquisition is financed solely by other sources (which
may include, without limitation, the first $5,000,000 of the proceeds of the
Delayed Draw Term Loan), Term Agent shall receive, not less than 10 Business
Days prior to the consummation of such Acquisition (or such shorter time period
as the Term Agent may otherwise agree), a due diligence package containing such
business and legal due diligence information, materials and reports (if any) as
the Borrowers and their Subsidiaries may receive or possess with respect to such
Acquisition and the applicable Target;

 

 88 

 

 

(iii)        Location of Assets; Line of Business. (A) Such Acquisition shall
involve assets located only in the United States, unless otherwise consented to
in writing by the Term Agent, (B) if such Acquisition is financed in whole or in
part by any portion of the proceeds of the Delayed Draw Term Loan in excess of
the first $5,000,000 thereof or any Incremental Term Loan, the Target of such
Acquisition shall comprise a business, or those assets of a business, of the
type engaged in by Standard Outdoor and its Subsidiaries as of the Closing Date,
unless otherwise consented to in writing by the Term Agent in its sole
discretion, and which business would not subject the Term Agent or any Term
Lender to regulatory or third party approvals in connection with the exercise of
their rights and remedies under this Agreement or any other Loan Documents other
than approvals applicable to the exercise of such rights and remedies with
respect to the Borrowers prior to such Acquisition, and (C) if such Acquisition
is financed solely by other sources (which may include, without limitation, the
first $5,000,000 of the proceeds of the Delayed Draw Term Loan), the Target of
such Acquisition may comprise any business, or those assets of any business,
unless the Term Agent objects thereto in writing on the basis that such business
could, in the Term Agent’s or any Term Lender’s reasonable determination, (w)
violate any investment or other policies, rules or regulations of or applicable
to the Term Agent or any Term Lender, (x) violate any Contractual Obligations or
Requirements of Law of or applicable to the Term Agent or any Term Lender, (y)
expose the Term Agent or any Term Lender to any legal or regulatory Liabilities
or any reputational risk, or (z) subject the Term Agent or any Term Lender to
regulatory or third party approvals in connection with the exercise of their
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
the Borrowers prior to such Acquisition;

 

(iv)        Collateral Matters. If such Acquisition is structured as a Stock
acquisition, the Borrowers shall (A) cause the applicable Target to become a
Borrower hereunder and grant to the Term Agent, for the benefit of the Secured
Parties, a first-priority perfected security interest (subject only to Permitted
Liens and, as to priority, only to (x) Permitted Liens that have priority under
applicable law and (y) so long as such Acquisition is not financed in whole or
in part by any portion of the proceeds of the Delayed Draw Term Loan in excess
of the first $5,000,000 thereof or any Incremental Term Loan, Liens permitted
under Section 5.1(i)) in all of such Target’s Property, subject to the
limitations set forth in the Loan Documents, and (B) take, and cause such Target
to take, any such actions as the Term Agent may request in connection therewith.
All filings, recordations, searches, payoff letters and Lien releases reasonably
necessary or otherwise reasonably requested by the Term Agent in connection with
such Acquisition or the Liens to be granted to the Term Agent under the Loan
Documents shall have been duly made, and all documents and instruments required
to perfect the Term Agent’s security interest in the Collateral shall have been
executed, delivered, and filed, and all filing and recording fees and taxes
shall concurrently with such filing or recordation be duly paid;

 

(v)         Specified Financial Covenants. After giving effect to such
Acquisition and the incurrence or assumption of all Indebtedness in connection
therewith, the covenants set forth in Sections 5.21 and 5.22(a), measured as of
the last day of the Applicable Reference Period at such time (but with Liquidity
and the TPB Pledged Stock Value each measured as of the date of, and immediately
after giving effect to, such Acquisition) and determined on a pro forma basis as
if such Acquisition had occurred (and all related Indebtedness had been incurred
or assumed) on the first day of such Applicable Reference Period, shall be
satisfied;

 

 89 

 

 

(vi)        Approvals. All material consents, permits and approvals
(governmental or otherwise) required for the consummation of such Acquisition
shall have been duly obtained, shall be final and non-appealable, and shall be
in full force and effect, and such Acquisition shall be consummated in
accordance in all material respects with applicable Requirements of Law;

 

(vii)       Purchase Documentation. The purchase agreement and related documents
therefor (collectively, the “Purchase Documentation”) for such Acquisition shall
have been delivered to the Term Agent. If such Acquisition is financed in whole
or in part by any portion of the proceeds of the Delayed Draw Term Loan in
excess of the first $5,000,000 thereof or any Incremental Term Loan, (A) the
Purchase Documentation shall be in substance reasonably satisfactory to the Term
Agent, (B) all conditions precedent to the consummation of such Acquisition
shall have been satisfied (or waived with the consent of the Term Agent), and
such Acquisition shall have been consummated (or shall be consummated
concurrently with the funding of such Delayed Draw Term Loan Borrowing or
Incremental Term Loan Borrowing, as the case may be) in accordance in all
material respects with the terms of the Purchase Documentation, without any
amendment, modification or waiver of any of the provisions thereof that would be
adverse to the Term Agent or the Term Lenders without the consent of the Term
Agent, and (C) the representations and warranties made by or with respect to the
applicable Target in such Purchase Documentation shall be true and correct in
all material respects (without duplication of any materiality qualifiers
contained therein) to the extent such representations and warranties are
material to the interests of the Term Agent or the Term Lenders;

 

(viii)      Certificates. The Administrative Agent shall have received the
following certificates, each dated as of the closing date of such Acquisition
and in form and detail satisfactory to the Term Agent: (A) if such Acquisition
is financed in whole or in part by any portion of the proceeds of the Delayed
Draw Term Loan or any Incremental Term Loan, a certificate of a Responsible
Officer of the Designated Borrower certifying that both before and after giving
effect to the consummation of such Acquisition, all Indebtedness incurred or
assumed in connection therewith (including such Delayed Draw Term Loan Borrowing
or Incremental Term Loan Borrowing, as the case may be), and the payment and
accrual of all transaction costs in connection with the foregoing, the
Borrowers, taken as a whole, and the Borrowers and their Subsidiaries, on a
Consolidated basis, are Solvent, (B) a certificate of a Responsible Officer of
the Designated Borrower certifying compliance (with supporting calculations or
other evidence) with the financial conditions set forth in clause (v) above, and
(C) a certificate of a Responsible Officer of the Designated Borrower certifying
that each of the conditions set forth in this definition of “Permitted
Acquisition” have been satisfied (or will be satisfied concurrently with the
consummation of such Acquisition, as applicable); and

 

(ix)         Other Information. If such Acquisition is financed in whole or in
part by any portion of the proceeds of the Delayed Draw Term Loan in excess of
the first $5,000,000 thereof or any Incremental Term Loan, Term Agent shall have
received such other certificates, documents and agreements as Term Agent, any
Term Lender or their respective counsel may have reasonably requested.

 

“Permitted Earn-Outs” means, with respect to any Person, unsecured obligations
of such Person arising from any Permitted Acquisition which are payable based on
the achievement of specified financial results over time (it being understood
and agreed that indemnity payments, working capital adjustments or other similar
payments shall not constitute earn-outs) and are subject to a subordination
agreement reasonably acceptable to the Term Agent. The amount of any Permitted
Earn-Outs for purposes of Section 5.5 shall be the maximum amount remaining
thereof determined by the Designated Borrower based upon good faith projections
reasonably acceptable to the Term Agent.

 

 90 

 

 

“Permitted Indebtedness” has the meaning set forth in Section 5.5.

 

“Permitted Liens” has the meaning set forth in Section 5.1.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing, renewal
or extension of Indebtedness permitted under Sections 5.5(c) or 5.5(d) that
(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced, renewed or extended,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced, renewed or extended, (f) is otherwise on terms not less favorable
(taken as a whole) to the Borrowers and their Subsidiaries than those of the
Indebtedness being refinanced, renewed or extended, and (g) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment or
liens to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Term Agent and the Term Lenders
as those that were applicable to the refinanced, renewed, or extended
Indebtedness; provided, however, that such Indebtedness shall not constitute a
“Permitted Refinancing” if, at the time such Indebtedness is incurred, created
or assumed, a Default or Event of Default has occurred and is continuing or
would result therefrom.

 

“Permitted Seller Debt” means Subordinated Indebtedness incurred in connection
with a Permitted Acquisition, payable to the seller(s) in connection therewith.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“PGI” means Pillar General Inc., a Delaware corporation.

 

“PGI Acquisition” means the Acquisition by PGI of all of the outstanding shares
of common stock of Interboro Holdings, Inc., a Delaware corporation, pursuant to
the PGI Acquisition Agreement, which Acquisition was consummated on January 2,
2018.

 

“PGI Acquisition Agreement” means that certain Stock Purchase Agreement dated as
of November 23, 2016, by and between SDOI, as “Purchaser”, and Interboro LLC, as
“Seller”.

 

“Prepayment Event” shall have the meaning specified in Section 1.6(b).

 

“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the greatest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the Term
Agent) or any similar release by the Federal Reserve Board (as reasonably
determined by the Term Agent), (b) the sum of the Federal Funds Effective Rate
on such day plus 0.50%, and (c) 1.00%. Any change in the Prime Rate due to a
change in any of the rates referred to in the foregoing clauses (a) through (c)
shall be effective from and including the effective date of such change. The
Prime Rate is a reference rate and not necessarily the lowest interest rate at
which any Term Lender may make loans or other extensions of credit to other
customers.

 

 91 

 

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Pro Rata Percentage” means, as to any Term Lender, with respect to the Term
Loan, the percentage equivalent of the principal amount of the Term Loan held by
such Term Lender, divided by the aggregate principal amount of the Term Loan
held by all Term Lenders.

 

“Protective Overadvance” has the meaning set forth in Section 1.1(d).

 

“Quality Acquisition” means the Acquisition by Standard Outdoor SEI of the
“Business” of the Quality Seller pursuant to (and as “Business” is defined in)
the Quality Acquisition Agreement, which Acquisition was consummated on January
18, 2018.

 

“Quality Acquisition Agreement” means the Asset Purchase Agreement dated as of
January 18, 2018, between the Quality Seller, as “Seller”, and Standard Outdoor
SEI, as “Buyer”.

 

“Quality Acquisition Documents” means, collectively, the Quality Acquisition
Agreement and all other documents entered into or delivered in connection with
the consummation of the Quality Acquisition.

 

“Quality Seller Note” means the Promissory Note and Security Agreement dated as
of January 18, 2018, made by Standard Outdoor SEI to the order of the Quality
Seller, in the original principal amount of $6,500,000.

 

“Quality Seller” means Quality I/N Signs and Outdoor Advertising, LLC, an
Alabama limited liability company.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates,
including, without limitation, any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Borrower or any Subsidiary of any Borrower.

 

“Register” has the meaning set forth in Section 1.4(b).

 

 92 

 

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions under Environmental Laws required to
(a) clean up, remove, treat or in any other way address any Hazardous Material
in the indoor or outdoor environment, (b) prevent or minimize any Release so
that a Hazardous Material does not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment or (c) perform pre
remedial studies and investigations and post-remedial monitoring and care with
respect to any Hazardous Material.

 

“Required Lenders” means, as of any date of determination, Term Lenders then
holding more than fifty percent (50%) of the sum of the aggregate unpaid
principal amount of the Term Loan then outstanding; provided that, if at such
time, there are two (2) or more Term Lenders, then Required Lenders shall mean
two (2) or more Term Lenders then holding more than fifty percent (50%) of the
sum of the aggregate unpaid principal amount of the Term Loan then outstanding
(Lenders that are Affiliates of one another being considered one Lender for
purposes of this proviso).

 

“Requirements of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Responsible Officer” means the chief executive officer, the chief financial
officer, the treasurer, the president or any vice president of a Borrower, or
any other officer having substantially the same authority and responsibility;
or, with respect to compliance with financial covenants or delivery of financial
information or certifications of Solvency, the chief financial officer or the
treasurer of a Borrower, or any other officer having substantially the same
authority and responsibility.

 

“Restricted Payments” has the meaning set forth in Section 5.10.

 

“Sale” has the meaning set forth in Section 8.9(b).

 

“SDN List” has the meaning set forth in Section 3.27.

 

“SDOI” has the meaning specified in the preamble to this Agreement.

 

“Secured Party” means the Term Agent, each Term Lender, each other Indemnitee
and each other holder of any Obligation.

 

 93 

 

 

“Security Agreement” means that certain Security Agreement, dated as of even
date herewith, in form and substance reasonably acceptable to the Term Agent and
the Borrowers, made by the Borrowers in favor of the Term Agent, for the benefit
of the Secured Parties, as the same may be amended, restated and/or modified
from time to time, together with each other security agreement executed and
delivered by any other Borrower in favor of the Term Agent, for the benefit of
the Secured Parties.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“S&P” means Standard & Poor’s Ratings Services LLC and any successor thereto.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Term Lender to the Term Agent.

 

“Standard General Controlled Fund” means a fund for which Standard General L.P.
is the investment manager (and in that capacity has voting and investment
control of such fund).

 

“Standard Outdoor” has the meaning specified in the preamble to this Agreement.

 

“Standard Outdoor SEI” has the meaning specified in the preamble to this
Agreement.

 

“Standard Outdoor SEII” has the meaning specified in the preamble to this
Agreement.

 

“Standard Outdoor SW” has the meaning specified in the preamble to this
Agreement.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Creditor” means any Person that shall have entered into a
Subordination Agreement with Term Agent, on behalf of the Secured Parties.

 

 94 

 

 

“Subordinated Indebtedness” means Indebtedness of any Borrower or any Subsidiary
of any Borrower which is subordinated to the Obligations as to right and time of
payment and as to other rights and remedies thereunder in accordance with a
Subordination Agreement, and having such other terms as are, in each case,
satisfactory to the Term Agent.

 

“Subordinated Indebtedness Documents” means all documents evidencing
Subordinated Indebtedness, including, without limitation, each subordinated
promissory note or agreement issued by a Borrower to a Subordinated Creditor,
and each other promissory note, instrument and agreement executed in connection
therewith, all on terms and conditions reasonably acceptable to the Term Agent.

 

“Subordination Agreement” means, collectively, each subordination agreement by
and among the Term Agent, the applicable Borrowers, the applicable Subsidiaries
of the Borrowers and the applicable Subordinated Creditor, each in form and
substance reasonably satisfactory to the Term Agent and each evidencing and
setting forth the senior priority of the Obligations over such Subordinated
Indebtedness, as the same may be amended, restated and/or modified from time to
time subject to the terms thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person. Unless otherwise specified, all references herein
to a “Subsidiary” or “Subsidiaries” shall refer to a “Subsidiary” or
“Subsidiaries” of a Borrower. Notwithstanding the foregoing, TPB and its
Subsidiaries shall not be treated as Subsidiaries of SDOI for any purpose of
this Agreement including, without limiting, any representations and warranties,
covenants or Events of Default.

 

“Target” means the Person, business, division, unit or assets, as the case may
be, acquired in a Permitted Acquisition or either of the Outdoor Acquisitions,
as the case may be.

 

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

 

“Tax Returns” has the meaning set forth in Section 3.10.

 

“Taxes” has the meaning set forth in Section 9.1(a).

 

“Term Agent” means Crystal in its capacity as administrative agent and
collateral agent for the Term Lenders hereunder, and any successor agent
hereunder.

 

“Term Lender” has the meaning set forth in the preamble to this Agreement.

 

“Term Loan” means, collectively, the Initial Term Loan, the Delayed Draw Term
Loan and any Incremental Term Loan.

 

“Term Loan Commitments” means, collectively, the Initial Term Loan Commitments,
the Delayed Draw Term Loan Commitments and any Incremental Term Loan
Commitments.

 

“Termination Date” means the earliest to occur of (a) February 2, 2023, and (b)
the date on which the maturity of the Term Loan is accelerated or deemed
accelerated.

 

 95 

 

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“TPB” means Turning Point Brands, Inc., a Delaware corporation.

 

“TPB Consolidated Senior Leverage Ratio” means the “Consolidated Senior Leverage
Ratio”, as such term is defined in the TPB Second Lien Credit Agreement as
originally in effect.

 

“TPB Consolidated Total Leverage Ratio” means the “Consolidated Total Leverage
Ratio”, as such term is defined in the TPB Second Lien Credit Agreement as
originally in effect.

 

“TPB Pledged Stock” means TPB Stock that is (a) owned by SDOI free and clear of
all Liens (other than the Term Agent’s security interest therein), (b) pledged
to the Term Agent as Collateral pursuant to Collateral Documents satisfactory to
the Term Agent and subject to the Term Agent’s perfected, first-priority
security interest, (c) registered in a form and manner satisfactory to the Term
Agent and maintained in a segregated securities account subject to a Control
Agreement, and (d) salable by SDOI or the Term Agent as pledgee pursuant to the
Form S-3 Registration Statement (Registration No. 333-219114) in effect as of
the Closing Date or another effective registration statement satisfactory to the
Term Agent.

 

“TPB Pledged Stock Value” means, as of any time of determination, the TPB Stock
Value of the TPB Pledged Stock at such time; provided that if the TPB Stock is
no longer publicly traded, or if TPB has been merged into or consolidated with
another Person in a transaction in which TPB was not the surviving Person, then
the TPB Pledged Stock Value at such time shall be $0.

 

“TPB Second Lien Credit Agreement” means that certain Second Lien Credit
Agreement dated as of February 17, 2017, among TPB and North Atlantic Trading
Company, Inc., as “Borrowers”, the “Guarantors” from time to time party thereto,
the “Lenders” from time to time party thereto, Prospect Capital Corporation, a
Maryland corporation, as “Administrative Agent”, and Fifth Third Bank, an Ohio
banking corporation, as “Administrative Sub-Agent”.

 

“TPB Stock” means issued shares of common stock of TPB.

 

“TPB Stock Value” means, as of any time of determination, with respect to any
shares of TPB Stock, the value of such shares, calculated by multiplying the
number of such shares by the price per share of such stock as reflected at the
closing of the trading session on the date of determination (or, if such
calculation is made prior to the closing of the trading session on such date, or
if there is no trading session on such date, then the closing of the trading
session immediately preceding such date of determination).

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirements of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirements of Law in or relating to trademarks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

 96 

 

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“UFCA” has the meaning set forth in Section 8.22(d).

 

“UFTA” has the meaning set forth in Section 8.22(d).

 

“Unfinanced Capital Expenditures” means Capital Expenditures to the extent not
financed with the proceeds of equity issuances, capital contributions or
Indebtedness (other than Indebtedness under any revolving credit facility).

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Lender Party” means each of the Term Agent, each Term Lender, each SPV and
each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Vista Acquisition” means the Acquisition by Standard Outdoor SEII of the
“Business” of the Vista Seller pursuant to (and as “Business” is defined in) the
Vista Acquisition Agreement, which Acquisition will be consummated following the
Closing Date.

 

“Vista Acquisition Agreement” means the Asset Purchase Agreement to be entered
into between the Vista Seller, as “Seller”, and Standard Outdoor SEII, as
“Buyer”, following the Closing Date, which agreement shall be in form and
substance reasonable acceptable to the Term Agent.

 

“Vista Acquisition Documents” means, collectively, the Vista Acquisition
Agreement and all other documents entered into or delivered in connection with
the consummation of the Vista Acquisition.

 

“Vista Seller Note” means the Promissory Note and Security Agreement to be made
by Standard Outdoor SEII to the order of the Vista Seller, in an original
principal amount not to exceed $3,450,000.

 

“Vista Seller” means Vista Outdoor Corporation, a Georgia corporation.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Schedule.

 

 97 

 

 

“WT Securities Account” means the securities account at Wilmington Trust,
National Association, which holds the TPB Pledged Stock as of the Closing Date,
and any future replacement of such account.

 

10.2         Other Interpretive Provisions.

 

(a)          Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto. The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms. Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(b)          The Agreement. The words “hereof”, “herein”, “hereunder” and words
of similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

(c)          Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The terms “include”, “includes” and “including” are
not limiting and shall be deemed to be following by the phrase “without
limitation.” The term “Person” shall be construed to include such Person’s
successors and assigns.

 

(d)          Performance; Time. Whenever any performance obligation hereunder or
under any other Loan Document (other than a payment obligation) shall be stated
to be due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

 

(e)          Contracts. Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

(f)          Laws. References to any statute or regulation may be made by using
either the common or public name thereof or a specific cite reference and are to
be construed as including all statutory and regulatory provisions related
thereto or consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.

 

(g)          Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

 98 

 

 

(h)          Time of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

10.3         Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Borrowers shall be given effect for purposes of measuring compliance with any
provision of Article V unless the Borrowers and the Term Agent agree to modify
such provisions to reflect such changes in GAAP (and the Borrowers and the Term
Agent agree to negotiate in good faith with respect thereto) and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. Notwithstanding anything other
provision contained herein, to the extent any change, adjustment, reversal or
the like that would result in any obligation that, under GAAP as in effect on
the date hereof would not be classified and accounted for as a Capital Lease,
becoming classified and accounted for as a Capital Lease, such change shall be
disregarded for purposes of determining “GAAP” under this Agreement.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article V shall be made, without giving effect
to any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Borrower or any Subsidiary of any
Borrower at “fair value.”

 

10.4         Payments. The Term Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Borrower. Any such determination or
redetermination by the Term Agent shall be conclusive and binding for all
purposes, absent manifest error. No determination or redetermination by any
Secured Party or any Borrower and no other currency conversion shall change or
release any obligation of any Borrower or of any Secured Party (other than the
Term Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted. The Term Agent may round up or down, and may
set up appropriate mechanisms to round up or down, any amount hereunder to
nearest higher or lower amounts and may determine reasonable de minimis payment
thresholds.

 

[Signature Pages Follow]

 

 99 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized Responsible Officers as of the
day and year first above written.

   

  BORROWERS:       STANDARD DIVERSIFIED OPPORTUNITIES INC., as a Borrower      
  By: /s/ Ian Estus     Name: Ian W. Estus     Title: President and Chief
Executive Officer           STANDARD OUTDOOR LLC, as a Borrower         By: /s/
Ian Estus     Name: Ian W. Estus     Title: President           STANDARD OUTDOOR
SOUTHWEST LLC, as a Borrower         By: /s/ Ian Estus     Name: Ian W. Estus  
  Title: President           STANDARD OUTDOOR SOUTHEAST I LLC, as a Borrower    
    By: /s/ Ian Estus     Name: Ian W. Estus     Title: President          
STANDARD OUTDOOR SOUTHEAST II LLC, as a Borrower         By: /s/ Ian Estus    
Name: Ian W. Estus     Title: President

 

[Signature Page to Term Loan Agreement]

 

   

 

 

  Crystal Financial LLC, as Term Agent and as a Term Lender         By: /s/
Christopher A. Arnold     Name: Christopher A. Arnold     Title: Senior Managing
Director           Crystal Financial SPV LLC, as as a Term Lender         By:
/s/ Christopher A. Arnold     Name: Christopher A. Arnold     Title: Senior
Managing Director

  

[Signature Page to Term Loan Agreement]

  

   

 

  



EXHIBIT 4.2(b)

 

[FORM OF] COMPLIANCE CERTIFICATE

 



  To: Crystal Financial LLC Date:[________________], [____]     Two
International Place, 17th Floor       Boston, MA 02110       Attention:
Christopher Arnold  

 

Re:        Term Loan Agreement dated as of February 2, 2018 (as amended,
restated, supplemented or otherwise modified hereafter, the “Term Loan
Agreement”) by and among Standard Diversified Opportunities Inc., a Delaware
corporation (“SDOI” or the “Designated Borrower”), Standard Outdoor LLC, a
Delaware limited liability company (“Standard Outdoor”), Standard Outdoor
Southwest LLC, a Delaware limited liability company (“Standard Outdoor SW”),
Standard Outdoor Southeast I LLC, a Delaware limited liability company
(“Standard Outdoor SEI”), Standard Outdoor Southeast II LLC, a Delaware limited
liability company (“Standard Outdoor SEII”), the other Persons party thereto
that are designated as “Borrowers” (collectively with SDOI, Standard Outdoor,
Standard Outdoor SW, Standard Outdoor SEI and Standard Outdoor SEII, the
“Borrowers” and each a “Borrower”), and Crystal Financial LLC, a Delaware
limited liability company, as administrative agent and collateral agent (in such
capacities, the “Term Agent”) for the financial institutions from time to time
party thereto (collectively, the “Term Lenders” and individually each a “Term
Lender”). All capitalized terms used herein and not otherwise defined shall have
the same meaning herein as in the Term Loan Agreement.

 

The undersigned, in his or her capacity as a duly authorized and acting
Responsible Officer of the Designated Borrower, and not in his or her individual
capacity, hereby certifies as follows:

 

1.No Default.

 

a.To the knowledge of the undersigned Responsible Officer, except as set forth
in Appendix I, no Default or Event of Default has occurred and is continuing.

 

b.If a Default or Event of Default has occurred and is continuing, the Borrowers
propose to take action as set forth in Appendix I with respect to such Default
or Event of Default.

 

2.Financial Calculations. Attached hereto as Appendix II are reasonably detailed
calculations necessary to determine the following:

 

a.The Borrowers [are][are not] in compliance with the Loan to Value covenant set
forth in Section 5.21 of the Term Loan Agreement.

 

b.The Borrowers [are][are not] in compliance with the Minimum Liquidity or Fixed
Charge Coverage Ratio covenant set forth in Section 5.22(a) of the Term Loan
Agreement.

 

c.The Borrowers [are][are not] in compliance with the Maximum TPB Consolidated
Total Leverage Ratio covenant set forth in Section 5.22(b) of the Term Loan
Agreement.

 

d.The Borrowers [are][are not] in compliance with the Maximum TPB Consolidated
Senior Leverage Ratio covenant set forth in Section 5.22(c) of the Term Loan
Agreement.

 



 

 

 

3.No Material Accounting Changes, Etc. The financial statements furnished to the
Term Agent for the Fiscal [Year/Quarter] ending [end date of most recently
completed Fiscal Year/Quarter] are complete, correct, in compliance with all of
the requirements set forth in Section 4.1 of the Term Loan Agreement and fairly
presenting, in all material respects,

 

[For Fiscal Year] with respect to each of (i) SDOI, (ii) PGI and (iii) TPB, the
financial position and results of operations of each such Person and its
Consolidated Subsidiaries, in conformity with GAAP applied on a basis consistent
with prior years.

 

[For Fiscal Quarter] with respect to each of (i) SDOI and (ii) TPB, the
financial position and the results of operations of each such Person and its
Consolidated Subsidiaries, subject to normal year-end adjustments and the
absence of footnote disclosures, in conformity with GAAP applied on a basis
consistent with prior quarters.

 

There has been no change in GAAP or the application thereof since the date of
the audited financial statements furnished to the Term Agent for the year ending
[end date of year for which audited financial statements were most recently
delivered prior to the date hereof], other than the material accounting changes
as disclosed on Appendix III hereto.

 

4.Intellectual Property. Except as set forth on Appendix IV hereto, there has
been no change to the information provided in Schedule 3.16 to the Term Loan
Agreement since the date of the most recently delivered Compliance Certificate.

 

5.Commercial Tort Claims. Except as set forth on Appendix V hereto, there has
been no change to the information provided in Schedule 1 to the Security
Agreement since the date of the most recently delivered Compliance Certificate.

 



 

 

 

 

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

  

  By: ______________________________   A Responsible Officer of the Designated
Borrower               Name: _____________________________               Title:
______________________________

 

 

 

 



 

 

 

Appendix I

 

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default or Event of Default in reasonable detail and the steps being taken or
contemplated by the Borrowers to be taken on account thereof.]

 

 

 



 

 

 



Appendix II

 

End date of Applicable Reference Period (last day of most recently ended  
Fiscal Quarter): ______________, 20__     A. Loan to Value       1. Aggregate
outstanding principal amount of the Term Loan and any   Protective Overadvances
as of the end date of the Applicable Reference   Period above:
$__________________     [Repeat the following Section 2 for each Applicable BCF
Multiple and the billboards related thereto]       2. A. Billboard Cash Flow:  
    i.   Gross advertising revenue of the Borrowers (other than Junior    Lien
Borrowers) with respect to the applicable billboards for the    Applicable
Reference Period, determined    in accordance with GAAP: $__________________    
minus       ii.  Direct costs with respect to such billboards for the Applicable
   Reference Period, determined in accordance with GAAP,    including without
limitation lease payments, sales commissions,    maintenance, repairs,
subcontract services, property taxes,    utilities, permits and insurance:
$__________________     Total: $__________________      B. Applicable BCF
Multiple: 1 __________________      C. Product of Items 2.A. and 2.B.:
$__________________     3. As of the end date of the Applicable Reference
Period, the product of:       i. The number of shares of TPB Pledged Stock:
__________________     ii. The price per share of such stock: 2
$__________________     Total:  3 $__________________

 

 

 





1 (a) with respect to Billboard Cash Flow of the Borrowers attributable to
billboards owned by Standard Outdoor and Standard Outdoor SW (and, if they are
no longer Junior Lien Borrowers, Standard Outdoor SEI and/or Standard Outdoor
SEII) as of the Closing Date (or, in the case of Standard Outdoor SEII, as of
the date the Vista Acquisition is consummated), 3.50, and (b) with respect to
Billboard Cash Flow of the Borrowers attributable to billboards acquired after
the Closing Date pursuant to any Permitted Acquisition, the lesser of (i) 3.50
and (ii) 50% of the purchase price multiple (measured as a multiple of Billboard
Cash Flow of the applicable Target attributable to such acquired billboards)
paid for such Permitted Acquisition.

2 As reflected at the closing of the trading session on the date of
determination (or, if such calculation is made prior to the closing of the
trading session on such date, or if there is no trading session on such date,
then the closing of the trading session immediately preceding such date of
determination).





3 If the TPB Stock is no longer publicly traded, or if TPB has been merged into
or consolidated with another Person in a transaction in which TPB was not the
surviving Person, then the TPB Pledged Stock Value at such time shall be $0.

 



 

 

 

4. The product of Item 3 and 0.35: $__________________     5. Sum of Item 2 and
4: $__________________     In compliance with the Loan to Value covenant,
pursuant to Section   5.21 of the Term Loan Agreement (i.e., Item 5 is greater
than or equal   to Item 1): [Yes/No]     B. Minimum Liquidity or Fixed Charge
Coverage Ratio       Liquidity for Applicable Reference Period:
$__________________     Minimum Liquidity:                     $3,000,000.00    
Complete the calculation of the Fixed Charge Coverage Ratio for such Applicable
Reference Period below:     Fixed Charge Coverage Ratio (each item determined in
accordance with   GAAP, to the extent applicable):       1. Aggregate amount of
dividends and other distributions received in cash   by SDOI from each of its
direct Subsidiaries and TPB during such period: $__________________     2.
Aggregate amount of all Investments made in cash by SDOI under Section   5.4(j)
of the Term Loan Agreement during such period and all Dispositions   made in
cash by SDOI under Section 5.2(c) of the Term Loan Agreement   during such
period, without duplication: $__________________     3. Unfinanced Capital
Expenditures paid in cash by SDOI during such period: $__________________     4.
Aggregate amount (but not less than $0) of federal, state, local and foreign  
income taxes paid in cash by SDOI during such period: $__________________     5.
All operating expenses paid in cash by SDOI during such period:
$__________________     6. Consolidated Interest Expense paid in cash by SDOI  
during such period: $__________________     7. All scheduled principal payments
made by SDOI   during such period on account of Indebtedness (including, without
limitation,   obligations with respect to Capital Leases, but excluding all
voluntary   and mandatory prepayments and all principal payments made in
connection   with any revolving credit facility which do not result in a
permanent   reduction of such facility): $__________________     8. Restricted
Payments paid in cash by SDOI during such period: $__________________     9.
Item 1 minus Items 2, 3, 4 and 5: $__________________

 

 

 



 

10. Sum of Items 6, 7, and 8: $__________________     11. Fixed Charge Coverage
Ratio (Item 9 : Item 10): _________ : _________     12. Minimum Fixed Charge
Coverage Ratio:                           1.10 : 1.00

 

 

In compliance with Minimum Liquidity or Fixed Charge Coverage Ratio   covenant,
pursuant to Section 5.22(a) of the Term Loan Agreement (i.e.,   Liquidity for
the Applicable Reference Period is not less than Minimum   Liquidity OR, at any
time on or after the first date upon which the   Applicable Reference Period is
March 31, 2019, Liquidity for the   Applicable Reference Period is less than
Minimum Liquidity but   Item 11 is greater than or equal to Item 12): [Yes/No]  
      C. Maximum TPB Consolidated Total Leverage Ratio       TPB Consolidated
Total Leverage Ratio as of the end date of the Applicable   Reference Period
listed above: _________ : _________     Maximum TPB Consolidated Total Leverage
Ratio: _________ : ________4     In compliance with Maximum TPB Consolidated
Total Leverage Ratio   covenant, pursuant to Section 5.22(b) of the Term Loan
Agreement: [Yes/No]         D. Maximum TPB Consolidated Senior Leverage Ratio  
    TPB Consolidated Senior Leverage Ratio as of the end date of the Applicable
  Reference Period listed above: _________ : _________     Maximum TPB
Consolidated Senior Leverage Ratio: _________ : ________5

 

In compliance with the Maximum TPB Consolidated Senior Leverage Ratio  
covenant, pursuant to Section 5.22(c) of the Term Loan Agreement: [Yes/No]

 

 



 

 



4 Closing Date through December 30, 2018: 6.00 : 1.00   December 31, 2018
through December 30, 2019: 5.75 : 1.00   December 31, 2019 and thereafter: 5.50
: 1.00 5 Closing Date through December 30, 2018: 5.00 to 1.00   December 31,
2018 through December 30, 2019: 4.75 to 1.00   December 31, 2019 and thereafter:
4.50 to 1.00



 

 

 

 

Appendix III

 

 

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered audited
financial statements to the Term Agent prior to the date of this certificate].
[If material changes in GAAP or in application thereof have occurred, the
following describes the nature of the changes in reasonable detail and the
effect, if any, of each such material change in GAAP or in application thereof
in the determination of the calculation of the financial statements described in
the Term Loan Agreement].

 

 

 

 

 

Appendix IV

 

 

Except as set forth below, there has been no change to the information provided
in Schedule 3.16 to the Term Loan Agreement since the date of the most recently
delivered Compliance Certificate.

 

 

 

Appendix V

 

 

Except as set forth below, there has been no change to the information provided
in Schedule 1 to the Security Agreement since the date of the most recently
delivered Compliance Certificate.

 

 



 

 

 



Final Form

EXHIBIT 10.1(a)
TO
TERM LOAN AGREEMENT

 

[FORM OF] ASSIGNMENT

 

This ASSIGNMENT, dated as of the Effective Date, is entered into between
___________ (the “Assignor”) and ___________ (the “Assignee”).

 

The parties hereto hereby agree as follows:

 

Borrowers:   Standard Diversified Opportunities Inc., a Delaware corporation,
Standard Outdoor LLC, a Delaware limited liability company, Standard Outdoor
Southwest LLC, a Delaware limited liability company, Standard Outdoor Southeast
I LLC, a Delaware limited liability company, Standard Outdoor Southeast II LLC,
a Delaware limited liability company, and the other Persons party thereto that
are designated as “Borrowers” (each a “Borrower” and collectively, the
“Borrowers”)       Agent:   Crystal Financial LLC, as administrative agent and
collateral agent (in such capacities, the “Term Agent”) for the financial
institutions from time to time party to the Term Loan Agreement (the “Term
Lenders”)       Loan Agreement:   Term Loan Agreement, dated as of February 2,
2018, among the Borrowers, the Term Lenders and the Term Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”; capitalized terms used herein without definition are used
as defined in the Term Loan Agreement)       [Trade Date:   _________, ____]1  
    Effective Date:   _________, ____2

 



 



1Insert for informational purposes only if needed to determine other
arrangements between the Assignor and the Assignee.

2To be filled out by Term Agent upon entry in the Register.


 



 

 

 

Section 1.3

 

  Delayed Draw Term Loan Commitment Percentage Assigned: __________%        
Term Loan Percentage Assigned: __________%

 

Section 2.           After giving effect to this Assignment, the Assignor’s and
the Assignee’s Delayed Draw Term Loan Commitments and the amount of the Term
Loans owing to the Assignor and the Assignee will be as set forth below:

 

  Assignor’s Delayed Draw Term Loan Commitment: $___________         Assignee’s
Delayed Draw Term Loan Commitment: $___________         Aggregate Outstanding
Principal Amount of Term Loans   Owing to Assignor: $___________        
Aggregate Outstanding Principal Amount of Term Loans   Owing to Assignee:
$___________

 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 



 



3 Set forth, to at least 9 decimals, the Assigned Interest (as such term is
defined herein) as a percentage of the aggregate Delayed Draw Term Loan
Commitments or amount of the Term Loans in the facility. This percentage is set
forth for informational purposes only and is not intended to be binding. The
assignments are based on the amounts assigned, not on the percentage listed.

 



 

 

 



Section 3.          Assignment. Assignor hereby sells and assigns to Assignee,
and Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Term Lender under the Term Loan Agreement
(including Liabilities owing to or by Assignor thereunder) and the other Loan
Documents, in each case to the extent related to the amounts identified above
(the “Assigned Interest”).

 

Section 4.          Representations, Warranties and Covenants of Assignors.
Assignor (a) represents and warrants to Assignee and the Term Agent that (i) it
has full power and authority, and has taken all actions necessary for it, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) it is the legal and beneficial owner of its Assigned
Interest and that such Assigned Interest is free and clear of any Lien and other
adverse claims and (iii) by executing, signing and delivering this assignment
via ClearPar® or any other electronic settlement system designated by the Term
Agent, the Person signing, executing and delivering this Assignment on behalf of
the Assignor is an authorized signatory for the Assignor and is authorized to
execute, sign and deliver this Assignment, (b) makes no other representation or
warranty and assumes no responsibility, including with respect to the aggregate
amount of the Term Loans and Delayed Draw Term Loan Commitments, the percentage
of the Term Loans and Delayed Draw Term Loan Commitments represented by the
amounts assigned, any statements, representations and warranties made in or in
connection with any Loan Document or any other document or information furnished
pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral,
(c) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Borrower or the performance or
nonperformance by any Borrower of any obligation under any Loan Document or any
document provided in connection therewith and (d) attaches any Term Notes held
by it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Term Agent exchange such Term Notes for new Term Notes in accordance
with Section 1.2 of the Term Loan Agreement.

 

Section 5.          Representations, Warranties and Covenants of Assignees.
Assignee (a) represents and warrants to Assignor and the Term Agent that (i) it
has full power and authority, and has taken all actions necessary for Assignee,
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) it is [not] an existing Term Lender, an Affiliate or
Approved Fund of an existing Term Lender, (iii) it is not a Borrower or an
Affiliate of a Borrower or a holder of Subordinated Indebtedness or an Affiliate
of such a holder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest assigned to it hereunder
and either the Assignee or the Person exercising discretion in making the
decision for such assignment is experienced in acquiring assets of such type and
(v) by executing, signing and delivering this Assignment via ClearPar® or any
other electronic settlement system designated by the Term Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignee is
an authorized signatory for the Assignee and is authorized to execute, sign and
deliver this Assignment, (b) appoints and authorizes the Term Agent to take such
action as administrative agent and collateral agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to the Term Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, (c) shall perform in accordance with their terms all obligations that,
by the terms of the Loan Documents, are required to be performed by it as a Term
Lender, (d) confirms it has received such documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and shall continue to make its own credit decisions in taking or
not taking any action under any Loan Document independently and without reliance
upon the Term Agent, any Term Lender or any other Indemnitee and based on such
documents and information as it shall deem appropriate at the time,
(e) acknowledges and agrees that, as a Term Lender, it may receive material
non-public information and confidential information concerning the Borrowers and
their Affiliates and their Stock and agrees to use such information in
accordance with Section 8.10 of the Term Loan Agreement, (f) specifies as its
applicable lending offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to the Term Agent an assignment fee in the amount of $3,500 to the extent
such fee is required to be paid under Section 8.9 of the Term Loan Agreement and
(h) to the extent required pursuant to Section 9.1(f) of the Term Loan
Agreement, attaches two completed originals of Forms W-8ECI, W-8BEN, W-8IMY or
W-9 and, if applicable, a portfolio interest exemption certificate.

 

 

 

 

Section 6.          Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor and Assignee, this
Assignment (including its attachments) will be delivered to the Term Agent for
its acceptance and recording in the Register. The effective date of this
Assignment (the “Effective Date”) shall be the later of (i) the acceptance of
this Assignment by the Term Agent and (ii) the recording of this Assignment in
the Register. The Term Agent shall insert the Effective Date when known in the
space provided therefor at the beginning of this Assignment.

 

Section 7.          Effect. As of the Effective Date, (a) Assignee shall be a
party to the Term Loan Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Term Lender under the Term Loan Agreement
and (b) Assignor shall, to the extent provided in this Assignment, relinquish
its rights (except those surviving the termination of the Term Loan Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.

 

Section 8.          Distribution of Payments. On and after the Effective Date,
the Term Agent shall make all payments under the Loan Documents in respect of
each Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.

 

Section 9.          Miscellaneous. (a) The parties hereto, to the extent
permitted by law, waive all right to trial by jury in any action, suit, or
proceeding arising out of, in connection with or relating to, this Assignment
and any other transaction contemplated hereby. This waiver applies to any
action, suit or proceeding whether sounding in tort, contract or otherwise.

 

(b)          On and after the Effective Date, this Assignment shall be binding
upon, and inure to the benefit of, the Assignor, the Assignee, the Term Agent
and their Related Persons and their successors and assigns.

 

(c)          The laws of the State of New York shall govern all matters arising
out of, in connection with or relating to this Assignment, including, without
limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest) but without giving effect to the conflicts of
laws principles thereof, but including Section 5-1401 of the New York General
Obligations Law.

 

(d)          This Assignment may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e)          Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Assignment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.

 

[signatures follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

  [NAME OF ASSIGNOR]     as Assignor         By:     Name:     Title:        
[NAME OF ASSIGNEE]     as Assignee         By:       Name:     Title:        
Lending Office (and address for notices):       [Insert Address (including
contact name, fax number and e-mail address)]

 

[SIGNATURE PAGE FOR ASSIGNMENT FOR TERM LOAN AGREEMENT]

 

 

 

 

ACCEPTED and AGREED   this ____ day of ______________ _____:       CRYSTAL
FINANCIAL LLC,   as Term Agent         By:     Name:     Title:        
[STANDARD DIVERSIFIED   OPPORTUNITIES INC.,   as Designated Borrower         By:
      Name:     Title:]  

 

[SIGNATURE PAGE FOR ASSIGNMENT FOR TERM LOAN AGREEMENT]

 

 

 

  



Final Form

EXHIBIT 10.1(b)
TO
TERM LOAN AGREEMENT

 

[FORM OF] INITIAL TERM NOTE

 

Lender: [NAME OF TERM LENDER]

Principal Amount:  $_______ (the “Principal Amount”) [________________], [____]

 

FOR VALUE RECEIVED, the undersigned, Standard Diversified Opportunities Inc., a
Delaware corporation, Standard Outdoor LLC, a Delaware limited liability
company, Standard Outdoor Southwest LLC, a Delaware limited liability company,
Standard Outdoor Southeast I LLC, a Delaware limited liability company, Standard
Outdoor Southeast II LLC, a Delaware limited liability company, the other
Persons party to the Term Loan Agreement referred to below that are designated
as “Borrowers” (each a “Borrower” and collectively, the “Borrowers”), hereby
jointly and severally promise to pay to the Term Lender set forth above (the
“Term Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Initial Term Loan (as defined in the Term Loan
Agreement referred to below) of the Term Lender to the Borrowers, payable at
such times and in such amounts as are specified in the Term Loan Agreement.

 

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Initial Term Loan from the date made until such
principal amount is paid in full, payable at such times and at such interest
rates as are specified in the Term Loan Agreement. Demand, diligence,
presentment, protest and notice of non-payment and protest are hereby waived by
the Borrowers.

 

Both principal and interest are payable in Dollars to Crystal Financial LLC, as
administrative agent (in such capacity, the “Term Agent”), at the address set
forth in the Term Loan Agreement, in immediately available funds.

 

This Initial Term Note is one of the Term Notes referred to in, and is entitled
to the benefits of, the Term Loan Agreement, dated as of February 2, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Term Loan Agreement”), among the Borrowers, the financial
institutions from time to time party thereto and the Term Agent. Capitalized
terms used herein without definition are used as defined in the Term Loan
Agreement.

 

The Term Loan Agreement, among other things, (a) provides for the making of the
Initial Term Loan by the Term Lender to the Borrowers in an aggregate amount not
to exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Initial Term Loan being
evidenced by this Initial Term Note and (b) contains provisions for acceleration
of the maturity of the unpaid principal amount of this Initial Term Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
specified therein.

 

This Initial Term Note is a Loan Document, is entitled to the benefits of the
Loan Documents and is subject to certain provisions of the Term Loan Agreement,
including all of Sections 8.18 (Governing Law and Jurisdiction), 8.19 (Waiver of
Jury Trial) and 10.2 (Other Interpretive Provisions) thereof.

 

This Initial Term Note is a registered obligation, transferable only upon
notation in the Register, and no assignment hereof shall be effective until
recorded therein.

 

 

 

  

The Term Lender’s books and records concerning the Initial Term Loan, the
accrual of interest thereon, and the repayment of such Initial Term Loan, shall
be prima facie evidence of the indebtedness to the Term Lender hereunder.

 

No delay or omission by the Term Lender in exercising or enforcing any of such
Term Lender’s powers, rights, privileges, remedies, or discretions hereunder
shall operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default.

 

The Borrowers assent to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by the Term
Lender with respect to this Initial Term Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of the Borrowers or any other
Person obligated on account of this Initial Term Note.

 

This Initial Term Note shall be binding upon the Borrowers jointly and
severally, and each endorser and guarantor hereof, and upon their respective
successors, assigns, and representatives, and shall inure to the benefit of the
Term Lender and its successors, endorsees, and assigns.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the Borrowers have caused this Initial Term Note to be
executed and delivered by its duly authorized officer as of the day and year and
at the place set forth above.

 

  STANDARD DIVERSIFIED OPPORTUNITIES INC., a Delaware corporation         By:  
Name:   Title:         STANDARD OUTDOOR LLC, a Delaware limited liability
company         By:     Name:   Title:         STANDARD OUTDOOR SOUTHWEST LLC, a
Delaware limited liability company         By:        Name:   Title:        
STANDARD OUTDOOR SOUTHEAST I LLC, a Delaware limited liability company        
By:     Name:   Title:         STANDARD OUTDOOR SOUTHEAST II LLC, a Delaware
limited liability company         By:     Name:   Title:

 

[Signature Page to Initial Term Note]

 

 

 



 

Final Form

EXHIBIT 10.1(c)
TO
TERM LOAN AGREEMENT

 

[FORM OF] DELAYED DRAW TERM NOTE

 

Lender:  [NAME OF TERM LENDER]   Principal Amount:  $_______ (the “Principal
Amount”) [________________], [____]

 

FOR VALUE RECEIVED, the undersigned, Standard Diversified Opportunities Inc., a
Delaware corporation, Standard Outdoor LLC, a Delaware limited liability
company, Standard Outdoor Southwest LLC, a Delaware limited liability company,
Standard Outdoor Southeast I LLC, a Delaware limited liability company, Standard
Outdoor Southeast II LLC, a Delaware limited liability company, the other
Persons party to the Term Loan Agreement referred to below that are designated
as “Borrowers” (each a “Borrower” and collectively, the “Borrowers”), hereby
jointly and severally promise to pay to the Term Lender set forth above (the
“Term Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Delayed Draw Term Loan (as defined in the Term
Loan Agreement referred to below) of the Term Lender to the Borrowers, payable
at such times and in such amounts as are specified in the Term Loan Agreement.

 

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Delayed Draw Term Loan from the date made until such
principal amount is paid in full, payable at such times and at such interest
rates as are specified in the Term Loan Agreement. Demand, diligence,
presentment, protest and notice of non-payment and protest are hereby waived by
the Borrowers.

 

Both principal and interest are payable in Dollars to Crystal Financial LLC, as
administrative agent (in such capacity, the “Term Agent”), at the address set
forth in the Term Loan Agreement, in immediately available funds.

 

This Delayed Draw Term Note is one of the Term Notes referred to in, and is
entitled to the benefits of, the Term Loan Agreement, dated as of February 2,
2018 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), among the Borrowers, the
financial institutions from time to time party thereto and the Term Agent.
Capitalized terms used herein without definition are used as defined in the Term
Loan Agreement.

 

The Term Loan Agreement, among other things, (a) provides for the making of the
Delayed Draw Term Loan by the Term Lender to the Borrowers in an aggregate
amount not to exceed at any time outstanding the Principal Amount set forth
above, the indebtedness of the Borrowers resulting from such Delayed Draw Term
Loan being evidenced by this Delayed Draw Term Note and (b) contains provisions
for acceleration of the maturity of the unpaid principal amount of this Delayed
Draw Term Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.

 

This Delayed Draw Term Note is a Loan Document, is entitled to the benefits of
the Loan Documents and is subject to certain provisions of the Term Loan
Agreement, including all of Sections 8.18 (Governing Law and Jurisdiction), 8.19
(Waiver of Jury Trial) and 10.2 (Other Interpretive Provisions) thereof.

 

This Delayed Draw Term Note is a registered obligation, transferable only upon
notation in the Register, and no assignment hereof shall be effective until
recorded therein.

 

 

 

 

The Term Lender’s books and records concerning the Delayed Draw Term Loan, the
accrual of interest thereon, and the repayment of such Delayed Draw Term Loan,
shall be prima facie evidence of the indebtedness to the Term Lender hereunder.

 

No delay or omission by the Term Lender in exercising or enforcing any of such
Term Lender’s powers, rights, privileges, remedies, or discretions hereunder
shall operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default.

 

The Borrowers assent to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by the Term
Lender with respect to this Delayed Draw Term Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of the Borrowers or any other
Person obligated on account of this Delayed Draw Term Note.

 

This Delayed Draw Term Note shall be binding upon the Borrowers jointly and
severally, and each endorser and guarantor hereof, and upon their respective
successors, assigns, and representatives, and shall inure to the benefit of the
Term Lender and its successors, endorsees, and assigns.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the Borrowers have caused this Delayed Draw Term Note to be
executed and delivered by its duly authorized officer as of the day and year and
at the place set forth above.

 



  STANDARD DIVERSIFIED OPPORTUNITIES INC.,   a Delaware corporation         By:
               Name:     Title:           STANDARD OUTDOOR LLC, a Delaware
limited   liability company         By:     Name:     Title:           STANDARD
OUTDOOR SOUTHWEST LLC, a   Delaware limited liability company         By:    
Name:     Title:           STANDARD OUTDOOR SOUTHEAST I LLC, a   Delaware
limited liability company         By:     Name:     Title:           STANDARD
OUTDOOR SOUTHEAST II LLC, a   Delaware limited liability company         By:    
Name:     Title:  

 



[Signature Page to Delayed Draw Term Note]

 

 

 

 





Final Form

Exhibit 10.1(d)

 

[FORM OF] DELAYED DRAW TERM LOAN BORROWING REQUEST

 

[________________], [____]

 

Crystal Financial LLC,

as Term Agent
Two International Place, 17th Floor

Boston, Massachusetts 02110

 

Ladies and Gentlemen:



Please refer to the Term Loan Agreement dated as of February 2, 2018 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Term Loan Agreement”), by and among Standard Diversified Opportunities Inc., a
Delaware corporation, Standard Outdoor LLC, a Delaware limited liability
company, Standard Outdoor Southwest LLC, a Delaware limited liability company,
Standard Outdoor Southeast I LLC, a Delaware limited liability company, Standard
Outdoor Southeast II LLC, a Delaware limited liability company, the other
Persons party thereto that are designated as “Borrowers” (each a “Borrower” and
collectively the “Borrowers”), the Term Lenders from time to time party thereto,
and Crystal Financial LLC, as Term Agent. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Term Loan
Agreement.

 

The Designated Borrower hereby requests a borrowing under the Term Loan
Agreement as follows:

 

The aggregate amount of the proposed Delayed Draw Term Loan Borrowing is
$[______________]. The requested date for the proposed Delayed Draw Term Loan
Borrowing (which is a Business Day) is [______________], 20[__].

 

This Delayed Draw Term Loan Borrowing Request is made pursuant to Section 2.2 of
the Term Loan Agreement and constitutes a representation and warranty by the
Borrowers that all of the conditions specified in Section 2.2 of the Term Loan
Agreement will be satisfied at the time of the making of the Delayed Draw Term
Loan and a reaffirmation by each Borrower of the granting and continuance of the
Term Agent’s Liens, on behalf of itself and the Secured Parties, pursuant to the
Collateral Documents.

 

In furtherance of the foregoing:

 

(1) the Borrowers have attached as Exhibit A hereto a funds-flow memorandum that
conforms to the requirements set forth in Sections 2.2(a) and 3.8 of the Term
Loan Agreement;

 

(2) the Borrowers hereby certify that:

 

(a) since the date of the most recent audited financial information delivered to
the Term Agent in respect of Borrowers prior to the Closing Date, no Material
Adverse Effect has occurred;

 

 

 

  

(b) no action, suit, investigation, litigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to (i) materially and adversely affect the
transactions contemplated by the Term Loan Agreement or (ii) result in a
Material Adverse Effect;

 

(c) the representations and warranties of the Borrowers set forth in the Term
Loan Agreement and in any other Loan Document are true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the date of the
requested Delayed Draw Term Loan Borrowing (or, in the case of any such
representation or warranty expressly stated to have been made as of a specific
date, as of such specific date); provided, however, that the representations and
warranties set forth in Section 3.30 of the Term Loan Agreement shall be deemed
to refer to the Permitted Acquisition to be consummated on the date of such
Delayed Draw Term Loan Borrowing, instead of the Quality Acquisition, mutatis
mutandis; and

 

(d) no Default or Event of Default has occurred and is continuing or will result
after giving effect to the requested Delayed Draw Term Loan Borrowing.

 

[Signature Page Follows.]

 

 

 

  

IN WITNESS WHEREOF, the Designated Borrower has caused this Delayed Draw Term
Loan Borrowing Request to be executed as of the date first above written.

 

  STANDARD DIVERSIFIED OPPORTUNITIES INC., a Delaware corporation, as Designated
Borrower         By:             Name:   Title:

 

[Signature Page to Delayed Draw Term Loan Borrowing Request]

 

 

 

